 

 FINAL EXECUTION COPY

 

 

LOAN AND SECURITY AGREEMENT

By and Between

NATIONAL BANK OF ARIZONA

and

BLUEGREEN/BIG CEDAR VACATIONS, LLC

Dated: September 30, 2010

_________________________________

 

6284.98.499412.15   9/30/2010

 

--------------------------------------------------------------------------------



TABLE OF CONTENTS

 

 

 

 

 

Page

1.

DEFINITIONS

2

 

1.1

CERTAIN DEFINED TERMS

2

 

1.2

OTHER DEFINITIONAL PROVISIONS

21

2.

LOAN COMMITMENT; USE OF PROCEEDS

22

 

2.1

LOAN COMMITMENT

22

 

 

(a)

Determination of Advance Amounts

22

 

 

(b)

Nonrevolving Nature of Loan

22

 

2.2

CONTINUATION OF OBLIGATIONS THROUGHOUT TERM

22

 

2.3

USE OF ADVANCE

22

 

2.4

REPAYMENT OF LOAN

22

 

2.5

INTEREST

22

 

2.6

PAYMENTS

22

 

2.7

MINIMUM REQUIRED PAYMENTS

23

 

 

(a)

Periodic Loan Payments

23

 

 

(b)

Borrowing Base Step-Down

23

 

 

(c)

Borrowing Base Maintenance

24

 

 

(d)

Upgrades

25

 

2.8

PREPAYMENT

25

 

 

(a)

Prohibitions on Prepayment; Prepayment Premium

25

 

 

(b)

Exceptions to Prepayment Prohibitions

26

 

 

(c)

Prepayment Premium Payable for Involuntary Prepayments

26

 

2.9

LOAN FEE

26

 

2.10

APPLICATION OF PROCEEDS OF COLLATERAL AND PAYMENTS

26

 

2.11

BORROWER'S UNCONDITIONAL OBLIGATION TO MAKE PAYMENTS

27

3.

SECURITY

27

 

3.1

GRANT OF SECURITY INTEREST IN COLLATERAL

27

 

 

(a)

Grant

27

 

 

(b)

Assigned Notes Receivable

27

 

3.2

LOCKBOX COLLECTIONS AND SERVICING; RECONCILIATION REPORTS

27

 

 

(a)

Collections

27

 

 

(b)

Reports

28

 

 

(c)

Notice to Purchasers

28

 

3.3

CUSTODIAL AGENT; BACKUP SERVICING AGENT

29

 

3.4

REPLACEMENT OF AGENTS

29

 

3.5

MAINTENANCE OF SECURITY

30

 

3.6

LIABILITY OF GUARANTOR

30

4.

CONDITIONS PRECEDENT TO ADVANCE; METHOD OF DISBURSEMENT

30

 

4.1

CLOSING CONDITIONS

30

 

 

(a)

Loan Documents

30

 

 

(b)

Opinions

30

 

 

(c)

Organizational Documents

30

 

 

(d)

Credit Reports; Search Reports

30

 

 

(e)

Timeshare Project Due Diligence

31

 

 

(f)

Site Inspection and Due Diligence

33

 

 

(g)

Subordinate Debt

33

 

 

(h)

Exchange Affiliation

33

 

 

(i)

Existing Indebtedness

33

 

 

(j)

Payment of Expenses

33

 

 

(k)

Budget and Financial Information

33

 

6284.98.499412.15   9/30/2010

 

--------------------------------------------------------------------------------



TABLE OF CONTENTS

(Continued)

 

 

 

(l)

First Right of Refusal

33

 

 

(m)

Collateral Releases

33

 

4.2

CONDITIONS PRECEDENT TO ADVANCE

33

 

 

(a)

Request for Advance

34

 

 

(b)

Timeshare Documents

34

 

 

(c)

Receivables Schedules

34

 

 

(d)

Assignment

34

 

 

(e)

Promised Improvements

34

 

 

(f)

Servicing Agent Confirmation

34

 

 

(g)

Title Policy

35

 

 

(h)

Report from Custodial Agent

35

 

 

(i)

Documents Received and Recorded

35

 

 

(j)

Title Policy

35

 

 

(k)

Event of Default

35

 

 

(l)

Representations and Warranties

35

 

 

(m)

No Violation of Usury Law

35

 

 

(n)

Payment of Fees

35

 

 

(o)

Condemnation or Litigation

35

 

 

(p)

Other Items

36

 

4.3

CONDITIONS SATISFIED AT BORROWER'S EXPENSE

36

 

4.4

DISBURSEMENT OF ADVANCE

36

 

4.5

NO WAIVER

36

5.

REPRESENTATIONS AND WARRANTIES

36

 

5.1

GOOD STANDING

36

 

5.2

POWER AND AUTHORITY; ENFORCEABILITY

36

 

5.3

BORROWER'S PRINCIPAL PLACE OF BUSINESS

37

 

5.4

COMPLIANCE WITH LEGAL REQUIREMENTS

37

 

5.5

NO MISREPRESENTATIONS

38

 

5.6

NO DEFAULT FOR THIRD PARTY OBLIGATIONS

38

 

5.7

PAYMENT OF TAXES AND OTHER IMPOSITIONS

38

 

5.8

GOVERNMENTAL REGULATIONS

38

 

5.9

EMPLOYEE BENEFIT PLANS

38

 

5.10

SECURITIES ACTIVITIES

39

 

5.11

SALES ACTIVITIES

39

 

5.12

TIMESHARE INTEREST NOT A SECURITY

39

 

5.13

REPRESENTATIONS AS TO EACH TIMESHARE PROJECT

40

 

 

(a)

Title; Prior Liens

40

 

 

(b)

Timeshare Plan

40

 

 

(c)

Access

40

 

 

(d)

Utilities

40

 

 

(e)

Amenities

40

 

 

(f)

Improvements

40

 

 

(g)

Sale of Intervals

40

 

 

(h)

Zoning Laws, Building Codes, Etc.

41

 

 

(i)

Units Ready for Use

41

 

5.14

ELIGIBLE NOTES RECEIVABLE

41

 

5.15

ASSOCIATION; ASSESSMENTS AND RESERVES

41

 

5.16

TITLE TO AND MAINTENANCE OF COMMON AREAS AND AMENITIES

42

 

5.17

RESERVATION SYSTEM

42

 

5.18

LITIGATION AND PROCEEDINGS

42

 

5.19

OPERATING CONTRACTS

43

 

5.20

SUBSIDIARIES, AFFILIATES AND CAPITAL STRUCTURE

43

 

5.21

TIMESHARE PROGRAM CONSUMER DOCUMENTS

43

 

5.22

PUBLIC REPORTS

43

 

5.23

SOLVENCY

43

 

6284.98.499412.15 ii 9/30/2010

 

--------------------------------------------------------------------------------



 

5.24

NO MATERIAL ADVERSE CHANGE IN FINANCIAL CONDITION

44

 

5.25

TIMESHARE PROGRAM GOVERNING DOCUMENTS

44

 

5.26

MARKETING ACTIVITIES

44

 

5.27

BROKERS; PAYMENT OF COMMISSIONS

44

 

5.28

RESERVED

44

 

5.29

FOREIGN ASSETS CONTROL REGULATIONS

44

 

5.30

SURVIVAL AND ADDITIONAL REPRESENTATIONS AND WARRANTIES

46

6.

COVENANTS

46

 

6.1

AFFIRMATIVE COVENANTS

46

 

 

(a)

Good Standing

46

 

 

(b)

Compliance with Legal Requirements

46

 

 

(c)

Insurance, Casualty and Condemnation

46

 

 

(d)

Reports

49

 

 

(e)

Subordination of Indebtedness Owing to Affiliates

52

 

 

(f)

Payment of Taxes

53

 

 

(g)

Payment of Impositions

53

 

 

(h)

Further Assurance

53

 

 

(i)

Fulfillment of Obligations Under Project and Consumer Documents

53

 

 

(j)

Material Increases to Assessments

53

 

 

(k)

Maintenance of Timeshare Project and Other Property

53

 

 

(l)

Maintenance of Larger Tract

54

 

 

(m)

Collection of Receivables Collateral

54

 

 

(n)

Loan File

54

 

 

(o)

Financial Covenants

54

 

 

(p)

Exchange Affiliation

55

 

 

(q)

Right to Inspect

55

 

 

(r)

Management and Marketing

56

 

6.2

NEGATIVE COVENANTS

56

 

 

(a)

Change in Borrower's Name, Principal Place of Business, Jurisdiction of
Organization or Business

56

 

 

(b)

Restrictions on Additional Indebtedness

56

 

 

(c)

Ownership and Control

56

 

 

(d)

No Sales Activities Prior to Approval

57

 

 

(e)

No Modification of Receivables Collateral or Payments by Borrower

57

 

 

(f)

No Modification of Timeshare Documents

57

 

 

(g)

Maintenance of Larger Tract

57

 

 

(h)

Making Loans

57

 

 

(j)

Distributions

58

 

 

(k)

Negative Pledge

58

 

6.3

SURVIVAL OF COVENANTS

58

7.

DEFAULT

58

 

7.1

EVENTS OF DEFAULT

58

 

 

(a)

Payments

58

 

 

(b)

Covenant Defaults

59

 

 

(c)

Cross-Default

59

 

 

(d)

Environmental Default

59

 

 

(e)

Default by Borrower in Other Agreements

59

 

 

(f)

Warranties or Representations

59

 

 

(g)

Termination of Borrower

59

 

 

(h)

Enforceability of Liens

60

 

 

(i)

Creditor or Forfeiture Proceedings

60

 

 

(j)

Guaranty

60

 

 

(l)

Bankruptcy

60

 

 

(m)

Attachment, Judgment, Tax Liens

60

 

6284.98.499412.15 iii 9/30/2010

 

--------------------------------------------------------------------------------



 

 

(n)

Material Adverse Change

60

 

 

(o)

Criminal Proceedings

60

 

 

(p)

Loss of License

60

 

 

(q)

Suspension of Sales

61

 

 

(r)

Management, Marketing, Administration

61

 

 

(s)

Timeshare Documents

61

 

 

(t)

Removal of Collateral

61

 

 

(u)

Operating Contracts

61

 

 

(v)

Vacation Club

61

 

 

(x)

Other Defaults

62

 

7.2

EFFECT OF AN EVENT OF DEFAULT; REMEDIES

62

 

7.3

APPLICATION OF PROCEEDS DURING AN EVENT OF DEFAULT

64

 

7.4

UNIFORM COMMERCIAL REMEDIES; SALE; ASSEMBLY OF RECEIVABLES COLLATERAL

64

 

 

(a)

UCC Remedies; Sale of Collateral

64

 

 

(b)

Lender's Right to Execute Conveyances

64

 

 

(c)

Obligation to Assemble Receivables Collateral

64

 

 

(d)

Registration

64

 

7.5

APPLICATION OF PROCEEDS

65

 

7.6

LENDER'S RIGHT TO PERFORM

65

 

7.7

WAIVER OF MARSHALLING

65

 

7.8

WAIVER IN LEGAL ACTIONS

65

 

7.9

SET-OFF

66

8.

COSTS AND EXPENSES; INDEMNIFICATION; DUTIES OF LENDER

66

 

8.1

COSTS AND EXPENSES

66

 

8.2

INDEMNIFICATION

67

 

8.3

DUTIES OF LENDER

67

 

8.4

DELEGATION OF DUTIES AND RIGHTS

67

 

8.5

FOREIGN ASSETS CONTROL

67

9.

CONSTRUCTION AND GENERAL TERMS

68

 

9.1

PAYMENT LOCATION

68

 

9.2

ENTIRE AGREEMENT

68

 

9.3

POWERS COUPLED WITH AN INTEREST

68

 

9.4

COUNTERPARTS; FACSIMILE SIGNATURES

68

 

9.5

NOTICES

68

 

9.6

BORROWER'S REPRESENTATIVE

70

 

9.7

GENERAL SUBMISSION REQUIREMENTS

70

 

9.8

LOAN PARTICIPANTS

71

 

9.9

SUCCESSORS AND ASSIGNS

71

 

9.10

SEVERABILITY

71

 

9.11

TIME OF ESSENCE

71

 

9.12

MISCELLANEOUS

71

 

9.13

FORUM SELECTION; JURISDICTION; CHOICE OF LAW

72

 

9.14

DISPUTE RESOLUTION

72

 

9.15

INTERPRETATION

74

 

9.16

DESTRUCTION OF NOTE; SUBSTITUTE NOTE

74

 

9.17

COMPLIANCE WITH APPLICABLE USURY LAW

75

 

9.18

NO RELATIONSHIP WITH PURCHASERS

75

 

9.19

NO JOINT VENTURE

75

 

9.20

SCOPE OF REIMBURSABLE ATTORNEY'S FEES

75

 

9.21

CONFIDENTIALITY

76

 

9.22

RELIEF FROM AUTOMATIC STAY, ETC

76

 

9.23

RELIANCE

76

 

9.24

LIMITATION OF DAMAGES

76

 

6284.98.499412.15 iv 9/30/2010

 

--------------------------------------------------------------------------------



 

9.25

WAIVER OF RIGHT OF FIRST REFUSAL

77

 

9.26

CONSENTS, APPROVALS AND DISCRETION

77

 

9.27

USA PATRIOT ACT NOTICE

77

 

9.28

ERRORS AND OMISSIONS

77

 

9.29

BACKGROUND STATEMENTS

77

 

9.30

WAIVER OF DEFENSES AND RELEASE OF CLAIMS

78

 

6284.98.499412.15 v 9/30/2010

 

--------------------------------------------------------------------------------



LOAN AND SECURITY AGREEMENT

 

THIS LOAN AND SECURITY AGREEMENT is made as of September 30, 2010 by and between
BLUEGREEN/BIG CEDAR VACATIONS, LLC, a Delaware limited liability company
("Borrower") and NATIONAL BANK OF ARIZONA, a national banking association
("Lender").

 

BACKGROUND

 

A.        The Bluegreen Vacation Club (the "Vacation Club") is a multi-site
timeshare plan established by Bluegreen Vacations Unlimited, Inc. pursuant to
the Vacation Club Trust Agreement and entitles Purchasers who become Owner
Beneficiaries under the Vacation Club Trust Agreement to use any component site
within the Vacation Club, subject to the Vacation Club Trust Agreement and the
rules and regulations governing such occupancy, including, without limitation,
its reservation procedures.

 

B.        Borrower is the developer of the Long Creek Project and the Big Cedar
Project. In addition to other component site resorts, each of the Long Creek
Project and the Big Cedar Project are component site resorts within the
Bluegreen Vacation Club.

 

C.        When a Purchaser purchases a Timeshare Interest in either of the
Timeshare Projects, the purchased Timeshare Interest is conveyed by the Borrower
to the Vacation Club Trustee at the Purchaser's direction as set forth in the
Purchase Contract to be held under the terms of the Vacation Club Trust
Agreement. The Purchaser thereby is designated an Owner Beneficiary and receives
Owner Beneficiary Rights and appurtenant Vacation Points and is entitled to all
the benefits accruing to Owner Beneficiaries under the Vacation Club Trust
Agreement.

 

D.        If the Borrower provides purchase money financing to the Purchaser,
the Vacation Club Trustee (as the title holder of the purchased Timeshare
Interest), at the direction of the Purchaser, executes the Purchaser Mortgage in
favor of the Borrower to secure such financing. To the extent that the Purchaser
Mortgage is assigned to Lender in consideration for an Advance, the Lender
becomes an Interest Holder Beneficiary under the Vacation Club Trust Agreement
and is thereby entitled to all of the benefits accruing under the Vacation Club
Trust Agreement to Interest Holder Beneficiaries.

 

E.        Borrower has applied to Lender for a loan in the maximum principal
amount of $20,000,000.00 to be secured by timeshare receivables arising from the
financed sale of Timeshare Interests in each of the Long Creek Project and the
Big Cedar Project and other collateral as set forth herein pledged to Lender
from time to time.

 

F.        Lender is willing to make the foregoing loan upon and subject to the
terms and conditions set forth in this Agreement.

 

6284.98.499412.15   9/30/2010

 

--------------------------------------------------------------------------------



AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement and the other Loan Documents, and for other good and
valuable consideration, the receipt and adequacy of which are acknowledged, the
parties to this Agreement agree as follows:

 

1.   DEFINITIONS

 

1.1       Certain Defined Terms. As used in this Agreement (including any
Exhibits attached hereto) and the other Loan Documents unless otherwise
expressly indicated in this Agreement or the other Loan Documents, the following
terms shall have the following meanings (such meanings to be applicable equally
both to the singular and plural terms defined).

 

620/575 FICO Score Notes Receivable: those Notes Receivable under which the
Purchaser thereof has a FICO Score of less than 620 but equal to or greater than
575.

 

Advance: an advance of the proceeds of the Loan by Lender to, or on behalf of,
Borrower in accordance with the terms and conditions of this Agreement.

 

Affiliate: Any Person: (a) which directly or indirectly controls, or is
controlled by, or is under common control with such Person; (b) which directly
or indirectly beneficially owns or holds five percent (5%) or more of the voting
stock of such Person; or (c) for which five percent (5%) or more of the voting
stock of which is directly or indirectly beneficially owned or held by such
Person; provided, however, that under no circumstances shall Guarantor be deemed
an Affiliate of any 5% or greater shareholder of Guarantor or any Affiliate of
such shareholder who is not a Direct Affiliate (as defined herein) of Guarantor,
nor shall any such shareholder be deemed to be an Affiliate of Guarantor. The
term "control" means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract or otherwise.
For purposes of this definition, (i) any entity included in Guarantor’s GAAP
consolidated financial statements shall be an Affiliate of Guarantor (a "Direct
Affiliate"), (ii) Guarantor shall be deemed to be an Affiliate of Borrower and
(iii) each of Bluegreen Vacations Unlimited, Inc. and Big Cedar, L.L.C. shall be
deemed an Affiliate of Borrower.

 

Agents: the Servicing Agent, the Lockbox Agent and the Custodial Agent. "Agent"
means, as the context requires, any one of the Agents.

 

Agreement: this Loan and Security Agreement, as it may from time to time be
amended, supplemented or restated.

 

Applicable Usury Law: the usury law chosen by the parties pursuant to the terms
of Section 9.13 or such other usury law which is applicable if such usury law is
not.

 

Articles of Organization: the charter, articles of incorporation, articles of
organization, operating agreement, joint venture agreement, partnership
agreement, by-laws and any other written documents evidencing the formation,
organization, governance and continuing existence of an entity.

 

6284.98.499412.15 2 9/30/2010

 

--------------------------------------------------------------------------------



Assignment: a written Collateral Assignment of Notes Receivable and Purchaser
Mortgages and their proceeds, executed by Borrower substantially in the form and
substance of Exhibits A-1 and A-2, attached hereto.

 

Backup Servicing Agent: Concord Servicing Corporation, an Arizona corporation,
as the Backup Servicing Agent, or its successor as Backup Servicing Agent, under
the Backup Servicing Agreement.

 

Backup Servicing Agreement: the agreement dated as of the Effective Date among
Lender, Servicing Agent, Borrower and Backup Servicing Agent which provides for
Backup Servicing Agent to perform for the benefit of Lender backup accounting,
reporting and other servicing functions as set forth therein with respect to the
Receivables Collateral, as it may from time to time be amended, supplemented or
restated.

 

Bankruptcy Code: as defined in Section 9.22 hereof.

 

Base Rate: the rates per annum quoted by Lender as Lender's 30 day LIBOR rate
based upon quotes from the London Interbank Offered Rate from the British
Bankers Association Interest Settlement Rates, as quoted for U.S. Dollars by
Bloomberg, or other comparable services selected by the Lender. The Index is not
necessarily the lowest rate charged by Lender on its loans. If the foregoing 30
day LIBOR rate becomes unavailable during the Term, Lender may designate a
substitute index after notifying Borrower. The 30 day LIBOR rate is to be
strictly interpreted and is not intended to serve any purpose other than
providing an index to determine the interest rate used herein. The LIBOR rate
selected by Lender may not necessarily be the same as the quoted "offer" side in
the Eurodollar time deposit market by any particular institution or service
applicable to any interest period.

 

Base Rate Determination Date: two Business Days prior to the last Business Day
of each calendar month. Notwithstanding the foregoing, the initial Base Rate
Determination Date shall be two Business Days prior to the Effective Date.

 

Basic Interest: as defined in Section 2.5 hereof.

 

Basic Interest Rate: the variable interest rate per annum, adjusted as of each
Base Rate Determination Date, equal to the Base Rate in effect as of each Base
Rate Determination Date plus 525 basis points, but in no event shall the Basic
Interest Rate exceed the rate permitted by the Applicable Usury Law or fall
below 6.75% per annum.

 

Big Cedar Project: that certain vacation ownership project, commonly known as
Bluegreen Wilderness Club at Big Cedar, located in Ridgedale, Missouri.

 

Big Cedar Timeshare Association: Big Cedar Wilderness Club Condominium
Association, Inc., a Missouri corporation not-for-profit, which is the
association established in accordance with the Big Cedar Timeshare Declaration
to manage the Big Cedar Timeshare Program and in which all owners of Timeshare
Interests at the Big Cedar Project will be members.

 

6284.98.499412.15 3 9/30/2010

 

--------------------------------------------------------------------------------



Big Cedar Timeshare Declaration: that declaration of covenants, conditions and
restrictions which has been executed by Borrower, recorded in the real estate
records of the county where the Big Cedar Project is located, and has
established the Big Cedar Timeshare Program.

 

Big Cedar Timeshare Program: the program created within the Big Cedar Project
under the Big Cedar Timeshare Declaration by which Persons may own Timeshare
Interests, enjoy their respective Timeshare Interests on a recurring basis, and
share the expenses associated with the operation and management of such program.

 

Bluegreen: Bluegreen Corporation, a Massachusetts corporation.

 

Bluegreen Inc.: Bluegreen Vacation Club, Inc., a Florida nonprofit corporation,
and its successors and assigns, which was organized and formed to manage and
operate the Vacation Club and with respect to which each Purchaser becomes a
Class A Member thereof upon the purchase of a Timeshare Interest.

 

Borrower: the entity named as Borrower in the introductory paragraph of this
Agreement and, subject to the restrictions on assignment and transfer contained
in the Loan Documents, its successors and assigns.

 

Borrower Bank Accounts: as defined in Section 7.2(g) hereof.

 

Borrowing Base: with respect to an Eligible Note Receivable, an amount that is
initially equal to 85% of the unpaid principal balance of such Eligible Note
Receivable, subject to the step-down provisions in Section 2.7(b) hereof.

 

Borrowing Base Certificate a certificate prepared by Borrower substantially in
the form and substance of Exhibit S, attached hereto.

 

Borrowing Base Shortfall: at any time, the amount by which the unpaid principal
balance of the Loan exceeds the aggregate then applicable Borrowing Base of all
Eligible Notes Receivable assigned to Lender.

 

Business Day: every day on which Lender's offices in the state of Arizona are
open to the public for carrying on substantially all its business functions or
any day which is not a Saturday or Sunday or a legal holiday under the laws of
the State of Missouri, State of Florida or the United States.

 

Collateral: the Receivables Collateral and the collateral pledged to Lender
pursuant to the Security Documents.

 

Custodial Agent: US Bank National Association or any other Person approved by
Lender in writing as Custodial Agent under the Custodial Agreement.

 

Custodial Agreement: an agreement dated as of the Effective Date to be made
among Lender, Borrower and Custodial Agent pursuant to which the Custodial Agent
is providing custodial

 

6284.98.499412.15 4 9/30/2010

 

--------------------------------------------------------------------------------



and other services to the benefit of Lender with respect to Notes Receivable
pledged to Lender and other items of Receivables Collateral, as such agreement
may from time to time be amended, supplemented or restated.

 

Debtor Relief Laws: any applicable liquidation, conservatorship, bankruptcy,
moratorium, rearrangement, insolvency, reorganization or similar law, proceeding
or device providing for the relief of debtors from time to time in effect and
generally affecting the rights of creditors.

 

Default Rate: The lesser of (a) the maximum per annum rate permitted by
Applicable Usury Law, and (b) five percent (5%) per annum in excess of the
applicable Basic Interest Rate not to exceed a maximum per annum rate of
eighteen percent (18%).

 

Effective Date: the date of this Agreement.

 

Eligible Note Receivable: a Note Receivable which satisfies the criteria set
forth below as of the Effective Date (unless another date is specified, in which
case such Note Receivable shall satisfy such criteria as of such other date):

 

(a)       The Note Receivable was created in connection with the credit purchase
and sale of a Timeshare Interest (thereby entitling the Purchaser to Owner
Beneficiary Rights under the Vacation Club Trust Agreement) pursuant to the
applicable Timeshare Program Consumer Documents in the forms attached hereto as
Exhibits C-1 and C-2 and under the Timeshare Program Governing Documents
approved by Lender.

 

(b)       A down payment by cash, check or credit card has been received from
the Purchaser in an amount equal to at least 10% of the original purchase price
for the purchased Timeshare Interest, which down payment may (i) in the case of
an upgrade sale, be represented in whole or in part by the down payment made and
principal payments paid in respect of the related original loan and (ii) in the
case of a sampler converted loan, be represented in whole or in part by the
principal payments and down payment made on the related sampler loan since its
date of origination;

 

(c)       The Note Receivable has an original maturity date of 120 months or
less, payable in equal monthly installments of principal and interest;

 

(d)       The annual rate of interest applied to the unpaid principal balance of
the applicable Note Receivable is at least equal to a fixed rate of 12.9% per
annum and the weighted average interest rate for all of the Notes Receivable
collaterally assigned to Lender is at least equal to 15.0% per annum;

 

(e)       Other than as to 620/575 FICO Score Notes Receivable, No Fico Score
Notes Receivable and Non-Resident Notes Receivable for which no FICO Score is
available, the Purchaser's FICO Score shall not be less than 620;

 

(f)        The minimum weighted average FICO Score of all Eligible Notes
Receivable assigned to Lender shall be at least 690. In no event shall a
particular Note Receivable qualify as an Eligible Note Receivable in the event
the FICO Score of the Purchaser related thereto is less than

 

6284.98.499412.15 5 9/30/2010

 

--------------------------------------------------------------------------------



575. In calculating the minimum weighted average FICO Score, 620/575 FICO Score
Notes Receivable shall be included in such calculation; however, No FICO Score
Notes Receivable and Non-Resident Notes Receivable shall not be included;

 

(g)       At the time of assignment, the principal balance outstanding of any
Note Receivable assigned to Lender hereunder shall not exceed $35,000, provided,
however, that, at any one time 5% or less of the then-outstanding principal
balance of all Eligible Notes Receivable assigned to Lender and against which
Lender has made or is making an advance may consist of Jumbo Notes Receivable;

 

(h)       At the time of assignment, the principal balance outstanding of all
Notes Receivable to any one Purchaser or Affiliates of such Purchaser (and
assigned to Lender hereunder) shall not exceed $50,000 in the aggregate;

 

(i)        The Purchaser is not subject to any bankruptcy proceedings, whether
voluntary or involuntary;

 

(j)        At the time of the advance against such Note Receivable (or at the
time of delivery of such Note Receivable to Lender in the case of a Borrowing
Base Shortfall or in the case of an upgrade, pursuant to Sections
2.7(c)and2.7(d), respectively), no installment payment thereunder is more than
30 days contractually past due at the time of the advance against (or at the
time of delivery of such Note Receivable to Lender in the case of a Borrowing
Base Shortfall or in the case of an upgrade, pursuant to Sections
2.7(c)and2.7(d), respectively of) such Note Receivable and after the advance or
such delivery, no installment payment thereunder shall become more than 60 days
contractually past due;

 

(k)       Except for the Non-Resident Notes Receivable, the Purchaser is a
resident of the United States of America;

 

(l)     The payment to be received is payable in United States dollars;

 

(m)  Reserved;

 

(n)       The Purchaser has no claim of any defense, setoff or counterclaim
under the applicable Note Receivable;

 

(o)       The Note Receivable represents the balance of the sales price of a
Timeshare Interest entitling a Purchaser to Owner Beneficiary Rights under the
Vacation Club Trust Agreement, and the Purchaser of such Timeshare Interest is
not, and no payment of a sum due under the Note Receivable has been made by,
Borrower, an Affiliate, or an officer, director, agent, employee, principal,
broker, creditor (or relative thereof) of Borrower or of any other Person
related to or an Affiliate of Borrower or Guarantor;

 

(p)       The Timeshare Program Consumer Documents executed by the applicable
Purchaser and all other aspects of the related transaction comply with all
applicable Legal Requirements;

 

6284.98.499412.15 6 9/30/2010

 

--------------------------------------------------------------------------------



(q)       Each Note Receivable, and related Timeshare Program Consumer Document
(other than, for example, the Purchaser Mortgage) to which the related Purchaser
is a party and which requires the signature of such Purchaser has been duly
executed by such Purchaser. The Purchaser Mortgage has been executed by the
Vacation Club Trustee;

 

(r)        The Unit in which the applicable Timeshare Interest financed by the
Note Receivable is situate and to which the Purchaser has access: (i) has been
completed in compliance with all Legal Requirements, is currently served by all
required utilities, is fully furnished and ready for use, subject to renovations
for improvements from time to time in the ordinary course of maintaining the
Unit; (ii) is covered by a valid permanent and unconditional certificate of
occupancy (or its equivalent) duly issued; (iii) is subject to the terms of the
Timeshare Declaration for the applicable Timeshare Project; and (iv) has been
developed to the specifications provided for in the applicable Purchase
Contract. All furnishings (including appliances) within the Unit(s) to which the
Purchaser has access have been or will timely be fully paid for and are free and
clear of any lien or other interest by any third party, except for any furniture
leases which contain non-disturbance provisions acceptable to Lender;

 

(s)        The Unit in which the applicable Timeshare Interest financed by the
Note Receivable is situate has had all taxes, maintenance, special and other
assessments, penalties and fees related thereto paid when due;

 

(t)        Any and all applicable rescission periods relating to the purchase by
the applicable Purchaser of a Timeshare Interest have expired;

 

(u)   Reserved;

 

(v)       The lien of the Purchaser Mortgage securing the Note Receivable is a
perfected first priority purchase money mortgage which has been executed by the
Vacation Club Trustee, has been collaterally assigned of record to Lender and is
fully insured by a Title Policy in the amount of the Note Receivable, which
Title Policy has been endorsed in the manner specified in the Confirmation of
Recording;

 

(w)      All representations, warranties and covenants regarding such Note
Receivable and the Timeshare Program Consumer Documents related thereto and the
matters related thereto as set forth in this Agreement are accurate and Borrower
shall have performed all of its obligations with respect thereto;

 

(x)       Lender has a valid, perfected first priority lien against and security
interest in the Note Receivable and the related Timeshare Program Consumer
Documents and all payments to be made thereunder;

 

(y)       The payment terms of such Note Receivable have not been amended in any
way, including any revisions to the payment provisions to cure any defaults or
delinquencies or a revision that would constitute a downgrade in the type or
quality of the Timeshare Interest purchased by the Purchaser, except in the case
of a Permitted Modification;

 

6284.98.499412.15 7 9/30/2010

 

--------------------------------------------------------------------------------



(z)       There has been no increase to the applicable interest rate payable on
the Note Receivable as the result of the termination of any automatic payment
option, unless all disclosures required under Regulation Z for such increase
have been properly given by Borrower to Purchaser;

 

(aa)      The Purchaser is not a "blocked person", as defined in the Patriot Act
Certificate and Agreement;

 

(bb)     A No FICO Score Notes Receivable shall be considered Eligible Notes
Receivable, provided that: (a) not more than 1% of the principal balance of all
Eligible Notes Receivable assigned to Lender and against which Lender has made
an advance may be comprised of such No FICO Score Notes Receivable; (b) the
Purchaser has made at least eight (8) monthly installment payments thereon; and
(c) such Note Receivable is otherwise an Eligible Note Receivable;

 

(cc)      Non-Resident Notes Receivable shall be considered Eligible Notes
Receivable, provided that: (a) not more than 10% of the principal balance of all
Eligible Notes Receivable assigned to Lender and against which Lender has made
an advance may be comprised of such Non-Resident Notes Receivable; (b) the
Purchaser has made at least eight (8) monthly installment payments thereon; and
(c) such Note Receivable is otherwise an Eligible Note Receivable;

 

(dd)     620/575 FICO Score Notes Receivable shall be considered Eligible Notes
Receivable, provided that: (a) not more than 5% of the principal balance of all
Eligible Notes Receivable assigned to Lender and against which Lender has made
an advance may be comprised of such 620/575 FICO Score Notes Receivable; (b) the
Purchaser has made at least eight (8) monthly installment payments thereon; and
(c) such Note Receivable is otherwise an Eligible Note Receivable;

 

(ee) The Purchaser is personally liable under its Purchase Contract;

 

(ff)      The Purchaser has become an Owner Beneficiary under the Vacation Club
Trust Agreement; and

 

(gg)     The purchased Timeshare Interest has been conveyed to the Vacation Club
Trustee to be held under the terms of the Vacation Club Trust Agreement.

 

Environmental Indemnity: a Hazardous Substance Remediation and Indemnification
Agreement dated as of the Effective Date executed and delivered by Borrower,
Guarantor and any other Persons as Lender may require and containing
representations, warranties and covenants regarding the environmental condition
of each Timeshare Project and the Collateral, as it may from time to time be
amended, supplemented or restated.

 

Event of Default: as defined in Section 7.1 hereof.

 

Executive Order: as defined in Section 5.29 hereof.

 

6284.98.499412.15 8 9/30/2010

 

--------------------------------------------------------------------------------



Existing Indebtedness: collectively, Borrower's existing indebtedness owed to GE
Capital and to Residential Funding.

 

FICO Score: a credit risk score determined by the Fair Isaac Company for a
consumer borrower through the analysis of individual credit files. In the event
that such credit risk scoring program ceases to exist, Lender may select a
successor credit risk scoring program in Lender's discretion.

 

For Purchasers related to Notes Receivable collaterally assigned to Lender under
this Agreement and which were originated on and after December 15, 2008, the
FICO Score was determined at the point of sale. In the event that a Purchaser
consists of more than one individual (e.g., husband and wife) (a "Purchaser
Group"), the FICO Score for such Purchaser Group shall be based on the highest
of the FICO Scores for all individuals who have a FICO Score in such Purchaser
Group. If all individuals in a Purchaser Group have no FICO Score, then the
Purchaser Group shall be considered to have no FICO Score.

 

Notwithstanding the foregoing, for Purchasers related to Notes Receivable
collaterally assigned to Lender under this Agreement and which were originated
prior to December 15, 2008, the FICO Score was determined by an Experian Quest
project run in May 2010 and was based on the primary obligor in respect of the
related Note Receivable.

 

Foreign Assets Control Regulations: as defined in Section 5.29 hereof.

 

GAAP: generally accepted accounting principles, applied on a consistent basis,
as described in Opinions of the Accounting Principles Board of the American
Institute of Certified Public Accountants and/or in statements of the Financial
Accounting Standards Board which are applicable in the circumstances as of the
date in question.

 

GE Capital: General Electric Capital Corporation, a Delaware corporation, and
its successors and assigns.

 

Guarantor: Bluegreen, and, subject to any restrictions on assignment and
transfer contained in the Loan Documents, its successors and assigns.

 

Guaranty: a primary, joint and several guaranty agreement made by a Guarantor
with respect to all or any part of the Obligations, as it may be from time to
time amended, supplemented or restated.

 

Impositions: all present and future real estate, personal property, excise,
privilege, transaction, documentary stamp and other taxes, charges, assessments
and levies (including non-governmental assessments and levies such as
maintenance charges, association dues and assessments under private covenants,
conditions and restrictions) and any interest, costs, fines or penalties with
respect thereto, general and special, ordinary and extraordinary, foreseen and
unforeseen, of any kind and nature whatsoever which at any time prior to or
after the execution hereof may be assessed, levied or imposed. Impositions shall
include any and all taxes, withholding obligations, deductions,

 

6284.98.499412.15 9 9/30/2010

 

--------------------------------------------------------------------------------



license or other fees, assessments, charges, fines, duties, imposts, penalties,
or any property, privilege, excise, real estate or other taxes, charges or
assessments currently or hereafter levied or imposed by any local, state, or
federal governmental authority of the United States upon or in connection with
or measured by the Loan Documents, the Collateral, or the principal or accrued
interest under the Loan, the Prepayment Premium, Loan Fee, servicing fees,
custodial fees, lockbox fees, collection fees or other amounts payable by
Borrower to Lender or to Servicing Agent, Backup Servicing Agent, Custodial
Agent or Lockbox Agent under the Loan Documents or by Purchasers to Borrower or
Lender under the Timeshare Program Consumer Documents.

 

Incipient Default: an event or condition, the occurrence of which would, with a
lapse of time or the giving of notice or both, become an Event of Default.

 

Indebtedness: for any Person, without duplication, the sum of the following:

 

(a)       indebtedness for borrowed money;

 

(b)       obligations evidenced by bonds, debentures, notes or other similar
instruments;

 

(c)       obligations to pay the deferred purchase price of property or
services;

 

(d)       obligations as lessee under leases which have been or should be, in
accordance with GAAP, recorded as capital leases;

 

(e)       obligations of such Person to purchase securities (or other property)
which arise out of or in connection with the sale of the same or substantially
similar securities or property;

 

(f)        obligations of such Person to reimburse any bank or other Person in
respect of amounts actually paid under a letter of credit or similar instrument;

 

(g)       indebtedness or obligations of others secured by a lien on any asset
of such Person, whether or not such indebtedness or obligations are assumed by
such Person (to the extent of the value of the asset);

 

(h)       obligations under direct or indirect guaranties in respect of, and
obligations (contingent or otherwise) to purchase or otherwise acquire, or
otherwise to assure a creditor against loss in respect of, indebtedness or
obligations of others of the kinds referred to in clauses (a) though (g) above;
and

 

(i)        liabilities in respect to unfunded vested benefits under plans
covered by Title IV of the Employee Retirement Income Security Act of 1974, as
amended.

 

Insurance Policies: the insurance policies that Borrower is required to maintain
and deliver pursuant to Section 6.1(c) hereof.

 

6284.98.499412.15 10 9/30/2010

 

--------------------------------------------------------------------------------



Intangible Asset. A nonphysical, noncurrent right that gives Guarantor or any of
its subsidiaries an exclusive or preferred position in the marketplace including
but not limited to a copyright, patent, trademark, goodwill, organization costs,
capitalized advertising cost, computer programs, licenses for any of the
preceding, governmental licenses (e.g., broadcasting or the right to sell
liquor), leases, franchises, mailing lists, exploration permits, import and
export permits, construction permits, and marketing quotas.

 

Interest Holder Beneficiary: as defined in the Vacation Club Trust Agreement.

 

Jumbo Notes Receivable: a Note Receivable (a) with a balance that exceeds
$35,000 but is less than $50,000; and (b) on which the Purchaser has made at
least twelve (12) monthly installment payments thereon.

 

Legal Requirements: (a) all present and future judicial decisions, statutes,
regulations, permits, approvals, registrations and licenses or certificates of
any governmental authority (including from any state regulatory agency,
department or division in any jurisdiction in which a Timeshare Project is
located which has the power and authority to regulate timeshare projects in such
jurisdiction) in any way applicable to Borrower or its property, including any
applicable state statute or other law in any jurisdiction where a Timeshare
Project is located which governs the creation and regulation of condominiums in
such jurisdiction, as the same may be amended from time to time, and (b) all
contracts or agreements (written or oral) by which Borrower or its property is
bound or, if compliance therewith would otherwise be in conflict with any of the
Loan Documents, by which Borrower or its property becomes bound with Lender's
prior written consent.

 

Lender: National Bank of Arizona, a national banking association, and its
successors and assigns.

 

Loan: the nonrevolving loan made pursuant to Section 2.1 hereof.

 

Loan Documents: this Agreement, the Note, any and all Guaranties, any and all
Subordination Agreements, the Lockbox Agreement, the Servicing Agreement, the
Backup Servicing Agreement, the Custodial Agreement, the Environmental
Indemnity, the Security Documents, the Patriot Act Certificate and Agreement,
and all other documents now or hereafter executed in connection with the Loan,
as they may from time to time be amended, modified, supplemented or otherwise
restated.

 

Loan Fee: a one-time fee in the amount of $300,000.00, which is equal to 1.5% of
the Maximum Loan Amount less a credit in the amount of $25,000 which represents
a portion of the amounts previously paid by Borrower to Lender as a good faith
deposit.

 

Loan File: with respect to each of the Notes Receivable, all the Timeshare
Program Consumer Documents relating thereto, each duly executed, as applicable,
plus:

 

(a)    All guaranties, if any, for the payment of the Notes Receivable and

 

(b)   The Title Policy insuring the lien of the Purchaser Mortgage.

 

6284.98.499412.15 11 9/30/2010

 

--------------------------------------------------------------------------------



Lockbox Agent: Initially, National Bank of Arizona, a national banking
association, as the Lockbox Agent, or its successor as Lockbox Agent, under the
Lockbox Agreement.

 

Lockbox Agreement: an agreement dated as of the Effective Date to be made among
Lender, Borrower and Lockbox Agent, which provides for Lockbox Agent to collect,
through a lockbox, payments under Notes Receivable constituting part of the
Receivables Collateral and to remit them to Lender, as it may from time to time
be amended, supplemented or restated.

 

Long Creek Project: that certain vacation ownership project, commonly known as
Long Creek Ranch at Big Cedar, located in Ridgedale, Missouri.

 

Long Creek Timeshare Association: Bluegreen Wilderness Club at Long Creek Ranch
Condominium Association, Inc., a Missouri corporation not-for-profit, which is
the association established in accordance with the Long Creek Timeshare
Declaration to manage the Long Creek Timeshare Program and in which all owners
of Timeshare Interests at the Long Creek Project will be members.

 

Long Creek Timeshare Declaration: that declaration of covenants, conditions and
restrictions which has been executed by Borrower, recorded in the real estate
records of the county where the Long Creek Project is located, and has
established the Long Creek Timeshare Program.

 

Long Creek Timeshare Management Agreement: the management agreement from time to
time entered into between the Long Creek Timeshare Association and the Timeshare
Manager for the management of the Long Creek Timeshare Program.

 

Long Creek Timeshare Program: the program created within the Long Creek Project
under the applicable Timeshare Declaration by which Persons may own Timeshare
Interests, enjoy their respective Timeshare Interests on a recurring basis, and
share the expenses associated with the operation and management of such program.

 

Material Adverse Change: any material and adverse change in, or a change which
has a material adverse effect upon, any of:

 

(a)       the business, properties, operations or condition (financial or
otherwise) of Borrower or of Guarantor, which, with the giving of notice or the
passage of time, or both, could reasonably be expected to result in either (i)
Borrower or Guarantor failing to comply with any of the financial covenants
contained in Section 6.1(o) or (ii) Borrower's or Guarantor's inability to
perform its or their respective obligations pursuant to the terms of the Loan
Documents; or

 

(b)       the legal or financial ability of Borrower or Guarantor to perform its
or their respective obligations under the Loan Documents and to avoid any
Incipient Default or Event of Default; or

 

(c)       the legality, validity, binding effect or enforceability against
Borrower or Guarantor of any Loan Document.

 

6284.98.499412.15 12 9/30/2010

 

--------------------------------------------------------------------------------



Maturity Date: the first to occur of (a) September 30, 2017 or (b) the date on
which the Loan is required to be repaid pursuant to the terms of this Agreement.

 

Maximum Loan Amount: $20,000,000.00.

 

Minimum Required Timeshare Approvals: all approvals, registrations and licenses
required from governmental authorities in order to sell and finance Timeshare
Interests and offer them for sale, including a copy of the
registrations/consents to sell, the final subdivision public reports/public
offering statements and/or prospectuses (including the Public Report) and
approvals thereof required to be issued by or used in the jurisdiction where the
applicable Timeshare Project is located and other jurisdictions where Timeshare
Interests have been offered for sale or sold.

 

No FICO Score Notes Receivable: a Note Receivable from a Purchaser who is a
resident of the United States of America but for whom no FICO Score is available
from Fair Isaac Company.

 

Non-Resident Notes Receivable: a Note Receivable from a Purchaser who is a
resident of Canada.

 

Note: the Promissory Note to be made and delivered by Borrower to Lender having
a face amount equal to $20,000,000, dated as of the Effective Date and made
payable to Lender to evidence the Loan, as it may from time to time be amended,
supplemented or restated.

 

Note Receivable: a purchase money promissory note which has arisen out of a sale
of a Timeshare Interest by Borrower to a Purchaser, is made payable by such
Purchaser solely to Borrower, and is secured by a Purchaser Mortgage.

 

Notice to Purchasers: as defined in Section 3.2(c) hereof.

 

Obligations: all obligations, agreements, duties, covenants and conditions of
Borrower to Lender which Borrower is now or hereafter required to Perform under
the Loan Documents. Without in any way limiting the foregoing, the term
Obligations includes (i) any and all obligations of Borrower to Lender with
respect to the Loan and (ii) any and all obligations of Borrower to Lender
arising under or in connection with any transaction hereafter entered into
between Borrower and Lender which is a rate swap, basis swap, forward rate
transaction, commodity swap, commodity option, equity or equity index swap,
equity or equity index option, bond option, interest rate option, foreign
exchange transaction, cap transaction, floor transaction, collar transaction,
forward transaction, currency swap transaction, cross-currency rate swap
transaction, currency option or any other similar transaction (including any
option with respect to any of these transactions) or any combination thereof,
whether linked to one or more interest rates, foreign currencies, commodity
prices, equity prices or other financial measures, as applicable.

Opening Prepayment Date: the date which occurs one year following the Advance.

 

Operating Contracts: as defined in Section 5.19 hereof.

 

6284.98.499412.15 13 9/30/2010

 

--------------------------------------------------------------------------------



Owner Beneficiary: the Purchaser under the Purchase Contract who purchases a
Timeshare Interest in a Timeshare Project pursuant to such Purchase Contract and
is thereby designated an Owner Beneficiary under the terms of the Vacation Club
Trust Agreement and entitled to exercise Owner Beneficiary Rights with
appurtenant Vacation Points.

 

Owner Beneficiary Rights: the beneficial rights provided to a Purchaser under
the Vacation Club Trust Agreement, which rights shall specifically include the
rights of performance provided to Owner Beneficiaries by the Vacation Club
Trustee under the Vacation Club Trust Agreement and related documents, which
Owner Beneficiary Rights shall specifically include as an appurtenance thereto
Vacation Points.

 

Participant(s): as defined in Section 9.8 hereof.

 

Participation Agreement: as defined in Section 9.8 hereof.

 

Patriot Act Certificate and Agreement: the Patriot Act Certificate and Agreement
by and among Borrower, Guarantor and Lender, dated of even date herewith.

 

Performance or Perform: full, timely and faithful payment and performance.

 

Permitted Debt: the meaning given to it in Section 6.2(b) hereof.

 

Permitted Encumbrances: with respect to each Timeshare Project (i) real estate
taxes and assessments not yet due and payable, (ii) exceptions to title which
are approved in writing by Lender (including such easements, dedications and
covenants which Lender consents to in writing after the date of this Agreement)
and (iii) those exceptions listed on the attached Exhibits B-1 and B-2.

 

Permitted Modification means an amendment or other modification to the terms and
conditions of a Note Receivable (a) as a result of the Servicemembers Civil
Relief Act, (b) with respect to a one percent (1%) increase or decrease in the
related Note Receivable’s interest rate related to a voluntary or involuntary
election to commence or cease using an automatic payment option, as applicable,
or (c) in connection with an Upgraded Note Receivable.

 

Person: an individual, general partnership, limited partnership, corporation
(including a business trust), limited liability company, joint stock company,
trust, unincorporated association, joint venture or other entity, or a
government or any political subdivision or agency thereof.

 

Prepayment Premium: an amount to be paid pursuant to Section 2.8 upon a
prepayment of the Loan.

 

Public Report: the approved public report, permit or public offering statement
for the Vacation Club and for the applicable Timeshare Project and the approvals
or registrations for such Timeshare Project, in the jurisdiction in which such
Timeshare Project is located and in each other jurisdiction in which sales of
Timeshare Interests are made or such Timeshare Project is otherwise required to
be registered.

 

6284.98.499412.15 14 9/30/2010

 

--------------------------------------------------------------------------------



Purchase Contract: a purchase contract by and between a Purchaser, Bluegreen
Vacations Unlimited Inc. (as "Club Developer"), and Borrower (as "Facilitator")
pursuant to which Borrower has agreed to sell and a Purchaser has agreed to
purchase a Timeshare Interest in connection with such Purchaser's designation as
an Owner Beneficiary under the Vacation Club Trust Agreement, commonly known as
a Bluegreen Owner Beneficiary Agreement.

 

Purchaser: a person who has executed a Purchase Contract as a purchaser.

 

Purchaser Mortgage: the purchase money deed of trust given to secure a Note
Receivable.

 

Receivables Collateral: (a) the Notes Receivable which are now or hereafter
assigned, endorsed or delivered to Lender pursuant to this Agreement or against
which an Advance has been made, all payments due to become due thereunder, in
whatever form, including cash, checks, notes, drafts and other instruments for
the payment of money; (b) all rights under all documents evidencing, securing,
guaranteeing or otherwise pertaining to such Notes Receivable, including the
Owner Beneficiary Rights under the Vacation Club Trust Agreement and pertaining
to the purchased Timeshare Interest, Title Policies, Purchaser Mortgages and
Purchase Contracts including all rights of foreclosure, termination,
dispossession and repossession thereunder, all documents, instruments,
contracts, liens and security interests related to such Notes Receivable, all
collateral and other security securing the obligations of any Person under such
Note Receivable and all rights and remedies of whatever kind or nature Borrower
may hold or acquire for purpose of securing or enforcing such Notes Receivable
and related Timeshare Program Consumer Documents (expressly excluding any rights
as developer or declarant under the applicable Timeshare Declaration, the
Timeshare Program Consumer Documents or the Timeshare Program Governing
Documents); (c) all deposits, accounts, instruments, contract rights, general
intangibles, chattel paper, documents, instruments, pre-authorization
account-debit agreements, claims and judgments pertaining to or arising out of
any of the foregoing; (d) all proceeds, property, property rights, privileges
and other benefits arising out of the enforcement of such Notes Receivable or
the related Purchaser Mortgages, Purchase Contracts and other Timeshare Program
Consumer Documents, including all property returned by and reclaimed by or
repossessed from Purchasers thereunder; (e) any lockbox agreements and the funds
contained in any accounts established pursuant thereto, relating to such Notes
Receivable, except amounts deposited in error; (f) all rights, now or hereafter
existing under any payment authorization agreements signed or delivered by or on
behalf of a Purchaser under a Note Receivable described in clause (a) above and
all accounts and other proceeds derived therefrom; (g) any rights inuring to
Borrower as an "institutional mortgagee," an "institutional lender" or a
"mortgagee" as provided in the Timeshare Declaration in connection with any
Notes Receivable described in clause (a) above and the related Purchaser
Mortgages pledged to Lender; (h) all rights of the Borrower to exercise, at any
meeting of the Timeshare Association, the voting rights of a Purchaser whose
Note Receivable has been assigned or delivered to Lender; (i) all of Borrower's
rights to any insurance policies related to a Timeshare Project, to the extent
pertaining to a Note Receivable assigned to Lender or to the Timeshare Interest
securing such Note Receivable; (j) all computer software, files, books and
records of Borrower pertaining to any of the foregoing clauses (a) through (i),
subject to any licensing limitations; (k) all rights of the Borrower as an
Interest Holder Beneficiary as to the foregoing; (l) the cash and non-cash
proceeds of all of the foregoing, including (whether or not acquired with cash
proceeds), all accounts, chattel paper, contract rights, documents, general
intangibles, instruments, fixtures, and equipment, inventory and

 

6284.98.499412.15 15 9/30/2010

 

--------------------------------------------------------------------------------



other goods; and (m) all extensions, additions, improvements, betterments,
renewals, substitutions, amendments of any of the foregoing and the products and
proceeds thereof.

 

Reservation System: the method, arrangement or procedure including any computer
network and software employed for the purpose of enabling or facilitating the
operation of the system which enables each Purchaser to utilize such Purchaser's
right to reserve a use period in a Timeshare Project in accordance with the
provisions and conditions set forth therein.

 

Reservation System License: a non-exclusive license granted by Bluegreen Resorts
Management, Inc. to Lender as of the date of this Agreement entitling Lender to
the non-exclusive license to use the Reservation System upon the terms and
conditions described therein.

 

Residential Funding: Residential Funding Corporation, a Delaware corporation,
and its successors and assigns.

 

Resolution: a resolution of a corporation certified as true and correct by an
authorized officer of such corporation, a certificate signed by such members,
the manager or managers and/or the authorized officers of a limited liability
company as may be required by applicable law and by the Articles of Organization
of such limited liability company, or a partnership certificate signed by all of
the general partners of such partnership and such other partners whose approval
is required.

 

Sampler Loan means a loan made to a purchaser pursuant to the terms of a Sampler
Program Agreement.

Sampler Program Agreement means a Bluegreen Vacation Club Sampler Program
Agreement, pursuant to which a purchaser thereunder obtains those certain
benefits set forth therein which comprise the “Sampler Membership” and, subject
to the terms and conditions thereof, has the opportunity to convert such Sampler
Membership into full ownership in the Vacation Club.

 

Security Documents: the Assignments, this Agreement, the Reservation System
License, and all other documents now or hereafter securing the Obligations, as
they may be from time to time be amended, supplemented or restated.

 

Servicing Agent: Bluegreen, as the Servicing Agent, or its successor as
Servicing Agent, under the Servicing Agreement.

 

Servicing Agreement: the agreement dated as of the Effective Date among Lender,
Borrower and Servicing Agent which provides for Servicing Agent to perform for
the benefit of Lender accounting, reporting and other servicing functions with
respect to the Receivables Collateral, as it may from time to time be amended,
supplemented or restated.

 

Subordination Agreement: such subordination agreement from a Subordinator
subordinating Indebtedness owed to it by Borrower to all or a part of the
Obligations, whether delivered on or before the Effective Date or thereafter, as
the same may from time to time be amended, supplemented or restated.

 

6284.98.499412.15 16 9/30/2010

 

--------------------------------------------------------------------------------



Subordinated Indebtedness. Indebtedness represented by Guarantor's junior
subordinated debentures or such other Indebtedness incurred by Guarantor which
is treated as subordinated indebtedness in accordance with GAAP.

 

Subordinator: at any time, a Person (including Big Cedar, L.L.C., a Missouri
limited liability company, Bluegreen Vacations Unlimited, Inc., a Florida
corporation and Guarantor) then required under the terms of this Agreement to
subordinate Indebtedness owed to it by Borrower or a Guarantor to all or any
part of the Obligations in accordance with the terms of a Subordination
Agreement.

 

Tangible Net Worth: On a consolidated basis for Guarantor and its subsidiaries,
at any date, (i) the sum of (a) capital stock taken at par or stated value plus
(b) capital of Guarantor in excess of par or stated value relating to capital
stock plus (c) retained earnings (or minus any retained earning deficit) of
Guarantor plus (d) other comprehensive income plus (e) non-controlling interest
plus (f) Subordinated Indebtedness plus (g) an amount not in excess of
$600,000,000 of non-recourse receivables-backed notes payable as reported on the
consolidated balance sheet of Guarantor, minus (ii) the sum of Intangible
Assets, treasury stock, capital stock subscribed for and unissued and other
contra-equity accounts, all determined and in accordance with GAAP.

 

Term: the duration of this Agreement, commencing on the Effective Date and
ending when all of the payment Obligations have been Performed.

 

Timeshare Association: individually and collectively, as the context requires,
the Big Cedar Timeshare Association and the Long Creek Timeshare Association.

 

Timeshare Declaration: individually and collectively, as the context requires,
the Big Cedar Timeshare Declaration and the Long Creek Timeshare Declaration.

 

Timeshare Interest: a timeshare fee simple estate in the relevant Timeshare
Project as established and provided in the applicable Timeshare Declaration,
which consists of an undivided interest as tenant in common with other owners in
the relevant Timeshare Program, including the appurtenant exclusive right to
occupy and use a Unit for one or more periods per calendar year or per second
calendar year of one "Unit Week", and subject to the then existing reservation
rules and regulations of the applicable Timeshare Association, together with all
appurtenant rights and interests, including without limitation, the right to
make reservations pursuant to the reservation system pertaining thereto, and
appurtenant use rights in and to common elements at the relevant Timeshare
Project, easements, licenses, access and use rights in and to all of the
facilities at the relevant Timeshare Project, all of which the Purchaser thereof
directs Borrower to immediately convey to the Vacation Club Trustee and which
the Vacation Club Trustee holds pursuant to the provisions of the Vacation Club
Trust Agreement, at which time, the Purchaser becomes a member and Owner
Beneficiary of the Vacation Club, is identified in a schedule attached to the
Vacation Club Trust Agreement, as amended from time to time to include new Owner
Beneficiaries, and is entitled to certain Owner Beneficiary Rights under the
Vacation Club Trust Agreement and a specific number of Vacation Points
corresponding to such rights, which Vacation Points may be used by the Owner
Beneficiary for lodging for varying lengths of time at various Vacation Club
resorts.

 

6284.98.499412.15 17 9/30/2010

 

--------------------------------------------------------------------------------



Timeshare Management Agreement: individually and collectively, as the context
requires, the Big Cedar Timeshare Management Agreement and the Long Creek
Timeshare Management Agreement.

 

Timeshare Manager: individually and collectively, as the context requires, the
Person from time to time employed by (i) the Big Cedar Timeshare Association to
manage the Big Cedar Timeshare Program; and (ii) the Long Creek Timeshare
Association to manage the Long Creek Timeshare Program, in each case, as of the
Effective Date, being Bluegreen Resorts Management, Inc., a Delaware
corporation.

 

Timeshare Program: individually and collectively, as the context requires, the
Big Cedar Timeshare Program and the Long Creek Timeshare Program.

 

Timeshare Program Consumer Documents: the following documents used by Borrower
in connection with the credit sale of Timeshare Interests at a Timeshare
Project:

 

    

(a)

Note Receivable (original duly endorsed to Lender's order with recourse pursuant
to the form of endorsement attached hereto as Exhibit J);

       

(b)

Deed of Trust (recorded original, if available, otherwise recorded Deed of Trust
to be provided promptly after receipt);

       

(c)

General Warranty Deed (original or copy);

       

(d)

Service Disclosure Statement (original or copy);

       

(e)

Good Faith Estimate of Settlement Charges (original or copy);

       

(f)

HUD-1 Settlement Statement (original or copy);

       

(g)

Truth-in-Lending Disclosure Statement (original or copy);

       

(h)

Bluegreen Owner Beneficiary Agreement (original or copy);

     

    

(1)

California Addendum to Owner Beneficiary Agreement (if Purchaser is a resident
of California) (original or copy), if any;

       

(2)

Nebraska Addendum to Owner Beneficiary Agreement (if Purchaser is a resident of
Nebraska) (original or copy), if any;

       

(i)

Assent to Execution of Documents (original or copy), if applicable;

       

(j)

Certificate of Purchase of Owner Beneficiary Rights (if such purchase occurred
after January 31, 2006) (original or copy);

       

(k)

Owner Confirmation Interview (or Biennial Owner Confirmation Interview)
(original or copy);

 

6284.98.499412.15 18 9/30/2010

 

--------------------------------------------------------------------------------



 

(l)

Receipt for Timeshare Documents (original or copy);

       

(m)

Compliance Agreement (original or copy);

       

(n)

Credit Application (original or copy);

       

(o)

Evidence of FICO Score (original or copy) in the form set forth in Exhibit E to
the Custodial Agreement;

       

(p)

Illinois Public Offering Statement receipt (original or copy), if any; and

       

(q)

Iowa Public Offering Statement receipt (original or copy), if any.

 

A sample form of each Timeshare Program Consumer Document in connection with the
credit sale of Timeshare Interests at a Timeshare Project is attached hereto as
Exhibits C-1 and C-2;

 

Timeshare Program Governing Documents: the Public Report, the Timeshare
Declaration, any condominium declarations pertaining to a Timeshare Project, the
Articles of Organization and bylaws for each Timeshare Association and for
Bluegreen Inc., any and all rules and regulations from time to time adopted by
each Timeshare Association and Bluegreen Inc., the Timeshare Management
Agreement, the Vacation Club Trust Agreement, the Vacation Club Management
Agreement, any subsidy agreement by which Borrower is obligated to subsidize
shortfalls in the budget of the Timeshare Program in lieu of paying assessments,
any affiliation agreements, any amenity agreements and any other existing and
future contracts, agreements or other documents relating to the establishment,
use, occupancy, operation, management, marketing, sale and maintenance of a
Timeshare Project.

 

Timeshare Project: individually and collectively, as the context requires, the
Big Cedar Project and the Long Creek Project.

 

Title Insurer: a title company which is acceptable to Lender and issues a Title
Policy, including without limitation, First American Title Insurance Company.

 

Title Policy: in connection with each Purchaser Mortgage which is a part of the
Receivables Collateral, an ALTA lender's policy of title insurance in an amount
not less than the Borrowing Base of the Note Receivable secured by the Purchaser
Mortgage, insuring Borrower's and its successors' and assigns' interest in the
Purchaser Mortgage as a perfected, direct, first and exclusive lien on the
Timeshare Interest(s) encumbered thereby, subject only to the Permitted
Encumbrances, issued by Title Insurer and in form and substance attached hereto
as Exhibits D-1 and D-2.

 

Trading With The Enemy Act: as defined in Section 5.29 hereof.

 

Unit: a dwelling unit in a Timeshare Project.

 

Upgraded Note Receivable: a new Eligible Note Receivable made by the Purchaser
under an existing Note Receivable (i) who has elected to terminate such
Purchaser’s interest in an existing Timeshare Interest and related Owner
Beneficiary Rights and Vacation Points (if any) in exchange

 

6284.98.499412.15 19 9/30/2010

 

--------------------------------------------------------------------------------



for purchasing an upgraded Timeshare Interest of higher value than the existing
Timeshare Interest and related Owner Beneficiary Rights and Vacation Points (if
any) and (ii) whereby the Borrower releases the Purchaser from Purchaser’s
obligations in respect of the existing Timeshare Interest and all related Owner
Beneficiary Rights and Vacation Points (if any) in exchange for receiving (in
substantially all cases) the new Eligible Note Receivable from the Purchaser
secured by the upgraded Timeshare Interest and related Owner Beneficiary Rights
and Vacation Points (if any).

 

Vacation Club: defined in the Background Statements.

 

Vacation Club Management Agreement: the management agreement from time to time
entered into between the Vacation Club Trustee and the Vacation Club Manager for
the management of the Vacation Club.

 

Vacation Club Manager: Bluegreen Resorts Management, Inc., a Delaware
corporation, and such other Person from time to time employed by the Vacation
Club Trustee to manage the Vacation Club.

 

Vacation Club Trust: the trust established pursuant to the Vacation Club Trust
Agreement and in accordance with F.S. Ch. 721 (the Florida Vacation Plans and
Timesharing Act).

 

Vacation Club Trust Agreement: means, collectively, that certain Bluegreen
Vacation Club Amended and Restated Trust Agreement, dated as of May 18, 1994, by
and among Bluegreen Vacations Unlimited, Inc., the Vacation Club Trustee,
Bluegreen Resorts Management, Inc. and Bluegreen Vacation Club, Inc., as
amended, restated or otherwise modified from time to time, together with all
other agreements, documents and instruments governing the operation of the
Vacation Club.

 

Vacation Club Trustee: Vacation Trust, Inc., a Florida corporation, in its
capacity as trustee under the Vacation Club Trust Agreement, and its permitted
successors and assigns.

 

Vacation Points: the value placed upon a nightly or weekly occupancy of a
timeshare unit pursuant to the terms of the Purchase Contract, which value may
be set forth within the Demand Balancing Standard (as defined in the Vacation
Club Trust Agreement).

 

Ward Financial: Ward Financial Company, a Pennsylvania corporation.

 

1.2       Other Definitional Provisions.

 

Capitalized terms used in this Agreement or in any Loan Document which are
defined herein shall have the meanings set forth herein. Capitalized terms
defined in the Preliminary Statements or elsewhere in this Agreement shall have
the meanings assigned to them at the place first defined. As used herein, the
term "this Agreement" shall include all exhibits, schedules and addenda attached
hereto, all of which shall be deemed incorporated herein and made a part hereof.
The definitions include the singular and plural forms of the terms defined. Any
defined term which relates to a document, instrument or agreement shall include
within its definition any amendments, modifications, supplements, renewals,
restatements, extensions, or substitutions which may have

 

6284.98.499412.15 20 9/30/2010

 

--------------------------------------------------------------------------------



been heretofore or may be hereafter executed in accordance with the terms hereof
and thereof. Unless otherwise specified, references to particular section
numbers shall mean the respective sections of this Agreement.

Accounting terms not defined herein will have the respective meanings given to
them under GAAP. To the extent that the definitions of accounting terms herein
are inconsistent with the meanings of such terms under GAAP, the definitions
contained herein will control. The words "hereof", "herein" and "hereunder" and
words of similar import when used in this Agreement will refer to this Agreement
as a whole and not to any particular provision of this Agreement. In this
Agreement in the computation of periods of time from a specified date to a later
specified date, the word "from" means "from and including" and the words "to"
and "until" each means "to but excluding", and reference to a numbered or
lettered subdivision of an Article, section or paragraph shall include relevant
matter within the Article, section or paragraph which is applicable to but not
within such numbered or lettered subdivision. Whenever the words "including",
"include", or "includes" are used in the Loan Documents, they shall be
interpreted in a non-exclusive manner as though the words, "without limitation,"
immediately followed the same.

 

 

2.       LOAN COMMITMENT; USE OF PROCEEDS

                

2.1   Loan Commitment.

 

(a)       Determination of Advance Amounts. Lender hereby agrees, if Borrower
has Performed all of the Obligations then due, to make an Advance to Borrower in
accordance with the terms and conditions of this Agreement for the purposes
specified in Section 2.3. The maximum amount of the Advance shall be equal to
the aggregate Borrowing Base for all Eligible Notes Receivable; provided,
however, at no time shall the unpaid principal balance of the Loan exceed the
Maximum Loan Amount.

 

(b)       Nonrevolving Nature of Loan. The Loan is a nonrevolving credit
facility and Borrower shall not have the right to reborrow Loan proceeds that
have been previously repaid. Furthermore, in no event shall Borrower be entitled
to obtain any supplementary or availability advances based upon the difference
between the unpaid principal balance of the Loan and the Borrowing Base, or
otherwise. The proceeds of the Loan will be advanced to Borrower in one single
Advance.

 

2.2       Continuation of Obligations Throughout Term. This Agreement and
Borrower's liability for Performance of the Obligations shall continue until the
end of the Term.

 

2.3       Use of Advance. Borrower will use the proceeds of the Loan only for
working capital, sales, marketing and other proper business purposes as it shall
determine.

 

2.4       Repayment of Loan. The Loan shall be evidenced by the Note and shall
be repaid in immediately available funds according to the terms of the Note and
this Agreement.

 

6284.98.499412.15 21 9/30/2010

 

--------------------------------------------------------------------------------



2.5       Interest. Except as otherwise provided in the Note or this Agreement,
interest ("Basic Interest") shall accrue on the unpaid principal balance of the
Loan from time to time outstanding at the Basic Interest Rate. Basic Interest
shall be calculated on the basis of the actual number of days elapsed during the
period for which interest is being charged predicated on a year consisting of
360 days. That is, Basic Interest shall be computed by applying the ratio of the
annual interest rate over a year of 360 days, multiplied by the outstanding
principal balance, multiplied by the actual number of days during the calendar
month that the principal balance is outstanding. Interest shall accrue on funds
as of the date Lender wires such funds to Borrower or to any escrow agent
handling disbursement of the Advance. Payments of principal and any other
amounts due and payable under the Loan Documents (other than Basic Interest)
shall accrue interest at the Default Rate after the occurrence and continuation
of an Event of Default. Borrower acknowledges and agrees that the Default Rate
is reasonable in light of the increased risk of collection after the occurrence
and continuation of an Event of Default.

 

2.6   Payments.

 

(a)       All payments of principal, interest and fees on the Loan shall be made
to Lender by federal funds wire transfer as instructed by Lender in immediately
available funds. If any payment of principal, interest or fees to be made by
Borrower becomes due on a day other than a Business Day, such payment will be
due on the next succeeding Business Day and such extension of time will be
included in computing any interest with respect to such payment.

 

(b)       If any installment of interest and/or the payment of principal is not
received by Lender within 10 days after the due date thereof, then in addition
to the remedies conferred upon Lender pursuant to Section 7.2 hereof and the
other Loan Documents, Lender may elect to assess a late charge of 5% of the
amount of the installment due and unpaid, which late charge will be added to the
delinquent amount to compensate Lender for the expense of handling the
delinquency; provided, however, no late charge shall be imposed upon a payment
to repay the Loan upon the Maturity Date or upon acceleration of the Loan.
Borrower and Lender agree that such late charge represents a good faith and fair
and reasonable estimate of the probable cost to Lender of such delinquency.
Borrower acknowledges that during the time that any such amount is in default,
Lender will incur losses which are impracticable, costly and inconvenient to
ascertain and that such late charge represents a reasonable sum considering all
of the circumstances existing on the date of the execution of this Agreement and
represents a reasonable estimate of the losses Lender will incur by reason of
late payment. Borrower further agrees that proof of actual losses would be
costly, inconvenient, impracticable and extremely difficult to fix. Acceptance
of such late charge will not constitute a waiver of the default with respect to
the overdue installment, and will not prevent Lender from exercising any of the
other rights and remedies available hereunder.

 

2.7     Minimum Required Payments.

 

(a)       Periodic Loan Payments. All payments (i.e., principal, interest, late
charges and fees) made on account of Notes Receivable pledged to Lender shall be
paid to Lender. On each Business Day, until the Maturity Date or the date on
which the Loan is paid in full, whichever date first occurs, Borrower will pay
or cause to be paid to Lender (through Lender's lockbox account in Lender’s name
maintained under the Lockbox Agreement) 100% of all proceeds (except servicing

 

6284.98.499412.15 22 9/30/2010

 

--------------------------------------------------------------------------------



fee payments and those payments described in Section 3.2(a)(ii)) of the
Receivables Collateral (including all ACH (i.e., automated clearinghouse system)
payments and checks) then collected under the Notes Receivable which constitute
part of the Receivables Collateral. Such proceeds shall be applied by Lender
against the unpaid principal balance of the Loan on Wednesday of each week and
on the last day of each calendar month, or if not a Business Day, on the next
succeeding Business Day. Regardless of whether the proceeds of the Receivables
Collateral are sufficient for that purpose, (i) interest on the principal
balance of the Loan from time to time outstanding and accruing during a
particular calendar month shall be due and payable in arrears on the 10th day of
the next succeeding calendar month and (ii) the Loan shall be due and payable in
full on the Maturity Date.

 

(b)       Borrowing Base Step-Down. The Borrowing Base shall initially be set at
85% of the unpaid principal balance of Eligible Notes Receivable and shall be
reduced annually on successive anniversary dates of the Effective Date according
to the following schedule:

 

Months after the Effective Date

Borrowing Base

1-12

85%

13-24

83%

25-36

78%

37-48

70%

49 and thereafter

55%

 

Borrower shall maintain the Borrowing Base according to the schedule above and
in accordance with Section 2.7(c).

 

(c)       Borrowing Base Maintenance. If there exists a Borrowing Base Shortfall
during any calendar month for any reason including by reason of the fact that a
particular Note Receivable is no longer an Eligible Note Receivable, then within
twenty (20) days after the date of the Borrowing Base Certificate delivered to
Lender pursuant to Section 6.1(d)(v) showing such Borrowing Base Shortfall,
Borrower will at its sole option either (a) make to Lender a principal payment
in an amount equal to the Borrowing Base Shortfall plus accrued and unpaid
interest on such principal payment or (b) deliver to Lender one or more Eligible
Notes Receivable having an aggregate Borrowing Base not less than the Borrowing
Base Shortfall; provided, however, such Eligible Notes Receivable may have an
aggregate Borrowing Base less than the Borrowing Base Shortfall so long as
Borrower simultaneously pays to lender the difference in cash. Simultaneously
with the delivery of Eligible Notes Receivable to correct a Borrowing Base
Shortfall, Borrower will deliver to Lender all of the items (except for a
Request for Loan Advance) required to be delivered by Borrower to Lender
pursuant to Section 4.2, together with a "Borrower's Certificate" in form and
substance identical to Exhibit E. Lender will reassign and endorse to Borrower,
without recourse or warranty of any kind, an ineligible Note Receivable if: (a)
no Event of Default or Incipient Default exists; (b) Borrower has made all
principal payments and Performed all replacement obligations as required above
in connection with the Borrowing Base Shortfall and as a result there is no
Borrowing Base Shortfall; and (c) Borrower has requested Lender in writing to
release the ineligible Note Receivable. Borrower will prepare the reassignment
document which shall be in form and substance substantially identical to
Exhibits F-1 and/or F-2 and will deliver it to Lender for execution. Lender will
send or cause to be sent to Borrower the reassignment

 

6284.98.499412.15 23 9/30/2010

 

--------------------------------------------------------------------------------



document and the Note Receivable being reassigned within a reasonable time (not
to exceed 20 days) after satisfaction of the conditions precedent specified
above.

 

                        In addition to, and not in limitation of the foregoing,
and upon the request of Borrower from time to time otherwise during the Term,
but no more frequently than once per calendar month, Lender will reassign and
endorse to Borrower, without recourse or warranty of any kind, an ineligible
Note Receivable if: (a) no Event of Default or Incipient Default exists; (b)
there is no Borrowing Base Shortfall; and (c) Borrower has requested Lender in
writing to release such ineligible Note Receivable. Borrower will prepare the
related reassignment document which shall be in form and substance substantially
identical to Exhibits F-1 and/or F-2 and will deliver it to Lender for
execution. Lender will send or cause to be sent to Borrower the reassignment
document and the Note Receivable being reassigned within a reasonable time (not
to exceed 20 days) after satisfaction of the conditions precedent specified
above.

 

(d)       Upgrades. If a particular pledged Note Receivable that has been
pledged to Lender pursuant to this Agreement is cancelled due to an upgrade in
respect of the related Timeshare Interest, then within thirty-one (31) days
after the date of the occurrence of such upgrade, Borrower will at its sole
option either (a) make to Lender a principal payment in an amount equal to the
Borrowing Base of the Note Receivable that was upgraded or (b) deliver to Lender
one or more Eligible Notes Receivable (which may be Upgraded Notes Receivable)
having an aggregate unpaid principal balance not less than the unpaid principal
balance of the Note Receivable that was upgraded; provided, however, such
Eligible Notes Receivable may have an aggregate Borrowing Base less than the
Borrowing Base Shortfall so long as Borrower simultaneously pays to lender the
difference in cash. Simultaneously with the delivery of such Eligible Notes
Receivable, Borrower will deliver to Lender all of the items (except for a
Request for Loan Advance) required to be delivered by Borrower to Lender
pursuant to Section 4.2, together with a "Borrower's Certificate" in form and
substance identical to Exhibit E. Lender will reassign and/or endorse to
Borrower, without recourse or warranty of any kind, the Note Receivable that was
cancelled due to an upgrade if: (a) no Event of Default or Incipient Default
exists; (b) Borrower has made all principal payments and/or Performed all
replacement obligations as required above in connection with the such upgrade;
and (c) Borrower has requested Lender in writing to release such Note
Receivable. Borrower will prepare the reassignment document which shall be in
form and substance identical to Exhibits F-1 and F-2 and will deliver it to
Lender for execution. Lender will send Borrower the reassignment document and
the Note Receivable being reassigned within a reasonable time (not to exceed 20
days) after satisfaction of the conditions precedent specified above. Borrower
shall make the principal payment and/or Perform the replacement obligations
required above in connection with an upgrade even if the cancellation of a
particular pledged Note Receivable does not create a Borrowing Base Shortfall.

 

2.8       Prepayment.

 

(a)       Prohibitions on Prepayment; Prepayment Premium. Without the prior
written consent of Lender, Borrower shall not be entitled to prepay the Loan
except in accordance with the terms of this Agreement. Commencing on the Opening
Prepayment Date, Borrower shall have the option to prepay the Loan in full, or
in part, upon not less than 30 days prior written notice and the simultaneous
payment of a prepayment premium (the "Prepayment Premium") equal to the

 

6284.98.499412.15 24 9/30/2010

 

--------------------------------------------------------------------------------



following percentage of the amount of the then outstanding principal balance of
the Loan which is being prepaid:

 

Months occurring after the Opening Prepayment Date

Prepayment Premium

1-12

3%

13-24

2%

24-36

1%

37-84

0%

 

In the event Lender agrees to voluntarily accept a prepayment prior to the
Opening Prepayment Date, or is compelled to accept a prepayment prior to the
Opening Prepayment Date, Borrower agrees to pay Lender a prepayment premium
equal to 5% of the then outstanding principal balance of the Loan which is being
prepaid. No prepayment shall relieve the Borrower of its obligation to make
regularly scheduled payments of principal and interest as required under this
Agreement.

 

(b)       Exceptions to Prepayment Prohibitions. Notwithstanding anything in
Section 2.8(a) to the contrary, the following shall not be prepayments
prohibited pursuant to Section 2.8(a) or require the payment of the Prepayment
Premium: (i) principal payments scheduled under the Note including those
payments required pursuant to Section 2.7; (ii) prepayments of the Loan
resulting from prepayments of the Collateral by Purchasers which have not been
solicited by Borrower in breach of the terms and conditions of Section 6.2(e);
or (iii) prepayments resulting from the acceleration of the Loan under the Loan
Documents. Any such prepayment shall not relieve Borrower of its obligation to
make all regularly scheduled payments due under the Loan Documents.

 

(c)       Prepayment Premium Payable for Involuntary Prepayments. The Prepayment
Premium shall be payable if the prepayment of the Loan is voluntary but shall
not be required because repayment of the Loan has been accelerated pursuant to
any of Lender's rights under the Loan Documents (including any right to
accelerate following casualty or condemnation or when an Event of Default
exists).

 

2.9       Loan Fee. On the Effective Date, Borrower shall pay to Lender the Loan
Fee and such payment shall be a condition to the closing of the Loan. The Loan
Fee was fully earned as of the Effective Date in consideration for Lender's
agreement to fund the Advance in accordance with the terms of this Agreement.
Regardless of whether Borrower repays or is required to repay the Loan prior to
the end of the Maturity Date, Borrower will not be entitled to any refund of the
Loan Fee.

 

2.10     Application of Proceeds of Collateral and Payments. Notwithstanding
anything in the Loan Documents to the contrary, the amount of all payments or
amounts received by Lender with respect to the Loan (other than servicing fee
payments and those payments described in Section 3.2(a)(ii)) shall be applied in
the following order of priority: (a) to any past due payments of interest on the
Loan and to accrued interest on the Loan through the date of such payment,
including any interest at the Default Rate; (b) to any late fees, examination
fees and expenses, collection fees and

 

6284.98.499412.15 25 9/30/2010

 

--------------------------------------------------------------------------------



expenses and any other fees and expenses due to Lender in its capacity as
Lockbox Agent or otherwise under the Loan Documents in connection with the Loan;
and (c) to the unpaid principal balance of the Loan. In calculating interest and
applying payments as set forth above: (i) interest on the Loan shall be
calculated and collected through the date payment is actually received by
Lender; (ii) interest on the outstanding balance of the Loan shall be charged
during any grace period permitted under the Loan Documents; (iii) at the end of
each month, at the reasonable discretion of Lender, all past due interest and
other past due charges provided for under the Loan Documents with respect to the
Loan shall be added to the principal balance of the Loan; and (iv) to the extent
that Borrower makes a payment or Lender receives any payment or proceeds of the
Collateral for Borrower's benefit that is subsequently invalidated, set aside or
required to be repaid to any other Person, then, to such extent, the Obligations
in connection with the Loan shall be revived and continue as if such payment or
proceeds had not been received by Lender and Lender may adjust the Loan balance
as Lender, in its discretion, deems appropriate as indicated under the
circumstances. The provisions of this Section 2.10 are also subject to the
parties' rights and obligations under the Loan Documents as to the application
of proceeds of the Collateral following an Event of Default.

 

2.11       Borrower's Unconditional Obligation to Make Payments. Whether or not
the proceeds from the Receivables Collateral shall be sufficient for that
purpose, Borrower will pay when due all payments required to be made pursuant to
any of the Loan Documents, Borrower's obligation to make such payments being
absolute and unconditional.

 

3.       SECURITY

 

3.1       Grant of Security Interest in Receivables Collateral.

 

(a)       Grant. To secure the payment and Performance of all of the
Obligations, Borrower hereby grants to Lender a security interest in and
collaterally assigns to Lender the Receivables Collateral. Such security
interest shall be absolute, continuing, perfected, direct, first, exclusive and
applicable to all existing and future Receivables Collateral, and shall secure
all the Advance and all of the Obligations. To further secure the payment and
Performance of the Obligations, Borrower hereby grants to Lender a security
interest in the Borrower Bank Accounts. IT IS THE EXPRESS INTENT OF BORROWER
THAT ALL OF THE COLLATERAL SHALL SECURE ONLY OBLIGATIONS UNDER THE LOAN
DOCUMENTS. All liens and security interests shall be first priority liens and
security interests. Borrower and Lender hereby agree that this Agreement shall
be deemed to be a security agreement under the Uniform Commercial Codes of the
State of Arizona, the State of Delaware and the State of Missouri. Accordingly,
in addition to any other rights and remedies available to Lender hereunder,
Lender shall have all the rights of a secured party under the Arizona, Delaware
and Missouri Uniform Commercial Codes.

 

(b)       Assigned Notes Receivable. Borrower will collaterally assign, endorse
to Lender, with full recourse, and deliver to Lender or, at Lender's request, to
Lender's Custodial Agent all Notes Receivable which are part of the Receivables
Collateral. The original or copy of each Purchase Contract for each Note
Receivable pledged to Lender and all security agreements and the documents
collateral thereto shall be assigned to Lender and delivered to Lender or, at
Lender's request, to its Custodial Agent. Borrower further warrants and
guarantees the enforceability of the

 

6284.98.499412.15 26 9/30/2010

 

--------------------------------------------------------------------------------



Receivables Collateral. Lender is hereby appointed Borrower's attorney-in-fact
to take any and all actions in Borrower's name and/or on Borrower's behalf
deemed necessary or appropriate by Lender with respect to the remittance of
payments (including the endorsement of payment items) received on account of the
Receivables Collateral. Borrower authorizes Lender to file a UCC-1 Financing
Statement in the form attached to a pre-approved pre-filing authorization letter
and confirms Lender's authority to pre-file the UCC-1 Financing Statement as of
the date of the pre-filing authorization letter.

 

3.2       Lockbox Collections and Servicing; Reconciliation Reports.

 

(a)       Collections.

 

(i)        Lockbox Agent shall deposit payments on the Notes Receivable
constituting part of the Receivables Collateral and remit those collected
payments to Lender on each Business Day according to the terms of the Lockbox
Agreement, at Borrower's sole cost and expense. Lender shall apply such payments
against the Loan on Wednesday of each week and on the last day of each calendar
month, or if not a Business Day, on the next succeeding Business Day. Payments
shall not be deemed received by Lender until Lender actually receives such
payments from Lockbox Agent. Servicing Agent shall perform the monthly reporting
services required by Lender with regard to the Receivables Collateral as set
forth in the Servicing Agreement, all at Borrower's sole cost and expense.

 

(ii)       In the event that the collections received by Lender include payments
for items other than principal and interest payable under the Notes Receivable
assigned to Lender (e.g., tax and insurance impounds, maintenance and other
assessment payments, late charges, "NSF" or returned check charges, etc.),
Lender shall remit such other payments back to Borrower no more frequently than
once per calendar month provided that (i) no Event of Default or Incipient
Default exists, (ii) Borrower requests in writing that Lender remit such other
payments back to Borrower, (iii) Borrower specifically identifies (inclusive of
the amount of) such other payments, (iv) Borrower provides Lender with back-up
to support the claim that such payments should not be part of the proceeds of
Collateral, and (v) if such amount is actually remitted to Borrower, then Lender
may adjust the Loan balance to reflect such remittance.

 

(b)       Reports. Lender may, upon written notice to Borrower and Servicing
Agent, request a written reconciliation from Borrower and Servicing Agent
reconciling the difference between the payments actually received by Lockbox
Agent during the subject month and the payments stated in the servicing report
to have been made by the Purchasers under Notes Receivable assigned to Lender.
Borrower shall provide and shall cause Servicing Agent to provide Lender with
such servicing report within 10 Business Days of Borrower's receipt of Lender's
request. To the extent that Lender is not satisfied, in its sole and absolute
discretion, with said servicing report, then upon written notice to Borrower,
Borrower shall pay to Lender within 5 Business Days of such notice the amount by
which the payments stated in the servicing reports to have been made by the
Purchasers under the Notes Receivable assigned to Lender exceed the payments
actually received by Lockbox Agent during the subject month, which difference is
not reconciled to Lender's reasonable satisfaction.

 

6284.98.499412.15 27 9/30/2010

 

--------------------------------------------------------------------------------



(c)    Notice to Purchasers.

 

(i)        Each Purchaser under a Note Receivable assigned to Lender shall be
directed by Borrower or Servicing Agent, in writing, to make all payments on
account of such Note Receivable (A) by automatic debit to such Purchaser's bank
account, to be initiated by and to be paid to Lockbox Agent; or (B) by check
payable to the order of Borrower and mailed to the Lockbox Agent at the address
specified in the Lockbox Agreement;

 

(ii)       Borrower or Servicing Agent shall deliver to Lender at the Effective
Date, the form of notice to be delivered to Purchasers advising them of the
collateral assignment of their Note Receivable to Lender and directing that all
payments on account of such Purchaser's Note Receivable be made as directed in
such notice, which notice (the "Notice to Purchasers") shall be in the form
attached hereto as Exhibit G signed by Borrower or Servicing Agent.

 

(iii)      In addition, upon the occurrence and continuance of an Event of
Default, Borrower hereby grants to Lender a power of attorney, by and on behalf
of Borrower and in the name of Borrower and at Borrower's cost, to give notice
in writing or otherwise, in such form or manner as Lender may deem advisable in
its sole discretion, to each Purchaser of such assignment in favor of Lender
with direction to make all payments on account of such Purchaser's Note
Receivable in accordance with such instructions as Lender may deem advisable in
its sole discretion. This power of attorney is coupled with an interest and is
irrevocable.

 

(iv)      Borrower authorizes Servicing Agent (but Servicing Agent shall not be
obligated) to communicate at any time and from time to time with any Purchaser
or any other Person primarily or secondarily liable under a Note Receivable
assigned to Lender with regard to the lien of Lender thereon and any other
matter relating thereto and to request from such Purchaser or other Person any
information related thereto.

 

3.3       Custodial Agent; Backup Servicing Agent. The Custodial Agent shall act
as Lender's exclusive agent to maintain custody of the Notes Receivable and
other Receivables Collateral and to assist in the perfection of Lender's liens
in the Notes Receivable and other Receivables Collateral. Borrower agrees not to
interfere with the Custodian's performance of its duties under the Custodial
Agreement or to take any action that would be inconsistent in any way with the
terms of the Custodial Agreement. Any custodial fees, if any, and the costs and
expenses of the Custodial Agent shall be paid by Borrower. Borrower shall cause
Servicing Agent to engage the Backup Servicing Agent as a condition of the
closing of the transaction contemplated hereby. Any backup servicing fees and
the costs and expenses of the Backup Servicing Agent shall be paid by Borrower.

 

3.4       Replacement of Agents. Lender shall have the right at such times as
are provided in the applicable agreement, upon written notice to Borrower, (i)
to transfer the servicing of the Notes Receivable to the Backup Servicing Agent
or to an alternate Qualified Servicing Agent in accordance with the terms of the
Servicing Agreement and/or (ii) to transfer the custodial activities in
connection with Notes Receivable to an alternate qualified Custodial Agent in
accordance with the

 

6284.98.499412.15 28 9/30/2010

 

--------------------------------------------------------------------------------



terms of the Custodial Agreement and/or (iii) to transfer the backup servicing
of the Notes Receivable to an alternate qualified Backup Servicing Agent in
accordance with the terms of the Backup Servicing Agreement. The custodial fees,
servicing fees, lockbox fees and the costs and expenses of the Servicing Agent,
Backup Servicing Agent, Lockbox Agent and Custodial Agent shall be timely paid
by Borrower. The determination of a successor to the then existing Custodial
Agent, the then existing Backup Servicing Agent and the existing Servicing Agent
shall be made by the mutual agreement of the Lender and the Borrower unless
there then exists an Event of Default or, in connection with the appointment of
a successor to Bluegreen as the Servicing Agent, unless there has occurred a
Termination Event (as defined in the Servicing Agreement). For purposes of this
Section 3.4, a "Qualified Servicing Agent" shall mean a nationally recognized
and licensed servicer of timeshare loan receivables that (a) is actively
servicing a portfolio of timeshare loans with an aggregate principal balance of
not less than $200,000,000, (b) has servicing and collection capabilities for
all categories of delinquent and defaulted timeshare loans (including through
foreclosure) and (c) is not the Lender or an Affiliate of the Lender.

 

3.5       Maintenance of Security. Borrower will deliver or cause to be
delivered to Lender and/or the Custodial Agent and will maintain or cause to be
maintained in full force and effect throughout the Term (except as otherwise
expressly provided in such Loan Document), as security for the Performance of
the Obligations, the Security Documents and all other security required to be
given to Lender pursuant to the terms of this Agreement.

 

3.6       Liability of Guarantor. The payment and Performance of the Obligations
shall be jointly, severally, primarily and unconditionally guaranteed by
Guarantor as set forth in the Guaranty.

 

4.       CONDITIONS PRECEDENT TO ADVANCE; METHOD OF DISBURSEMENT

 

4.1       Closing Conditions. The obligation of Lender to consummate the
transaction contemplated by this Agreement is subject to the fulfillment or
waiver of each of the following conditions to the satisfaction of Lender, in the
exercise of its sole discretion:

 

(a)       Loan Documents. Borrower shall have delivered to Lender the Loan
Documents, duly executed, delivered and in form and substance satisfactory to
Lender.

 

(b)       Opinions. Borrower shall have delivered to Lender a favorable opinion
or opinions from independent counsel for Borrower and Guarantor with respect to
matters reasonably requested by Lender.

 

(c)       Organizational Documents. Borrower shall have delivered to Lender (i)
the Articles of Organization of Borrower, each Timeshare Association, Guarantor
and (if any) other sureties for the Obligations and, if applicable, their
respective managers, members and partners, to the extent any such entity is not
a natural person; (ii) the Resolutions of Borrower, Guarantor and (if any) other
sureties for the Obligations and, if applicable, their respective managers,
members and partners, to the extent any such entity is not a natural person,
authorizing the execution and delivery of the Loan Documents, the transactions
contemplated thereby and such other matters as Lender may require; and (iii) a
certificate of good standing for Borrower, each Timeshare Association, Guarantor

 

6284.98.499412.15 29 9/30/2010

 

--------------------------------------------------------------------------------



and (if any) other sureties for the Performance of the Obligations and, if
applicable, their respective managers, members and partners, to the extent any
such entity is not a natural person, from the state of its organization and from
the states of, as applicable, Florida and Missouri.

 

(d)       Credit Reports; Search Reports. Lender shall have received, in form
and substance satisfactory to Lender, the results of UCC searches with respect
to Borrower, each Timeshare Association, and the Guarantor, credit references
for Borrower and Guarantor and lien, litigation, judgment and bankruptcy
searches for Borrower, Guarantor, and each Timeshare Association, conducted in
such jurisdictions and for such other entities as Lender deems appropriate in
order to verify, among other things, that (i) Lender has a first priority
perfected lien on and security interest in all of the Collateral, (ii) there are
no judgments, tax liens or bankruptcy filings affecting the Borrower, the
Guarantor or any Timeshare Project, and (iii) there is no material litigation
outstanding affecting Borrower or the Guarantor (other than as disclosed in the
Guarantor's public filings made with the United States Securities and Exchange
Commission).

 

(e)       Timeshare Project Due Diligence. Borrower shall deliver to Lender the
following due diligence items at least 15 days before the Effective Date (unless
otherwise waived by the Lender in writing), all of which must be satisfactory in
form and substance to Lender in its sole and absolute discretion:

 

(i)        Taxes and Assessments. Copies of the most recent tax bills for each
Timeshare Project and evidence satisfactory to Lender that all taxes and
assessments on each Timeshare Project have been paid.

 

(ii)       Survey. A current survey map acceptable to Lender of each Timeshare
Project prepared by a licensed land surveyor acceptable to Lender in accordance
with the "Minimum Standard Detail Requirements for ALTA/ACSM Land Title Surveys"
jointly established and adopted by ALTA, ACSM and NSPS in 2005, certified to
Lender and to the Title Insurer in writing and showing each Timeshare Project,
evidence of access to each Timeshare Project, all easements necessary for the
operation and use of each Timeshare Project, and such other details as Lender
may reasonably require; and/or at Lender's option, a condominium map if any part
of a Timeshare Project has been dedicated to a condominium regime.
Notwithstanding the foregoing, on or before October 8, 2010, Borrower shall
deliver to Lender a boundary survey for the Big Cedar Project, in a form
reasonably acceptable to Lender and certified to Lender, and such delivery shall
satisfy the foregoing condition as to the Big Cedar Project.

 

(iii)      Permits and Approvals. All permits, licenses, approvals, consents and
certificates for the ownership, occupancy, use and operation of each Timeshare
Project for timeshare and other intended uses, including any necessary
architectural committee approvals and the Minimum Required Timeshare Approvals
and all permits, licenses, approvals or consents necessary for the operation of
the Vacation Club.

 

(iv)      Zoning, Access, Parking and Utilities. Evidence of (i) zoning of each
Timeshare Project for timeshare and other intended uses and all approvals
required for such

 

6284.98.499412.15 30 9/30/2010

 

--------------------------------------------------------------------------------



uses under applicable law and under any covenants, conditions and restrictions,
and (ii) adequate access to and parking for each Timeshare Project for timeshare
and hotel uses.

 

(v)       Flood Zone. Evidence that no Timeshare Project is located within a
wetlands area or flood prone area or, if within a wetlands area or flood zone,
evidence that flood insurance has been obtained.

 

(vi)      Timeshare Project Agreements. A copy of all material marketing
contracts, sales agreements, management contracts, amenity agreements, service
contracts, operating agreements, equipment leases, space leases and other
agreements pertaining to each Timeshare Project which are necessary for the
sale, operation and intended timeshare use of such Timeshare Project and are not
otherwise required pursuant to another item in this Section.

 

(vii)     Insurance. A certified copy of each Insurance Policy and copies of the
most current paid insurance premium invoice for each such Insurance Policy
together with evidence supporting the replacement cost for each Timeshare
Project and a mortgagee/loss payee/additional insured endorsement or certificate
holder designation in favor of Lender or other proof of insurance as evidenced
by a certificate of insurance, reasonably acceptable to Lender. The Lender
acknowledges that the certificates of insurance delivered to it prior to or as
of the Effective Date are acceptable, subject to the requirement that the
certificate of insurance as to liability insurance be modified to provide
substantially that the insurer or its agent will endeavor to provide 30 days
notice of cancellation, but in no event less than 10 days notice of
cancellation, before such insurance coverage is cancelled.

 

(viii)    Quiet Enjoyment Rights. Evidence that each owner of a Timeshare
Interest within a Timeshare Project will have available to it the quiet and
peaceful enjoyment of the Timeshare Interest (including promised amenities and
necessary easements) owned by it which cannot be disturbed so long as such owner
is not in default of its obligations to pay the purchase price of its Timeshare
Interest, to pay assessments to the applicable Timeshare Association, and to
comply with reasonable rules and regulations pertaining to the use of the
Timeshare Interests and further evidence of the existence of nondisturbance
agreements from all lessors, lienholders or other entities who may affect any
Timeshare Project or the Reservation System for a Timeshare Project.

 

(ix)      Timeshare Documents. A copy of the Timeshare Program Consumer
Documents and the Timeshare Program Governing Documents corresponding to each
Timeshare Project, including information concerning the anticipated income from
assessments and/or subsidies, of the Timeshare Association, all of which shall
be satisfactory to Lender.

 

(x)       Title Policy. For each Timeshare Project, copies of all documents of
record affecting such Timeshare Project and a proforma Title Policy endorsement,
together with an irrevocable commitment from the Title Insurer to issue the
Title Policy endorsement in favor of the Borrower and its successors and
assigns.

 

6284.98.499412.15 31 9/30/2010

 

--------------------------------------------------------------------------------



(xi)      Compliance with Laws. Satisfactory evidence that Borrower and each
Timeshare Project is in material compliance with all applicable laws,
regulations and ordinances, including, without limitation: (a) lender licensing
laws; (b) timeshare and condominium laws; (c) environmental protection laws; (d)
erosion control ordinances; (e) doing-business and/or licensing laws; (f) laws
protecting disabled or handicapped persons; (g) zoning laws; and (h) land use,
building code, fire code and similar laws.

 

(xii)     Checklist Items. Those documents and items of due diligence listed on
the Closing Checklist attached hereto as Exhibit H.

 

(xiii)    Existing Loan Documents. Copies of all publicly filed loan documents
with Borrower's other lenders (including GE Capital and Residential Funding).

 

(f)        Site Inspection and Due Diligence. Lender shall have visited each
Timeshare Project and have performed a due diligence review of each Timeshare
Project, Borrower and each Timeshare Association, and shall be satisfied with
the results thereof.

 

(g)       Subordinate Debt. Borrower shall provide Lender with the terms and
conditions of and other details concerning the Indebtedness (if any) which is
intended to be the subject matter of the Subordination Agreement.

 

(h)       Exchange Affiliation. Borrower shall provide Lender with evidence that
the Vacation Club is affiliated with Resort Condominiums International, LLC,
which affiliation encompasses the Timeshare Projects.

 

(i)        Existing Indebtedness. Borrower shall provide Lender with a schedule
or other evidence of the Existing Indebtedness and the terms and conditions of
and other details concerning the Existing Indebtedness together with true and
correct copies of the loan documents which evidence or secure such Indebtedness.
There shall exist no event of default or incipient default under the Existing
Indebtedness. Lender shall be satisfied with all aspects of the Existing
Indebtedness, including the amount of the Existing Indebtedness, the release
price and amortization period associated therewith and the collateral securing
the same.

 

(j)        Payment of Expenses. Borrower shall have paid or shall have made
arrangements satisfactory to Lender for the payment of all reasonable costs and
expenses incurred by Lender in connection with the documentation, negotiation,
and closing of the Loan, including the Loan Fee due on the Effective Date, all
reasonable attorneys' fees and expenses and all recording fees, taxes, title
premiums, and other expenses associated therewith.

 

(k)       Budget and Financial Information. Borrower shall provide Lender with
(i) the current budget for each Timeshare Association, current financial
statements for Borrower and Guarantor, certified correct by the chief financial
officer (or the equivalent) of the Borrower, as to the Borrower's financial
statements, and (ii) the most recent federal income tax returns filed by
Borrower and Guarantor.

 

6284.98.499412.15 32 9/30/2010

 

--------------------------------------------------------------------------------



(l)        First Right of Refusal. Lender shall have received satisfactory
evidence that any first right of refusal rights held by any other lender of
Borrower has been waived with respect to the Loan.

 

(m)      Collateral Releases. Residential Funding has released its existing lien
on various construction items, in the management agreements pertaining to the
Timeshare Projects, all contracts, licenses, intangibles and permits pertaining
to the Timeshare Projects, and the other items of collateral described in the
draft collateral releases approved by Lender.

 

4.2       Conditions Precedent to Advance. Borrower shall have delivered to
Lender the following items prior to the Advance, all of which must be
satisfactory in form and substance to Lender in its sole and absolute
discretion.

 

(a)       Request for Advance. A Request for Loan Advance substantially in the
form and substance of Exhibit I.

 

(b)       Timeshare Documents. Borrower shall provide Lender, or the Custodial
Agent to the extent directed by Lender, at least ten (10) days prior to the
Advance (or such fewer number of days prior to the Advance as Lender may
determine), with those Timeshare Program Consumer Documents required to be
delivered to the Custodial Agent pursuant to the Custodial Agreement.

 

(c)       Receivables Schedules. A schedule of the Notes Receivable for which
Borrower is seeking the Advance at least fifteen (15) days (or such fewer number
of days as Lender may determine) prior to the Advance, which shall show, without
limitation, the unpaid principal balance of each such Note Receivable, the rate
of interest at which such Note Receivable accrues, the FICO Score for the
Purchaser under each such Note Receivable, the weighted average FICO Score, the
amount of down payment made by such Purchaser, the original term of such Note
Receivable and, if any installment thereunder is past due, the number of days of
such delinquency. Such schedule shall otherwise be in form and content
satisfactory to Lender and shall be certified correct by the Chief Financial
Officer or equivalent of Borrower.

 

(d)       Assignment. Assignments in recordable form and otherwise substantially
in the form and substance of Exhibits A-1 and A-2 to this Agreement shall be
prepared, properly completed, executed and acknowledged assigning the Notes
Receivable and Purchaser Mortgages covered by item (b) above;

 

(e)       Promised Improvements. If not previously furnished, evidence to Lender
that: (i) all Timeshare Interests which are the subject of the Notes Receivable
covered by item (b) above have all on-site and off-site improvements thereto
that are then required to be completed pursuant to the Timeshare Program
Consumer Documents, Timeshare Program Governing Document and applicable law and
necessary and promised utilities are available; (ii) all Units and amenities
which are required to be provided to Purchasers obligated on the Notes
Receivable covered by item (b) above pursuant to the Timeshare Program Consumer
Documents, Timeshare Program Governing Documents and applicable law, have been
completed in accordance with all applicable building codes and are fully
furnished, necessarily equipped and will be available for use by Purchasers

 

6284.98.499412.15 33 9/30/2010

 

--------------------------------------------------------------------------------



without disturbance or termination of their use rights so long as they are not
in default of their obligations under the Notes Receivable; and (iii) all
furnishings in the Units and amenities are owned (or will be owned in accordance
with applicable Legal Requirements) by an owners' association or associations in
which the Purchasers are members, free of charges, liens and security interests
other than the Permitted Encumbrances.

 

(f)        Servicing Agent Confirmation. If requested by Lender, written
confirmation from the Servicing Agent that it has not received notice of any
complaint, demand, set-off, or claim by any Person, including any Purchaser,
with respect to the Notes Receivable covered by item (b) above (other than as to
routine matters involving the servicing of a Note Receivable) and certifying the
unpaid total payments due under the unpaid principal balance of such Notes
Receivable.

 

(g)       Title Policy. A commitment to issue a Title Policy endorsement with
respect to each Purchaser Mortgage covered by item (b) above in the forms
attached hereto as Exhibits D-1 and D-2. The endorsement shall be issued with an
"effective date" of one second prior to the recording of the Assignment.

 

(h)       Report from Custodial Agent.. Lender shall have received a
satisfactory Certification of Custodian from the Custodial Agent pursuant to the
Custodial Agreement with regard to the Notes Receivable which are the subject of
the contemplated Advance. In that regard, the parties acknowledge that the
Custodial Agent may indicate an exception with regard to a particular Note
Receivable but as a result of the definition of Eligible Notes Receivable, that
particular Note Receivable may be eligible. For example, the Custodial Agent may
have noted as an exception, the fact that a particular Purchaser has a FICO
Score below 620. However, that particular Purchaser may qualify under the
particular eligibility criteria dealing with 620/575 FICO Score Notes
Receivable. Lender agrees, within 10 Business Days following receipt of such
exception report, to evaluate such report with the Borrower and render as
eligible any Notes Receivable shown as ineligible under the Custodial Agent's
exception report to the extent such Note Receivable satisfies all of the
criteria for an Eligible Note Receivable.

 

(i)        Documents Received and Recorded. Custodial Agent shall receive from
the Title Insurer or such other Person approved by Lender, telecopied
Confirmation of Recording in the form of Exhibit K hereto.

 

(j)        Title Policy. Within fifteen (15) days following the recording of the
Assignments, Borrower shall cause to be delivered to Custodial Agent the
original Title Policy, as endorsed, in the forms attached hereto as Exhibits D-1
and D-2.

 

(k)       Event of Default. No Event of Default or Incipient Default has
occurred and is continuing, or would result from such Advance or from the
application of the proceeds therefrom.

 

(l)        Representations and Warranties. The representations and warranties of
Borrower and any Guarantor contained in the Loan Documents are true and correct
in all material respects on and as of the date of the requested disbursement,
before and after giving effect thereto and to the application of the proceeds
therefrom, as though made on and as of such date.

 

6284.98.499412.15 34 9/30/2010

 

--------------------------------------------------------------------------------



(m)      No Violation of Usury Law. The interest rate applicable to the Advance
(before giving effect to any savings clause) will not exceed the maximum rate
permitted by Applicable Usury Law.

 

(n)       Payment of Fees. Borrower shall have paid to Lender the Loan Fee and
all other fees which are required to be paid at the time of the Advance.

 

(o)       Condemnation or Litigation. There shall exist no condemnation
proceeding or litigation pending or, to the best of Borrower’s knowledge,
threatened against any Unit or any Timeshare Interest in a Timeshare Project or
against Borrower which would in any way, in Lender's judgment, impair or affect
the full utilization of a Timeshare Project or materially adversely affect a
Timeshare Project, Borrower or the Collateral taken as a whole.

 

(p)       Other Items. If requested by Lender, such other items which are
reasonably necessary to evaluate the request for the Advance and the
satisfaction of the conditions precedent thereto.

 

4.3       Conditions Satisfied at Borrower's Expense. The conditions to the
Advance shall be satisfied by Borrower at its expense.

 

4.4       Disbursement of Advance. The Advance shall be payable to Borrower. The
Advance shall be disbursed by wire transfer. Borrower will pay Lender's
reasonable charge in connection with any wire transfer. Lender may, at its
option, withhold from the Advance any sum (including costs and expenses) then
due to it under the terms of the Loan Documents or which Borrower would be
obligated to reimburse Lender pursuant to the Loan Documents if first paid
directly by Lender.

 

4.5       No Waiver. Although Lender shall have no obligation to make the
Advance unless and until all of the conditions precedent to the Advance have
been satisfied, Lender may, at its discretion, make the Advance prior to that
time without waiving or releasing any of the Obligations.

 

5.       REPRESENTATIONS AND WARRANTIES

 

As an inducement to Lender to execute this Agreement, make the Loan, and
disburse the proceeds of the Loan, Borrower represents and warrants to Lender
the truth and accuracy of the matters set forth in this Article 5.

 

5.1       Good Standing. Borrower, Guarantor, Bluegreen Inc. and each Timeshare
Association are duly organized, validly existing and in good standing under the
laws of its jurisdiction of organization and are in good standing and authorized
to do business in each jurisdiction where at any time the location or nature of
their properties or their business makes such good standing and qualification
necessary, except where the failure to be so qualified will not have a material
adverse effect on the business or financial condition of any such Persons or the
validity or enforceability of any Notes Receivable. Borrower, Guarantor,
Bluegreen Inc. and each Timeshare Association have full power and authority to
carry on their business and own their property. Each Timeshare Association has
the full power and authority to perform its/the obligations under the applicable
Timeshare Declaration and its applicable Timeshare Management Agreement. The

 

6284.98.499412.15 35 9/30/2010

 

--------------------------------------------------------------------------------



Vacation Club Trustee is duly organized and validly existing as a corporation
under the laws of the State of Florida. The Vacation Club is a validly existing
multi-site timeshare plan under F.S. Ch. 721. The Vacation Club Trust Agreement
has been accepted for filing under F.S. Ch. 721.

 

5.2       Power and Authority; Enforceability. Borrower and Guarantor have full
power and authority to execute and deliver the applicable Loan Documents and to
Perform the Obligations, and to own, pledge, mortgage, hypothecate and otherwise
encumber and operate its property. All action necessary and required by
Borrower's and Guarantor's Articles of Organization and all other Legal
Requirements for Borrower to obtain the Loan, and for Borrower and Guarantor to
execute and deliver the Loan Documents and all other documents and instruments
which have been or will be executed and delivered in connection with the Loan
Documents and to Perform the Obligations has been duly and effectively taken.
The applicable Loan Documents are and, to Borrower's knowledge, shall be, legal,
valid, binding and enforceable against Borrower and Guarantor; and do not
violate the Applicable Usury Law and the execution and delivery of the
applicable Loan Documents by Borrower or Guarantor does not constitute a default
or result in the imposition of a lien under the terms or provisions of any
agreements to which Borrower or Guarantor is a party. No consent of any
governmental agency or any other Person not a party to this Agreement is or will
be required as a condition to the execution, delivery or enforceability of the
Loan Documents.

5.3       Borrower's Principal Place of Business. Borrower's principal place of
business and chief executive office are as follows: C/O Bluegreen Corporation,
4960 Conference North, Suite 100, Boca Raton, Florida, 33431. During the past
five (5) years, Borrower has not been known by any other name or located in any
address other than as set forth in this Agreement.

5.4       Compliance with Legal Requirements. Borrower has complied with all
Legal Requirements in all material respects, including all Legal Requirements of
the state in which each Timeshare Project is located and all other jurisdictions
in which Timeshare Interests will be sold or offered for sale. Without limiting
the generality of the foregoing, Borrower has, to the extent required by its
activities and businesses, fully complied with and shall, throughout the Term,
continue to comply with (a) all of the applicable provisions of (i) the Consumer
Credit Protection Act; (ii) the Truth-in-Lending Act and Regulation Z
thereunder; (iii) the Equal Credit Opportunity Act and Regulation B thereunder;
(iv) Regulation B of the Federal Reserve Board; (v) the Federal Trade
Commission's 3-day cooling-off Rule for Door-to-Door Sales; (vi) the Federal
Trade Commission Act; (vii) the Interstate Land Sales Full Disclosure Act;
(viii) the Americans With Disabilities Act and related accessibility guidelines;
(ix) the Real Estate Settlement Procedures Act and Regulation X thereunder; (x)
the FTC Privacy Act; (xi) all applicable insurance brokerage or agency
requirements; (xii) the Gramm-Leach-Bliley Act; (xiii) the Fair Debt Collection
Practices Act; (xiv) the Credit Reporting Act; (xv) the Fair Housing Act; (xvi)
the Mail Fraud Statute; (xvii) the Flood Disaster Protection Act of 1973;
(xviii) the Federal Trade Commission's Privacy of Consumer Information Rule,
(xix) the Federal Trade Commission "do-not-call rules"; (xx) USA Patriot Act;
(xxi) the Securities Exchange Act of 1934; (xxii) the federal postal laws;
(xxiii) all applicable state and federal securities laws; (xxiv) all applicable
usury laws; (xxv) all applicable trade practices, home and telephone
solicitation, sweepstakes, anti-lottery and consumer credit and protection laws;
(xxvi) all applicable real estate sales licensing, disclosure, reporting and
escrow laws; (xxvii) the laws applicable in the State of Missouri governing
condominiums, timeshares and time-sharing activities; (xxviii) all laws, rules
and regulations promulgated by the Missouri

 

6284.98.499412.15 36 9/30/2010

 

--------------------------------------------------------------------------------



Department of Real Estate; (xxix) all amendments to and rules and regulations
promulgated under the foregoing acts or laws; and (xxx) all other applicable
federal statutes and the rules and regulations promulgated under them; and (b)
and all other applicable laws (and the rules and regulations promulgated under
them) relating to timeshare ownership, the establishment of a Timeshare Project,
or the sale, offering for sale, marketing or financing of Timeshare Interests in
them or it. Borrower's marketing and sales practices are in compliance with and,
throughout the Term, will continue to be in compliance with, applicable laws,
including its lead generation techniques. Neither Borrower nor any Guarantor has
been contacted or notified of any Federal Trade Commission or inquiry or
investigation or any Department of Justice or inquiry or investigation in
connection with marketing and sale of Timeshare Interests.

 

5.5       No Misrepresentations. The Loan Documents and all certificates,
financial statements and written materials furnished to Lender by or on behalf
of Borrower or Guarantor in connection with the Loan do not contain as of the
date furnished to Lender any untrue statement of a material fact or omit to
state a fact which materially adversely affects or in the future may materially
adversely affect a Timeshare Project, the Collateral, the business or financial
condition of Borrower or any Guarantor, or the ability of Borrower or Guarantor
to Perform the Obligations. All financial statements furnished to Lender by or
on behalf of Borrower or Guarantor in connection with the Loan will be prepared
in accordance with GAAP (other than with respect to the Borrower’s quarterly
financial statements).

5.6       No Default for Third Party Obligations. Neither Borrower nor Guarantor
is in default under any other agreement evidencing, guaranteeing or securing
borrowed money or a receivables purchase financing or in violation of or in
default under any material term in any other material agreement, instrument,
order, decree or judgment of any court, arbitration or governmental authority to
which it is a party or by which it is bound.

5.7       Payment of Taxes and Other Impositions. Borrower and Guarantor have
filed all tax returns and has paid all Impositions, if any, required to be filed
by them or paid by them when due, including real estate taxes and assessments
relating to each Timeshare Project or the Collateral, unless the same is being
appealed or contested in good faith and unless as a result of such appeal, the
execution and enforcement of such taxes and assessments is stayed pending the
outcome of such appeal.

5.8       Governmental Regulations. Neither Borrower nor Guarantor is subject to
regulation under the Investment Company Act of 1940, as the same may be amended
from time to time, or any federal or state statute or regulation limiting its
ability to incur debt or perform the Obligations.

5.9       Employee Benefit Plans. Borrower does not maintain any pension,
retirement, profit sharing or similar employee benefit plan that is subject to
the Employment Retirement Income and Security Act of 1974 as the same may be
amended from time to time pursuant to which such entity's contribution
requirement is made concurrently with the employee's contribution. The Guarantor
has a pension, profit sharing or other compensatory or similar plan of the
Guarantor (herein after called a "Plan") providing for a program of deferred
compensation for any employee or officer. No fact or situation, including but
not limited to, any "Reportable Event," as that term is defined in Section 4043
of the Employee Retirement Income Security Act of 1974 as the same may be
amended from

 

6284.98.499412.15 37 9/30/2010

 

--------------------------------------------------------------------------------



time to time ("Pension Reform Act"), exists or will exist in connection with any
Plan of the Guarantor which might constitute grounds for termination of any Plan
by the Pension Benefit Guaranty Corporation or cause the appointment by the
appropriate United States District Court of a Trustee to administer any such
Plan. No "Prohibited Transaction" with respect to the Guarantor within the
meaning of Section 406 of the Pension Reform Act exists or will exist with
respect to any Plan upon the execution and delivery of the Guaranty or the
performance by the parties hereto of their respective duties and obligations
hereunder, except a prohibited transaction that qualifies for an exemption under
the Pension Reform Act. The Guarantor will (1) at all times make prompt payment
of contributions required to meet the minimum funding standards set forth in
Sections 302 through 305 of the Pension Reform Act with respect to each Plan:
(2) promptly, upon written request therefor, furnish to the Lender copies of
each annual report required to be filed pursuant to Section 103 of the Pension
Reform Act in connection with each Plan for each Plan Year, including any
certified financial statements or actuarial statements required pursuant to said
Section 103; (3) notify the Lender immediately of any fact, including, but not
limited, to any Reportable Event arising in connection with any Plan which might
constitute grounds for termination thereof by the Pension Benefit Guaranty
Corporation or for the appointment by the appropriate United States District
Court of a Trustee to administer the Plan; and (4) notify the Lender of any
"Prohibited Transaction" with respect to Guarantor as that term is defined in
Section 406 of the Pension Reform Act, except a prohibited transaction that
qualifies for an exemption under the Pension Reform Act. The Guarantor will not
(a) engage in any Prohibited Transaction, except a prohibited transaction that
qualifies for an exemption under the Pension Reform Act. or (b) terminate any
such Plan in a manner which could result in the imposition of a lien on the
property of the Guarantor pursuant to Section 4068 of the Pension Reform Act.

5.10       Securities Activities. Neither Borrower nor any Guarantor is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any "margin stock" (as defined
in Regulation U of the Board of Governors of the Federal Reserve System in
effect from time to time), and not more than 25% of the value of the assets of
either such entity consists of such margin stock. Furthermore, none of the
proceeds of the Loan will be used to purchase or carry any "margin stock" and no
portion of the proceeds of the Loan will be extended by Borrower to others for
the purpose of purchasing or carrying margin stock. None of the transactions
contemplated in this Agreement (including the use of the proceeds from the Loan)
will violate or result in the violation of Section 7 of the Securities Exchange
Act of 1934, as amended, or any regulations issued under it, including
Regulations G, T, U and X of the Federal Reserve Board, 12 C.F.R. Part 11.

5.11       Sales Activities. Prior to the date of this Agreement, Borrower has
sold Timeshare Interests and offered Timeshare Interests for sale only in the
following jurisdictions:

 

Timeshare Project

Jurisdiction

 

Big Cedar Project

 

Missouri

 

 

Long Creek Project

Missouri

 

 

 

6284.98.499412.15 38 9/30/2010

 

--------------------------------------------------------------------------------



All sales have been and will be made in material compliance with all Legal
Requirements and utilizing a then current Public Report approved by all
applicable regulatory authorities.

 

5.12       Timeshare Interest Not a Security. Borrower has not sold or offered
for sale any Timeshare Interest as an investment or in any other manner or
jurisdiction that would constitute the sale or the offering for sale of a
"security" under the Securities Act of 1933, the Securities Exchange Act of
1934, any state securities laws, commonly known as "blue sky" laws, or any other
applicable law.

5.13       Representations as to each Timeshare Project.

(a)       Title; Prior Liens. Borrower has good and marketable title to each
unsold Timeshare Interest in a Timeshare Project and to the Collateral. There
are no liens, security interests, or encumbrances against such Timeshare Project
other than the Permitted Encumbrances and other than future liens against such
Timeshare Project to the extent permitted under Section 6.2(b) of this
Agreement.

 

(b)       Timeshare Plan. Each Timeshare Project and each Timeshare Programs
therein have been established and dedicated as a timeshare project, in material
compliance with all Legal Requirements and with applicable Timeshare Declaration
and other Timeshare Program Governing Documents, and matters affecting title or
use of such Timeshare Project. The Vacation Club is in material compliance with
all laws, codes, rules and regulations applicable to it with respect to its
activities in operating the Vacation Club and has obtained all necessary
licenses and registrations required in that regard.

 

(c)       Access. Each Timeshare Project (including all amenities) has direct
access to a publicly dedicated road and all roadways, and parking lots that
serve such Timeshare Project are and will be common elements or easement parcels
under the applicable Timeshare Declaration.

 

(d)       Utilities. Electric, gas, sewer, water facilities and other necessary
utilities are lawfully available in sufficient capacity to service each
Timeshare Project and any easements necessary to the furnishing of such utility
service have been obtained and duly recorded.

 

(e)       Amenities. All amenities promised pursuant to representations,
warranties or covenants contained in the Timeshare Program Governing Documents
are completed and will be provided in accordance therewith. Such amenities
include those listed in the applicable Timeshare Declaration. Each Timeshare
Association and each Purchaser of a Timeshare Interest has access to and the use
of all of the amenities and public utilities of such Timeshare Project as and to
the extent provided in the applicable Timeshare Declaration and the Timeshare
Program Governing Documents.

 

(f)        Improvements. All costs arising from the acquisition, installation,
construction and completion of any improvements and the purchase of any
equipment, inventory, or furnishings located in or on each Timeshare Project
have been or will be promptly and timely paid.

 

6284.98.499412.15 39 9/30/2010

 

--------------------------------------------------------------------------------



(g)       Sale of Intervals. Allowing for presales in respect of portions of a
Timeshare Project whose development is in process but not yet completed, and
allowing for cancellations or terminations of previous sales, the total
Timeshare Interests offered for sale or sold will not exceed the available
accommodations at such Timeshare Project.

 

(h)       Zoning Laws, Building Codes, Etc. Each Timeshare Project, all the
buildings and other improvements in which the Units are situated and all
amenities have been, and Borrower hereby covenants will be, completed in
material compliance with all Legal Requirements, including without limitation
all applicable zoning codes, building codes, health codes, fire and safety
codes, and other applicable laws, including without limitation environmental
laws in a manner that Borrower's failure to so comply would not reasonably be
expected to result in a Material Adverse Change. All inspections, licenses,
permits required to be made or issued in respect of such buildings and amenities
have been and Borrower hereby covenants will be, made or issued by the
appropriate authorities. The use and occupancy of such buildings for their
intended purposes is and Borrower hereby covenants will be, lawful under all
applicable laws. Final certificates of occupancy or the equivalent have been
issued by the appropriate governmental authority and Borrower hereby covenants
will be in effect for each Unit prior to the sale of any Timeshare Interest in
such Unit. The timeshare use and occupancy of Units does not, and Borrower
hereby covenants will not, violate or constitute a non-conforming use or require
a variance under any private covenant or restriction or any zoning, use or
similar law, ordinance or regulation affecting the use or occupancy of a
Timeshare Project.

 

(i)        Units Ready for Use. All of the Units are fully furnished and,
subject to renovations for improvements from time to time in the ordinary course
of maintaining the Units, ready for use by Purchasers. All common furnishings
(including appliances) within such Units are and will be owned by Borrower or
the applicable Timeshare Association, have been or will be fully paid for, and
are and will be free and clear of any liens or other interests of any third
party including any lessor.

 

5.14       Eligible Notes Receivable. Each Note Receivable which is assigned to
Lender pursuant to this Agreement and against which the Advance is requested or
which is assigned in satisfaction of Borrower's obligations under Sections
2.7(c) and 2.7(d) shall be an Eligible Note Receivable at the time of
assignment. Borrower has Performed all of its obligations to Purchasers, and
there are no executory obligations to Purchasers to be Performed by Borrower,
except for non-delinquent and executory obligations disclosed to Purchasers in
their Purchase Contracts.

5.15       Association; Assessments and Reserves. When a Purchaser closes the
purchase of a Timeshare Interest, such Purchaser automatically becomes a member
of Bluegreen Inc. and the Vacation Club Trustee, as the titled owner of the
Timeshare Interest, is designated as the member of the applicable Timeshare
Association and is entitled to vote on the affairs thereof, subject only to
retaining ownership of a Timeshare Interest. Each Timeshare Association has (or
will have) authority to levy annual assessments to cover the costs of
maintaining and operating the Timeshare Project to which it pertains. To
Borrower's knowledge, Bluegreen Inc. and each Timeshare Association are and will
be solvent. To Borrower's knowledge, levied assessments will be adequate to
cover the current costs of maintaining and operating each Timeshare Project and
to establish and maintain a reasonable reserve for capital improvements. To
Borrower's knowledge, there will be no

 

6284.98.499412.15 40 9/30/2010

 

--------------------------------------------------------------------------------



events which could give rise to a material increase in such costs, except for
additions of subsequent phases of a Timeshare Project that will not materially
increase assessments.

 

5.16       Title to and Maintenance of Common Areas and Amenities. Except as
otherwise permitted and disclosed by the Timeshare Program Governing Documents
(a) each Timeshare Association or the owners of Timeshare Interests in common
(which interest may be held by the Vacation Club Trustee pursuant to the
Vacation Club Trust Agreement) will at all times own the furnishings in the
Units and all the common areas in the Timeshare Project pertaining to such
Timeshare Association and owners and other amenities which have been promised or
represented as being available to Purchasers in the Timeshare Program Governing
Documents, free and clear of liens and security interests except for the
Permitted Encumbrances; (b) no part of a Timeshare Project is or will be subject
to partition by the owners of Timeshare Interests; and (c) all access roads and
utilities and off-site improvements necessary to the use of each Timeshare
Project will have been dedicated to and/or accepted by the responsible
governmental authority or utility company, or are owned by an association of
owners of property in a larger planned development or developments of which such
Timeshare Project is a part, or are owned by Borrower and subject to the
Purchasers' right of access and use.

5.17       Reservation System. The Reservation System is fully operational for
its intended purpose. The Reservation System shall continue in operation and
shall be available to all Purchasers to assure their ability to make
reservations and exercise their use rights in respect of a Unit in the
applicable Timeshare Project, subject to compliance with the applicable
Timeshare Program Consumer Documents and the applicable Timeshare Program
Governing Documents. Borrower acknowledges the significance of the Reservation
System to the ability of the applicable Timeshare Project to operate properly
and allow Purchasers to make reservations and exercise use rights. On the
Effective Date and continuing for the balance of the Term, Borrower agrees to
cause Bluegreen Resorts Management, Inc. to grant Lender a non-exclusive license
to use the Reservation System pursuant to a license agreement in form
substantially similar to that set forth in Schedule 5.17.

 

5.18       Litigation and Proceedings. Other than as disclosed in Exhibit L, and
other than as disclosed in Guarantor's most recent SEC filing delivered to
Lender prior to the Effective Date and, if applicable, quarterly thereafter,
there are no actions, suits, proceedings, orders, injunctions, bankruptcy
actions, or foreclosure actions pending or, to the knowledge of Borrower,
threatened, in any court, at law or in equity, or before or by any governmental
authority, against or affecting Borrower, a Timeshare Association, Guarantor,
the Vacation Club, the Timeshare Manager, Bluegreen Inc. or a Timeshare Project,
which, if adversely determined, would result in a Material Adverse Change to
Borrower, Guarantor, the Vacation Club, the Timeshare Manager, Bluegreen Inc. or
a Timeshare Project or which would materially impair the ability of Borrower or
Guarantor to complete its or their Obligations under the Loan Documents, or
which would attack the validity, enforceability, or priority of any of Lender's
liens or of any material provisions of the Loan Documents, at law or in equity.
None of the matters reflected on Exhibit L or as disclosed in Guarantor's most
recent SEC filing delivered to Lender prior to the Effective Date, are
reasonably expected to result in a Material Adverse Change to Borrower,
Guarantor, the Vacation Club, the Timeshare Manager, Bluegreen Inc. or a
Timeshare Project or are reasonably expected to materially impair the ability of
Borrower or Guarantor to complete its or their Obligations under the Loan
Documents, or would attack the validity, enforceability, or priority of any of
Lender's liens or of any

 

6284.98.499412.15 41 9/30/2010

 

--------------------------------------------------------------------------------



material provisions of the Loan Documents, at law or in equity. Neither Borrower
nor Guarantor has received any notice the import of which would result in a
Material Adverse Change to their respective financial condition or the
performance of their respective Obligations, or to a Timeshare Project or the
Collateral. Borrower will promptly notify Lender if any action, litigation or
proceeding is commenced or threatened against it. Notwithstanding the foregoing,
to the extent any required update or report is covered by the public filings
made by Guarantor with the United States Securities & Exchange Commission,
Borrower shall be deemed to be in compliance with this Section 5.18.

 

5.19       Operating Contracts. The management agreements listed and described
on Exhibit M-1 and M-2 hereto, as may be amended in writing by Borrower
(provided that such amendments do not materially and adversely affect the rights
of Lender or the Collateral), comprise all of the material agreements or
arrangements relating to the management of each Timeshare Project by the
Timeshare Manager as of the date hereof (collectively, and as amended or
replaced from time to time in accordance with the terms thereof and this Section
5.19, the "Operating Contracts"). Except for changes as may be consented to in
advance by Lender, the Operating Contracts shall remain in full force and effect
and Borrower shall take or cause to be taken, actions to prevent defaults
thereunder; provided, however, such Operating Contracts may be amended or
terminated without Lender consent so long as any such amendment or termination
would not result in a Material Adverse Change, provided, however, that any
termination of the Operating Contract dealing with management shall be replaced
with a customary management agreement with a Timeshare Manager with substantial
experience and expertise in the hospitality industry and with respect to
timeshare operations of a type and quality which is substantially similar to the
Timeshare Project, which Person shall be reasonably acceptable to Lender.

 

5.20       Subsidiaries, Affiliates and Capital Structure. The members of
Borrower and their respective ownership interests are reflected on Exhibit N
hereto.

 

5.21       Timeshare Program Consumer Documents. The Timeshare Program Consumer
Documents in substantially the forms attached hereto as Exhibits C-1 and C-2 are
the only documents which have been used in connection with the credit sale of
Timeshare Interests pertaining to those Notes Receivable that will be
collaterally assigned to Lender.

 

5.22       Public Reports. The Public Report for each Timeshare Project and for
the Vacation Club, copies of which have been previously delivered to Lender, has
been approved by all applicable regulatory agencies and in form and content
complies in all material respects with all applicable Legal Requirements. With
respect to the sale of each Timeshare Interest, there will be in effect at the
time of sale and Borrower will have used an unexpired, Public Report, approved
by all applicable regulatory agencies. If required by the applicable law of a
state in which Borrower is selling Timeshare Interests, Borrower will keep such
Public Reports updated and approved by the applicable regulatory agency of that
state. Upon request of Lender, Borrower will promptly deliver to Lender evidence
of such continued approval, including all extensions thereof, promptly upon
receipt by Borrower. In the event that a Public Report is amended at any time,
and upon the request therefore by Lender, Borrower will promptly deliver to
Lender a copy of such amendment.

 

6284.98.499412.15 42 9/30/2010

 

--------------------------------------------------------------------------------



5.23       Solvency. Borrower and Guarantor are each solvent. No transfer of
property is being made by Borrower or Guarantor and no obligation is being
incurred by Borrower or Guarantor in connection with the transactions
contemplated by this Agreement or the other Loan Documents with the intent to
hinder, delay, or defraud either present or future creditors of Borrower or
Guarantor.

 

5.24       No Material Adverse Change in Financial Condition. There has been no
Material Adverse Change in the financial condition of Borrower, Guarantor or
their respective subsidiaries since the date of the most recent financial
statements delivered to Lender.

 

5.25       Timeshare Program Governing Documents. The Timeshare Program
Governing Documents (and all amendments, modifications supplements and additions
thereto) described on Exhibits P-1, P-2 and P-3 comprise all of the existing
Timeshare Program Governing Documents with respect to each Timeshare Project and
the Vacation Club as to those Notes Receivable that will be collaterally
assigned to Lender.

 

5.26       Marketing Activities. All marketing and sales activities have been
and will be performed by independent contractors or employees of Borrower or its
Affiliates, all of whom are and will be properly licensed, as necessary, in
accordance with applicable laws. Borrower will retain a duly licensed broker of
record in respect to the sales of Timeshare Interests in each Timeshare Project
as may be required by applicable law in the state in which such Timeshare
Interests are sold.

 

5.27       Brokers; Payment of Commissions. No consultant, advisor, broker,
agent, finder or intermediary has acted on its behalf in connection with the
negotiation of this Agreement or the consummation of the transactions
contemplated hereby. Borrower has been advised by Lender or its agents that Ward
Financial has acted on Lender’s behalf in connection with the negotiation of
this Agreement or the consummation of the transactions contemplated hereby.
Lender agrees to pay Ward Financial a commission in the amount of $100,000.00 on
the date of the Advance. Borrower agrees to indemnify Lender for any additional
compensation in excess of the above referenced $100,000 commission due from
Lender to Ward Financial as a result of the acts of Borrower and any additional
compensation due to any other Person claiming any commission or finder's fee or
other compensation as a result of any actions by such Person for or on behalf of
Borrower.

 

5.28       Reserved.

5.29       Foreign Assets Control Regulations. Neither the requesting or
borrowing of the Loan or the use of the proceeds of the Loan will violate the
Trading With the Enemy Act (50 U.S.C. § 1 et seq., as amended) (the "Trading
With the Enemy Act") or any of the foreign assets control regulations of the
United States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended)
(the "Foreign Assets Control Regulations") or any enabling legislation or
executive order relating thereto (which for the avoidance of doubt shall
include, but shall not be limited to (a) Executive Order 13224 of September 21,
2001 Blocking Property and Prohibiting Transactions With Persons Who Commit,
Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)) (the
"Executive Order") and (b) the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Public Law 107-56)). Furthermore, neither the Borrower nor any of its
subsidiaries or other Affiliates (i) is or will become a "blocked person" as
described in the Executive Order, the Trading With the Enemy Act or the Foreign
Assets Control Regulations or (ii) engages or will engage in any dealings or
transactions, or be otherwise

 

6284.98.499412.15 43 9/30/2010

 

--------------------------------------------------------------------------------



associated, with any such "blocked person." Lender may disclose any and all
information regarding Borrower and a Purchaser in connection with any regulatory
examination of Lender or to the extent Lender deems advisable to disclose such
information to such applicable regulatory agencies involving matters relating to
the Trading With the Enemy Act, the Foreign Assets Control Regulations or the
Executive Order; provided, however, that if Lender is legally permitted to do
so, no such disclosure shall be made prior to the Lender (x) giving the Borrower
prior written notification within one (1) Business Day after Lender's receipt of
notice of any such required disclosure or decision of the Lender to make such
disclosure, that explains in reasonable detail (if known to Lender), the basis
for such disclosure, which notification shall include the following: (i) the
contents of the disclosure, (ii) the Person to whom the disclosure must be made,
and (iii) if known to Lender, the legal basis for the disclosure; (y) using
commercially reasonable efforts to require that any recipient of such disclosure
maintain such information on a confidential basis in accordance with all Legal
Requirements, including all applicable consumer privacy laws; and (z) if Lender
is legally permitted to do so, providing Borrower with an opportunity to redact
all of the names, social security numbers and bank account numbers of, and all
non-public personal information pertaining to, any Purchasers.

5.30       Contracts with Affiliates; Subordinated Indebtedness.

(a)       Subject to future changes to Borrower's organization structure made in
compliance with subsection 6.2(c) of this Agreement, Schedule 5.30 is a true and
complete organizational chart disclosing the ownership and relationship of
Borrower, each member of Borrower and Guarantor, including any subsidiaries of
Borrower and any Affiliates of Borrower that have any involvement or interest in
the Timeshare Associations or the Timeshare Projects. Schedule 5.30 discloses
all written agreements between Borrower and any of its Affiliates with respect
to the Timeshare Associations or the Timeshare Projects (as in effect on the
Closing Date or as supplemented with the consent of Lender, the "Approved
Transactions"). All Approved Transactions were negotiated in good faith, are
arms-length transactions and all terms, covenants and conditions which govern
the Approved Transactions are at market rate.

(b)       The intercompany indebtedness for those of Borrower’s Affiliates
described as “Due to Related Parties” on Borrower’s balance sheet constitutes
all Borrower's debts, liabilities and obligations to any Affiliates of Borrower
as of the date of this Agreement. Other than the Construction and Project
Management Agreement described in the list of Approved Transactions in Schedule
5.30, Borrower has provided copies of all instruments, agreements and other
writings evidencing and/or securing any of the foregoing intercompany debt to
Lender for Lender's approval. Borrower agrees that all of such indebtedness
shall be expressly subordinated to the Loan. If (i) an Event of Default shall
have occurred and is continuing, (ii) an Incipient Default exists, or (iii) if
the making of such payment would result in an Incipient Default or Event of
Default or would render the Borrower insolvent, Borrower will not, directly or
indirectly, (A) permit any payment to be made in respect of any intercompany
indebtedness, liabilities or obligations, direct or contingent, to any Affiliate
including Guarantor and members of Borrower, which payments shall be and are
hereby made subordinate to the payment of principal of, and interest on, the
Note and the other payment Obligations of Borrower to Lender under the other
Loan Documents, (B) permit the amendment, rescission or other modification of
any of Borrower's obligations with respect to intercompany indebtedness other
than in respect of Guarantor or members of Borrower, or (C) incur additional
intercompany indebtedness other than in respect of Guarantor or members of
Borrower. All such

 

6284.98.499412.15 44 9/30/2010

 

--------------------------------------------------------------------------------



additional intercompany indebtedness shall constitute additional subordinated
indebtedness. All Persons to whom Borrower owes intercompany indebtedness,
including Guarantor and members of Borrower, shall execute a Subordination
Agreement as a condition of Closing. Notwithstanding the foregoing or anything
otherwise to the contrary, intercompany indebtedness in the form of payments by
Borrower to Affiliates, Guarantor or members of Borrower for bona fide services
rendered or goods received pursuant to arm's length contractual arrangements
shall not be required to be subordinated at any time and shall not be subject to
subordination as provided in this Section 5.30 or otherwise.

5.31       Survival and Additional Representations and Warranties. The
representations and warranties contained in this Article 5 are in addition to,
and not in derogation of, the representations and warranties contained elsewhere
in the Loan Documents and shall be deemed to be made and reaffirmed prior to the
making of the Advance.

6.        COVENANTS

 

6.1       Affirmative Covenants.

(a)       Good Standing. Borrower will maintain and cause Guarantor, Bluegreen
Inc. and each Timeshare Association to maintain their respective existence as a
business organization of the same type as when it signed this Agreement, duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization and remain in good standing and authorized to
do business in the jurisdiction where at any time the location or nature of its
properties or its business then makes such good standing and qualification
necessary, except where the failure to be so qualified will not have a material
adverse effect on the business or financial condition of any such Persons or the
validity or enforceability of any Notes Receivable. Borrower will maintain and
cause Guarantor to maintain full authority to Perform the Obligations and to
carry on their businesses and own their properties, except where the failure to
be so authorized will not have a material adverse effect on the business or
financial condition of any such Persons, the validity or enforceability of any
Notes Receivable or the Performance of the Obligations.

(b)       Compliance with Legal Requirements. Borrower will comply with all
Legal Requirements in all material respects, including all Legal Requirements of
the state in which each Timeshare Project is located and all other jurisdictions
in which a Timeshare Project is located or in which Timeshare Interests will be
sold or offered for sale.

(c)       Insurance, Casualty and Condemnation.

(i)       Casualty; Business Interruption. Borrower shall cause the respective
Timeshare Associations, at their respective sole cost and expense, to keep the
Timeshare Projects related to the applicable Timeshare Association insured
against damage by fire and the other hazards covered by a standard extended
coverage and all-risk insurance policy for the full insurable value thereof on a
replacement cost claim recovery basis (without reduction for depreciation or
co-insurance and without any exclusions or reduction of policy limits for acts
of terrorism or other specified action/inaction), and shall maintain boiler and
machinery insurance, acts of terrorism endorsement coverage and such other
casualty insurance as reasonably required by Lender. Lender reserves the right
to require from time to time the

 

6284.98.499412.15 45 9/30/2010

 

--------------------------------------------------------------------------------



following additional insurance in its reasonable discretion: flood,
earthquake/sinkhole, windstorm and/or building law or ordinance. Borrower shall
cause the respective Timeshare Projects to be insured against loss by flood if
such Timeshare Projects are located currently or at any time in the future in an
area identified by the Federal Emergency Management Agency as an area having
special flood hazards and in which flood insurance has been made available under
the National Flood Insurance Act of 1968, the Flood Disaster Protection Act of
1973 or the National Flood Insurance Reform Act of 1994 (as such acts may from
time to time be amended) in an amount at least equal to the lesser of (a) the
Maximum Loan Amount or (b) the maximum limit of coverage available under said
acts. Any such flood insurance policy shall be issued in accordance with the
requirements and current guidelines of the Federal Insurance Administration. The
proceeds of insurance paid on account of any damage or destruction to either of
the Timeshare Projects relating to any Collateral and received by Borrower
pursuant to the terms of the applicable Timeshare Declarations shall be applied
as provided in subsection 6.1 (c)(i)(E).  

(ii)       Liability. Borrower shall cause the respective Timeshare Associations
to maintain, at their respective sole cost and expense (a) commercial general
liability insurance with respect to each of the respective Timeshare Projects
providing for limits of liability of not less than $1,000,000 for both injury to
or death of a person and for property damage per occurrence; (b) worker's
compensation insurance to statutory limits, and employer's liability insurance
covering employees at the respective Timeshare Projects employed by Borrower or
Timeshare Manager (to the extent required, and in the amounts required by
applicable laws but in no event less than for Employer's Liability, Bodily
Injury by Accident—$1,000,000 each accident, for Bodily Injury by
Disease—$1,000,000 policy limit and for Bodily Injury by Disease—$1,000,000 each
employee); (c) business interruption insurance, including use and occupancy,
rental income loss and extra expense, against all periods covered by Borrower's
property insurance for a limit equal to twelve (12) calendar months' exposure;
(d) employee dishonesty, and money and securities insurance (inside and out),
and depositors forgery in an amount not less than $1,000,000; (e) umbrella
liability on a following-form basis with limits of $5,000,000 per occurrence and
annual aggregate, and (f) builder's risk insurance, as applicable, in amounts
and with coverages reasonably required by Lender. Borrower shall be required to
maintain the following types of insurance, which must be reasonably satisfactory
to Lender in all respects (including the deductible and the amount of coverage):

 

 

1.

Liquor Liability Insurance;

       

2.

Commercial General Liability Insurance;

       

3.

Worker’s Compensation Insurance;

       

4.

Employee Dishonesty; and

       

5.

Automobile Insurance

     

(iii)        Form and Quality. The Borrower shall cause the respective Timeshare
Associations, at their respective sole cost and expense, to maintain the
policies of insurance

 

6284.98.499412.15 46 9/30/2010

 

--------------------------------------------------------------------------------



described in this subsection 6.1(c) in form and amounts and with insurers
reasonably acceptable to Lender. All insurance policies shall be endorsed in
form and substance acceptable to Lender to name Lender as an additional insured,
loss payee, mortgagee or certificate holder thereunder. All such insurance
policies and endorsements shall be fully paid for, shall be issued by
appropriately licensed insurance companies with a rating of "A-:VIII" or better
as established by A.M. Best's Rating Guide, and shall be in such form, and shall
contain such provisions, deductibles (with no increased deductible for acts of
terrorism or other specified action/inaction) and expiration dates, as are
reasonably acceptable to Lender. Notwithstanding the foregoing, if market
conditions in the insurance industry limit the Borrower's ability to obtain the
insurance required under this subsection 6.1(c) on commercially reasonable
terms, Lender and Borrower shall in good faith cooperate to select insurers and
coverages reasonably acceptable to Lender and Borrower. Each policy shall
provide that such policy may not be canceled or materially changed except upon
providing thirty (30) days' prior written notice, and that no act or thing done
by Borrower shall invalidate any policy as against Lender. Blanket policies
shall be permitted provided that coverage will not be affected by any loss on
other properties covered by the policies. If Borrower fails to maintain
insurance in compliance with this subsection 6.1(c), Lender may obtain such
insurance and pay the premium therefor and Borrower shall, on demand, reimburse
Lender for all expenses incurred in connection therewith.

(iv)       Adjustments. Borrower shall give immediate written notice to the
insurance carrier and to Lender of any material loss in respect to which a claim
is being made.

(v)        Use and Application of Insurance Proceeds. In the event that any
portion of the respective Timeshare Projects subject to the respective,
applicable Timeshare Declarations should suffer any casualty loss covered by
hazard insurance or other insurance, upon receipt of any insurance proceeds, the
respective Timeshare Associations are required, during the time such properties
are covered by such insurance, under the respective Timeshare Declarations to
rebuild or repair the damaged portions of all of the buildings and other
improvements within the condominium property described in the respective,
applicable Timeshare Program Governing Documents unless provided otherwise
pursuant to Article 14 of the Big Cedar Timeshare Declaration or pursuant to
Article 14 of the Long Creek Ranch Timeshare Declaration. In the event that any
proceeds of insurance are to be delivered to holders of first mortgage liens
pursuant to Article 14 of the Big Cedar Timeshare Declaration or pursuant to
Article 14 of the Long Creek Ranch Timeshare Declaration, Borrower agrees to
deliver to Lender such proceeds relating to the Notes Receivable that are part
of the Collateral to the extent received by Borrower.

(vi)       Condemnation. Borrower shall immediately notify Lender of the
institution of any proceeding for the condemnation or other taking of either of
the Timeshare Projects or any portion thereof. Notwithstanding anything to the
contrary contained herein, for so long as any condemned portion of either of the
Timeshare Projects are to be replaced by the respective, applicable Timeshare
Associations in accordance with the respective, applicable Timeshare
Declarations, any and all awards and payments arising from any condemnation or
conveyances in lieu thereof relating to such portion of the respective,
applicable Timeshare Projects shall be distributed and used in accordance with
the provisions

 

6284.98.499412.15 47 9/30/2010

 

--------------------------------------------------------------------------------



of the respective, applicable Timeshare Declarations. In the event that any
proceeds of condemnation are to be delivered to holders of first mortgage liens
pursuant to the Big Cedar Timeshare Declaration or pursuant to the Long Creek
Ranch Timeshare Declaration, Borrower agrees to deliver to Lender such proceeds
relating to the Notes Receivable that are part of the Collateral to the extent
received by Borrower.

(d)       Reports. Borrower shall keep adequate records and books of account
reflecting all financial transactions of Borrower and with respect to each
Timeshare Project, and the Collateral, in which complete entries will be made in
accordance with GAAP. So long as the Obligations remain outstanding, Borrower
shall furnish or cause to be furnished to Lender the following at Borrower's
sole cost and expense:

 

(i)        Sales and Inventory Reports. Within five (5) Business Days after
request therefore by Lender, a monthly, quarterly or annual report, as the case
may be, showing: (i) all sales of Timeshare Interests (including cash sales);
(ii) all remaining available inventory of Units and Timeshare Interests; (iii) a
schedule of sales prices; and (iv) all cancellations of sales of Timeshare
Interests. Such reports shall be certified by Borrower to be true, correct and
complete and shall be provided in a form to be reasonably approved by Lender.

 

(ii)       Quarterly Financial Reports. Within 60 days after the end of fiscal
quarterly periods each year, management prepared unaudited balance sheet and
statements of income and cash flow (on a fiscal quarter to date basis and a
cumulative year-to-date basis as required by GAAP) of Guarantor and management
prepared unaudited balance sheet and statements of income of Borrower (prepared
on a consolidated basis), certified by the chief financial officer or treasurer
of the subject of such statement, prepared in accordance with GAAP (other than
with respect to the Borrower), including in comparative form the corresponding
figures as of the end of the corresponding quarter of the subject, all in
reasonable detail, subject to year-end adjustments.

 

(iii)      Year End Financials. As soon as available and in any event within 120
days after the end of each fiscal year of Borrower, Guarantor and each Timeshare
Association: (i) the balance sheets of the Borrower, Guarantor, and each
Timeshare Association as of the end of such year and the related statements of
income, retained earnings (or its equivalent as applicable) and cash flow for
such fiscal year, prepared in accordance with GAAP, certified by the chief
financial officer (or an acceptable equivalent) of the Borrower, the Timeshare
Association and Guarantor, as to the statements supplied by those entities,
prepared on a consolidated basis as to Borrower and Guarantor, setting forth in
comparative form the corresponding figures as of the end of the previous fiscal
year, all in reasonable detail, including all supporting schedules and comments,
and prepared in accordance with GAAP and (ii) a schedule of all outstanding
Indebtedness of the Borrower, Guarantor and each Timeshare Association
describing in reasonable detail each such debt or loan outstanding and the
principal amount with respect to each such debt or loan. The annual financial
statements for Borrower, Guarantor, and each Timeshare Association shall be
audited by a Certified Public Accountant acceptable to Lender and shall be
accompanied by an unqualified opinion as to going concern and scope of audit (if
such scope limitation would

 

6284.98.499412.15 48 9/30/2010

 

--------------------------------------------------------------------------------



be reasonably deemed to have an adverse impact on such financial statements
taken as a whole) of such accountant.

 

(iv)      Officer's Certificate. Together with each set of quarterly and annual
Financial Statements or reports delivered to the Lender pursuant to this
Agreement, a Compliance Certificate from the president, chief executive officer,
chief financial officer or treasurer of the Borrower in the form attached hereto
as Exhibit R.

 

(v)       Borrowing Base Certificate. As soon as possible and in any event
within fifteen (15) days after the end of each calendar month, a Borrowing Base
Certificate for the immediately preceding calendar month, certified correct by
an authorized agent of the Servicing Agent.

 

(vi)      Timeshare Project and Sales Information. Upon Lender’s request,
Borrower will deliver to Lender from time to time, as available, sales
literature, registrations/consents to sell, and final subdivision public
reports/public offering statements/prospectuses relating to the Timeshare
Projects. Borrower will deliver to Lender any material changes which Borrower
makes to the Timeshare Program Consumer Documents and/or the Timeshare Program
Governing Documents relating to the Timeshare Projects last delivered to Lender.

 

(vii)     Material Increases to Assessments. A written notification to Lender if
Borrower has knowledge that an event (other than general changes in the economy)
has occurred which would give rise to a material increase in assessments to
cover the then current costs of operation of a Timeshare Project and to
establish and maintain a reasonable reserve for capital improvements to such
Timeshare Project.

 

(viii)    Audit Reports; SEC Filings. Promptly upon receipt thereof, one (1)
copy of each other report submitted to Borrower or Guarantor by independent
public accountants or auditors in connection with any annual, interim or special
audit made by them of the books of Borrower or Guarantor, and a copy of each
auditor's letter sent to management. If applicable, promptly upon request
thereof by Lender, Borrower shall cause to be furnished to Lender one (1) copy
of any reports filed by the Guarantor with the United States Securities and
Exchange Commission.

 

(ix)      Tax Returns and Tax Receipts. Promptly upon request, copies of filed
tax returns and tax statements and evidence of payment of all taxes levied on
each Timeshare Project (including transient occupancy taxes and real estate
taxes) prior to the date such taxes become delinquent. Furthermore, promptly
upon request, Borrower shall furnish to Lender a copy of Borrower's tax returns
as filed with the Internal Revenue Service.

 

(x)       Notice of Incipient Default or Event of Default. Immediately upon
becoming aware of the existence of any condition or event which constitutes an
Incipient Default or an Event of Default or of any event which would cause any
representation or warranty to be incorrect or materially misleading if made at
that time, a written notice

 

6284.98.499412.15 49 9/30/2010

 

--------------------------------------------------------------------------------



specifying the nature and period of existence thereof and what action the
Borrower is taking or proposes to take with respect thereto.

 

(xi)      Notice of Claimed Default. Immediately upon becoming aware that the
holder of any material obligation or of any other evidence of material
Indebtedness of Borrower or Guarantor has given notice or taken any other action
with respect to a claimed default or event of default thereunder, a written
notice specifying the notice given or action taken by such holder and the nature
of the claimed default or event of default and what action the Borrower or
Guarantor are taking or proposes to take with respect thereto.

 

(xii)     Material Adverse Developments. Immediately upon becoming aware of any
development or other information which may result in a Material Adverse Change
to the Borrower, Guarantor, a Timeshare Association, a Timeshare Project, the
Collateral or the business, prospects, profits or condition (financial or
otherwise) of the Borrower or Guarantor or the ability of the Borrower or
Guarantor to perform its Obligations under this Agreement, telephonic or
telefaxed notice, followed by mailed written confirmation, specifying the nature
of such development or information and such anticipated effect.

 

(xiii)    Other Reports. Upon request of Lender, copies of each written notice
or request, financial statement, budget or other information received by the
Borrower under or with respect to a Timeshare Declaration and/or a Timeshare
Association's Articles of Incorporation or By-Laws, whether in its capacity as
Declarant, owner of a Unit, owner of a Timeshare Interest or otherwise. Upon
request of Lender, Borrower shall furnish to the Lender such other reports,
statements, notices or written communications relating to the Borrower, the
Guarantor, each Timeshare Project, each Timeshare Association or the Loan as the
Lender may require, in its reasonable discretion

 

(xiv)    Timeshare Association Reports. Promptly upon request, copies of budgets
for the operation of the applicable Timeshare Association and applicable
Timeshare Project (which budget shall include projections for operating
expenses, capital improvements, maintenance and replacement reserves, dues and
assessments and developer subsidies or guarantees).

 

(xv)     Notes Receivable Trial Balance. Not later than the fifteenth (15th) day
of each month, three (3) copies of a report in form and content acceptable to
Lender prepared by Borrower or the Servicing Agent and showing, with respect to
each of the Notes Receivable assigned to Lender as of the close of business on
the last day of the calendar month last ended: (A) Purchaser's Account Number;
(B) name(s) of Purchasers; (C) date of purchase; (D) original purchase price;
(E) amount of down payment; (F) monthly payment; (G) original principal amount
and current principal amount; (H) any payment, including any prepayment,
received during the period covered by the statement on account of such Notes
Receivable; (I) number of payments made and number of payments remaining; (J) a
cash receipts journal; (K) the opening and closing principal balance; (L) any
cancellation during the period covered by such statement; (M) any delinquency of
principal and interest payments on a 31-60-90 day basis; (N) any delinquency of
principal, or interest in excess of 90 days; (O) original and remaining term of
such Notes Receivable; (P) interest rate for such

 

6284.98.499412.15 50 9/30/2010

 

--------------------------------------------------------------------------------



Notes Receivable; (Q) the weighted average interest rate for such Notes
Receivable; (R) any extensions, refinances or other adjustments to such Notes
Receivable; (S) the outstanding balances with respect to Non-Resident Notes
Receivable, No FICO Score Notes Receivable, 620/575 FICO Score Notes Receivable
and Jumbo Notes Receivable; (T) qualifying FICO Score for the loan; (U) the
weighted average FICO Score; (V) city and state of residence of Purchaser; (W)
country of residence of Purchaser (if not United States); and (X) such other
information as Lender may request. Such information shall be certified by
Borrower to be accurate and complete.

 

(xvi)    State Audits. Within twenty (20) days following its availability, any
audit reports prepared by any state regulatory agency with respect to a
Timeshare Project.

 

(xvii)   Purchaser Information. Within thirty (30) days after the end of each
calendar quarter, at Lender's request, a then current list of names, addresses
and phone numbers of all Purchasers under Notes Receivable assigned to Lender.
Lender acknowledges and agrees that it shall maintain all of such information in
strict compliance with all Legal Requirements, including without limitation, all
consumer privacy laws, and the Gramm-Leach-Bliley Act of 1999 and the
correlative Federal Trade Commission regulations.

 

(xviii)  Other Indebtedness. Upon the request of Lender, periodic estoppels
letters from the holders of any other Indebtedness owed by Borrower to another
Person, together with a confirmation of the outstanding principal balance of
such Indebtedness. Lender acknowledges and agrees that it shall maintain all of
such information in strict compliance with all Legal Requirements, including
without limitation, all consumer privacy laws, and the Gramm-Leach-Bliley Act of
1999 and the correlative Federal Trade Commission regulations.

 

(xix)    Additional Information. Such other information respecting the business,
properties, assets, operations and condition, financial or otherwise, of
Borrower, Guarantor, any Timeshare Association and any Timeshare Project as
Lender may from time to time reasonably request.

 

(e)       Subordination of Indebtedness Owing to Affiliates. Borrower will cause
any and all Indebtedness owing by it to its shareholders, directors, officers,
partners, members or managers, as the case may be, to Guarantor, or to the
relatives or Affiliates of Borrower or any of the foregoing, to be subordinated
to the Obligations pursuant to and in accordance with the terms set forth in
Section 5.30 hereof. Such Indebtedness shall be unsecured at all times.

 

(f)        Payment of Taxes. Borrower will file all tax returns and will pay and
cause Guarantor to pay all taxes and assessments, if any, required to be filed
by them or paid by them when due, including real estate taxes and assessments
relating to each Timeshare Project or the Collateral.

 

(g)       Payment of Impositions. Upon the Lender’s delivery of notice to
borrower with reasonable evidence thereof, Borrower will promptly pay upon
demand all Impositions imposed upon Lender by any state of the United States or
political subdivision thereof or the United States by

 

6284.98.499412.15 51 9/30/2010

 

--------------------------------------------------------------------------------



reason of the Loan Documents, the Collateral and/or any sale, rental, use,
delivery or transfer of title to the Collateral, other than taxes, levies,
imposts, deductions, charges or withholdings imposed on, or measured by
reference to, the net income payable or franchise tax payable by Lender to any
state of the United States or political subdivision thereof or to the United
States under Section 11 or 1201 of the Internal Revenue Code, as amended, or
otherwise in consequence of the receipt of payments provided for in the Loan
Documents. If it is unlawful for Borrower to pay such Impositions, Borrower
shall not be required to pay such Impositions; but Lender may demand payment of
such additional amount as is necessary to maintain Lender's yields on the Loan
in either a single payment or at Lender's option, in installment payments, and
Borrower will pay such amount upon demand. If Lender has not received evidence
satisfactory to it from Borrower that such Impositions have been paid by
Borrower within 5 Business Days after demand was made upon Borrower to make such
payment, Lender may, at its option, pay the same, and Borrower shall immediately
reimburse Lender for such sums so expended, together with interest at the
Default Rate. If Borrower pays any such Impositions and Lender subsequently
receives a refund or reimbursement of such amounts, Lender shall promptly
deliver such refund or reimbursement (without interest) to Borrower provided no
Incipient Default or Event of Default exists.

 

(h)       Further Assurance. Borrower will execute or cause to be executed all
documents or instruments and do or cause to be done all acts necessary for
Lender to perfect or evidence and to continue the perfection of the liens and
security interest of Lender in the Collateral or otherwise to effect the intent
and purposes of the Loan Documents.

 

(i)        Fulfillment of Obligations Under Project and Consumer Documents.
Borrower will fulfill, and will cause its Affiliates, agents and independent
contractors at all times to fulfill, all their respective material obligations
to Purchasers. Borrower will Perform all of its material obligations under the
Timeshare Program Consumer Documents and the Timeshare Program Governing
Documents.

 

(j)        Material Increases to Assessments. Borrower (i) will use its best
efforts to cause each Timeshare Association to (A) discharge its obligations
under the Timeshare Program Governing Documents and (B) maintain a reasonable
reserve for capital improvements to the Timeshare Project affiliated with such
Timeshare Association. Borrower will pay the maintenance fees and assessments on
its unsold Timeshare Interests related to the Timeshare Projects when due.

(k)       Maintenance of Timeshare Project and Other Property. Borrower will
maintain or cause to be maintained in good condition and repair all common areas
in each Timeshare Project and other on-site amenities which have been promised
or represented as being available to Purchasers in the Timeshare Program
Consumer Documents and, to the extent owned by Borrower or an Affiliate of
Borrower, all portions of improvements in which Units are located and are not
part of a Timeshare Project. Borrower will maintain or cause the Timeshare
Association affiliated with such Timeshare Project to maintain a reasonable
reserve to assure compliance with the terms of the foregoing sentence.

 

(l)        Maintenance of Larger Tract. To the extent that a Timeshare Project
is either (i) part of a larger common ownership regime or planned development or
(ii) parts of buildings in which Units are located are not part of a Timeshare
Project, Borrower will pay its commercially reasonable share of common expenses
to be allocated to such Timeshare Project. Borrower will use

 

6284.98.499412.15 52 9/30/2010

 

--------------------------------------------------------------------------------



commercially reasonable efforts to cause all such property which is not part of
a Timeshare Project to be professionally managed in a first class manner
substantially similar to the manner in which the Timeshare Projects are managed.

 

(m)      Collection of Receivables Collateral. Borrower will undertake or cause
the Servicing Agent to undertake the diligent and timely collection of amounts
delinquent under each Note Receivable which constitutes part of the Collateral
and will bear the entire expense of such collection. Lender shall have no
obligation to undertake any action to collect under any Note Receivable.

 

(n)       Loan File. Borrower will, at the time of the assignment thereof to
Lender, have in its possession a complete Loan File (which may be in electronic
form). In respect of each of the Notes Receivable and Borrower will have
delivered to Custodian all documents required to be delivered pursuant to
Borrower's Request for Loan Advance. Borrower shall maintain, in trust for the
benefit of Lender, continuous possession of the originals of all documents
comprising the Loan File for each Note Receivable assigned to Lender, which have
not been delivered to Lender (or to a custodian for Lender) and shall deliver to
Lender (or to a custodian for Lender) a copy of any documents in such Loan Files
as Lender may request.

 

(o)         Financial Covenants. Throughout the Term, Borrower shall:

 

(i)       cause expenses arising in connection with the sale of Timeshare
Interests (limited to Marketing Management, Advertising, Commissions, Field
Sales, less Commission-SOP Deferral), arising in connection with Borrower's
business, not to exceed 55% of the net sales price of Timeshare Interests
(equivalent to TS Marketing Fees, Vacation Club Sales, Vacation Club
Cancellations and Vacation Club Modifications) sold by Borrower during each 12
month period terminating as of the end of each fiscal year, beginning with the
fiscal year ending December 2009, and for each fiscal year thereafter. All
amounts referred to herein shall be derived from the year end management
prepared Profit and Loss Statement. All capitalized terms referred to herein are
as found on the year end management prepared Profit and Loss Statement. Failure
to meet the requirements of this subsection 6.1(o)(i) as of the end of a fiscal
year may be cured by the end of the immediately succeeding fiscal quarter;

 

(ii)       maintain a tangible net worth (determined on a consolidated basis in
accordance with GAAP as set forth under total member’s equity in the most recent
year end consolidated balance sheets of Borrower) of not less than $45,000,000,
which covenant shall be tested as of the last day of the most recent fiscal year
of the Borrower preceding the Effective Date and as a condition to closing and
thereafter annually as of the end of each fiscal year of Borrower. Borrower's
tangible net worth (determined on a consolidated basis in accordance with GAAP
as set forth under total members’ equity in the most recent year end
consolidated balance sheets of Borrower prior to the Effective Date) as of
December 31, 2009, was $75,313,000; and

 

(iii)      cause Guarantor to maintain Tangible Net Worth of not less than
$768,277,000, which covenant shall (A) be tested as of the last day of the
calendar quarter

 

6284.98.499412.15 53 9/30/2010

 

--------------------------------------------------------------------------------



immediately prior to the Effective Date and as a condition to closing and
thereafter annually as of the end of each fiscal year of Guarantor; and (B)
increase annually, commencing April 1, 2011 and continuing on April 1 of each
calendar year thereafter, by 25% of Guarantor's net income from the Guarantor’s
prior fiscal year (but excluding periods prior to the last day of the calendar
quarter immediately prior to the Effective Date) (the "Measuring Period").
Guarantor's Tangible Net Worth as of June 30, 2010, was $960,347,000.

 

For the avoidance of doubt, in no event shall the foregoing Tangible Net Worth
covenant of Guarantor as set forth in clause (iii) be decreased in the event
Guarantor incurs a net loss in any Measuring Period.

 

(p)      Exchange Affiliation. Borrower shall provide Lender with (i) evidence
that the Big Cedar Project has been designated as an RCI Gold Crown Resort with
five (5) stars as of the Effective Date and (ii) evidence that the Long Creek
Project has been designated as an RCI five (5) star resort as of the Effective
Date, through each Timeshare Project’s existence as a Vacation Club component
site resort.

 

(q)       Right to Inspect. Borrower will permit Lender and its representatives
and consultants at all reasonable times to inspect each Timeshare Project and to
inspect and audit Borrower's books, records, operations and sales and copy
Borrower's books and records, on an annual basis (or on a more frequent basis
during the continuance of an Event of Default). In addition, Lender and its
representatives and consultants shall have the right to audit the Servicing
Agent's (including Bluegreen's), the Backup Servicing Agent's or the Custodial
Agent's servicing and custodial activities on an annual basis (or on a more
frequent basis during the continuance of an Event of Default) as provided,
respectively, in the Servicing Agreement, Backup Servicing Agreement and in the
Custodial Agreement. In connection with such audits and inspections, Borrower
shall supply to Lender any documents, bank statements or other records within
the custody or control of Borrower as is reasonably requested by Lender. All
such audits and inspections shall be performed at Borrower's expense, which
shall include reimbursement of all reasonable travel and transportation, lodging
and food expenses incurred in connection therewith. In addition, Lender
acknowledges that the information produced by Borrower in response to any such
inspection or audit contains information which Borrower and Lender deem
"confidential," "proprietary" and "secret". Lender shall hold and, shall at all
times ensure that it and its Affiliates, including, without limitation, its
employees, agents, representatives and consultants, hold in confidence all such
information, and will prevent (a) the disclosure by it or its Affiliates,
including, without limitation, its employees, agents, representatives and
consultants, to other Persons of any proprietary, confidential or secret
information of Borrower or Purchasers or (b) the use of such information other
than for the purposes set forth in this subsection 6.1(q), unless authorized to
do so in writing by the Borrower.

 

(r)        Management and Marketing. At all times during the Term, the Timeshare
Manager shall have substantial experience and expertise in the hospitality
industry and with respect to timeshare operations of a type and quality
substantially similar to the Timeshare Project and shall be a Person reasonably
acceptable to Lender (notwithstanding the fact that a Timeshare Association may
be responsible for the management of a Timeshare Project). At all times during
the Term, the Vacation Club Manager shall have substantial experience and
expertise in the hospitality industry, with respect to an operation
substantially similar to the Vacation Club. Lender approves Bluegreen

 

6284.98.499412.15 54 9/30/2010

 

--------------------------------------------------------------------------------



Resorts Management, Inc. as the Timeshare Manager for the Big Cedar Project, as
the Timeshare Manager for the Long Creek Project, and as the Vacation Club
Manager.

 

6.2       Negative Covenants.

 

(a)       Change in Borrower's Name, Principal Place of Business, Jurisdiction
of Organization or Business. Borrower will not change its name or jurisdiction
of organization or move its principal place of business or chief executive
office except upon not less than 60 days' prior written notice to Lender.
Borrower's sole business shall be the development, construction, ownership,
management and sale of Timeshare Interests in the Timeshare Project, and in such
other timeshare projects as it may develop, construct, own, manage and sell from
time to time, or as may otherwise be contemplated by the Borrower’s limited
liability company agreement.

 

(b)       Restrictions on Additional Indebtedness. Subject to the additional
restrictions set forth in Section 6.2(c) below, Borrower will not incur any
additional Indebtedness, including any liability under any capitalized lease or
any liability as a guarantor or other contingent liability, except for the
following ("Permitted Debt"): any (a) unsecured Indebtedness or any other
unsecured indebtedness, (b) secured indebtedness relating to the Timeshare
Projects, provided that an intercreditor agreement reasonably acceptable to
Lender is executed by the Person providing such secured indebtedness containing
customary provisions including, for example, notice and cure rights, and
agreements providing quiet enjoyment rights to owners of Timeshare Interests,
and (c) secured indebtedness, including capitalized leases, not collateralized
by the Timeshare Projects. Any Permitted Debt relating to clause (b) above that
would encumber Timeshare Interests pertaining to Notes Receivable that may be
pledged to Lender in satisfaction of Borrower's replacement obligation shall, if
applicable, have release provisions which would result in any blanket lien
encumbering such Timeshare Interests to be released prior to the Note Receivable
pertaining thereto being pledged to Lender.

 

(c)       Ownership and Control. Without the prior written consent of Lender,
Borrower will not: (i) sell, convey, lease, pledge, hypothecate, encumber or
otherwise transfer Collateral, other than in accordance with and as permitted by
the terms of this Agreement; (ii) permit or suffer to exist any liens, security
interests or other encumbrances on the Collateral, except for the Permitted
Encumbrances and liens and security interests expressly granted to Lender; (iii)
permit the sale, conveyance, lease, transfer or disposition of either Timeshare
Project, other than the sale of Timeshare Interests in arms-length transactions
in Borrower's ordinary course of business; (iv) permit or suffer to exist any
change in (A) the legal or beneficial ownership of Borrower or any Person
controlling Borrower (whether directly or indirectly through one or more
intermediaries) that results in Bluegreen owning, directly or indirectly, less
than 51% of the ownership interest in Borrower or which results in Big Cedar,
L.L.C. owning, directly or indirectly, less than 25% of the ownership interest
in Borrower or (B) any change in the power to manage or control Borrower or any
Person controlling Borrower (whether directly or indirectly, through one or more
intermediaries); (iv) cease operation, liquidate or dissolve; or (v) merge or
consolidate with or into another Person, unless the Borrower is the surviving
Person.

 

(d)       Approval of Certain Sales Activities Relating to Pledged Notes
Receivable. Borrower will not pledge Notes Receivable to Lender that arise from
the sale of Timeshare Interests

 

6284.98.499412.15 55 9/30/2010

 

--------------------------------------------------------------------------------



outside the State of Missouri unless: (i) Borrower has delivered to Lender true
and complete copies of the Minimum Required Timeshare Approvals required in such
new jurisdiction for its proposed conduct and all other evidence required by
Lender that Borrower has complied with all Legal Requirements of such
jurisdiction governing its proposed conduct; and (ii) Borrower has delivered to
Lender the Timeshare Program Consumer Documents and the Timeshare Program
Governing Documents which Borrower will be using in connection with such
Timeshare Project and the sale or offering for sale of Timeshare Interests in
such new jurisdiction and such documents have been approved by Lender, which
approval shall not be unreasonably withheld, conditioned or delayed.

 

(e)       No Modification of Receivables Collateral or Payments by Borrower.
Other than in respect to a Permitted Modification, Borrower will not cancel or
materially modify, or consent to or acquiesce in any material modification
(including any change in the interest rate or amount, frequency or number of
payments) to, or solicit the prepayment of, any Note Receivable which
constitutes part of the Receivables Collateral; or waive the timely performance
of the obligations of the Purchaser under any such Note Receivable or its
security; or release the security for any such Note Receivable. Borrower will
not pay or advance directly or indirectly for the account of any Purchaser any
sum required to be deposited or owing by the Purchaser either under any Purchase
Contract or under any Note Receivable which constitutes part of the Receivables
Collateral.

 

(f)        No Modification of Timeshare Documents. Other than in respect to a
Permitted Modification, Borrower will not cancel or materially modify, or
consent to or suffer to exist any cancellation or material modification of any
Timeshare Program Consumer Document or any Timeshare Program Governing Document,
in connection with any Notes Receivable that are collaterally assigned to
Lender.

 

(g)       Maintenance of Larger Tract. To the extent either Timeshare Project is
part of a larger common ownership regime or planned development or parts of
buildings in which Units are located are not part of such Timeshare Project,
Borrower will not permit common expenses to be allocated to such Timeshare
Project in an unreasonably disproportionate manner.

 

(h)       Making Loans. Other than the providing of purchase money financing to
Purchasers of Timeshare Interests and other than loans to a member of Borrower
or Guarantor which are subject to the Subordination Agreement, Borrower shall
not loan funds to any Person.

 

(i)       Reserved.

 

(j)       Reserved.

 

(k)      Negative Pledge. Until such time as all of the payment Obligations of
the Borrower have been Performed in full, Borrower agrees not to pledge,
encumber or assign (either collaterally or outright) (or permit such pledge,
encumbrance or assignment) to any Person or grant to any Person (or permit the
granting to any Person) of a lien on or a security interest in (i) any developer
or declarant's rights under a Timeshare Declaration, (ii) any contracts,
licenses, permits, plans or other intangibles used in connection with a
Timeshare Project, the marketing and sale of Timeshare Interests and/or the
management and/or operations of a Timeshare Project, (iii) the

 

6284.98.499412.15 56 9/30/2010

 

--------------------------------------------------------------------------------



Reservation System (except that a non-exclusive license to use the Reservation
System granted to any Person, including Lender, shall not be deemed a pledge,
encumbrance or assignment (either collaterally or outright) or the granting of a
lien or security interest in violation of this subsection 6.2(k), (iv) any
property management agreements in any way relating to either of the Timeshare
Projects including without limitation that certain Management Agreement dated
January 1, 2002, by and between Big Cedar Wilderness Club Condominium
Association, Inc. and Bluegreen Resorts Management, Inc. and all replacements
and substitutions thereof, and that certain Management Agreement dated September
21, 2007, by and between Bluegreen Wilderness Club at Long Creek Ranch
Condominium Association, Inc. and Bluegreen Resorts Management, Inc. and all
replacements and substitutions thereof, (v) any sales or marketing agreements in
effect from time to time concerning the sale and marketing of Timeshare
Interests at either of the Timeshare Projects, (vi) any other agreements now or
hereafter in existence related to the development or operation of a Timeshare
Project, including management, marketing, maintenance and service contracts,
(vii) any intangibles, licenses and permits with respect to a Timeshare Project;
or (viii) any right to vote on matters with respect to which owners of Timeshare
Interests may vote, and Borrower shall not grant any proxy rights in that
regard. The aforementioned negative pledge shall be included within the
financing statements that are filed and recorded against Borrower.

 

6.3       Survival of Covenants. The covenants contained in this Article 6 are
in addition to, and not in derogation of, the covenants contained elsewhere in
the Loan Documents and shall be deemed to be made and reaffirmed prior to the
making of each Advance.

 

7.       DEFAULT

 

7.1       Events of Default. The occurrence of any of the following events or
conditions shall constitute an event of default (an "Event of Default") by
Borrower under the Loan Documents:

 

(a)       Payments. If Borrower fails to make any payment of interest due under
the Loan within three (3) Business Days of its respective due date, if Borrower
fails to make any payment of fees or other amounts with respect to the Loan
within three (3) Business Days the required due date, or if not sooner due and
payable, on the Maturity Date or if the Servicing Agent fails to remit to Lender
the proceeds of any Collateral in accordance with the provisions of the
Servicing Agreement.

(b)       Covenant Defaults. Borrower fails to perform or observe any covenant,
agreement or obligation contained in this Agreement or in any of the Loan
Documents and fails to remedy such default within thirty (30) days after the
earlier to occur of (i) written notice from Lender to Borrower of the existence
of such default or (ii) Borrower's actual knowledge of such default, provided,
however, that if Borrower commences to cure such failure within such thirty (30)
day period, but, because of the nature of such failure, cure cannot be completed
within thirty (30) days notwithstanding Borrower's diligent effort to do so (as
reasonably determined by Lender), then provided Borrower, in Lender's reasonable
judgment, diligently and in good faith seeks and continues to seek to complete
such cure, an Event of Default shall not result unless Borrower fails to cure
such Event of Default as soon as reasonably practical, but in any event within
sixty (60) days; and provided, however further, that the foregoing notice and
cure period shall not apply if Lender reasonably determines that such default is
incapable of being cured or if Borrower has been given notice of a similar
default within the preceding twelve (12) months. In addition, the foregoing
notice

 

6284.98.499412.15 57 9/30/2010

 

--------------------------------------------------------------------------------



and cure period shall not apply to a breach by Borrower of any covenant or
agreement obligating Borrower to pay the Loan or any other amounts due under the
Loan Documents, the covenants, agreements, and obligations in Sections 2.7(c),
2.7(d), 3.2(b), 6.1(c)(i), (ii) or (iii)(provided, however, that, in connection
with Sections 6.1(c)(i), (ii) or (iii), in all circumstances other than the
lapse of insurance, the foregoing notice and cure period specified above shall
apply), 6.1(g), 6.1(o), 6.2(b) or 6.2(c), or the covenants, agreements and
obligations that are otherwise specifically addressed in other subsections of
this Section 7.1.

(c)      Cross-Default. The occurrence of an Event of Default, or any similar
event under any other loan facility or arrangement between Borrower and Lender
or any of Lender's Affiliates.

(d)      Environmental Default. Failure of any party to comply with or perform
when due any term, obligation, covenant or condition contained in the
Environmental Indemnity.

(e)      Default by Borrower in Other Agreements. Any default by Borrower
resulting in a declared event of default in respect of any other Indebtedness of
Borrower to any Person in excess of $5,000,000 in the aggregate after the
expiration of any applicable grace or cure period which has not been waived and
which results in the acceleration of the maturity of such Indebtedness; or any
default under the terms of the Existing Indebtedness which permits the holders
of such Indebtedness to elect a majority of the voting control of the Borrower
or of managing member or managing partner of Borrower.

(f)      Warranties or Representations. Any material statement, representation
or warranty made by or on behalf of Borrower or Guarantor in the Loan Documents,
any financial statements or any other writing delivered to Lender in connection
with the Loan is false, misleading or erroneous in any material respect as of
the date made or reaffirmed.

(g)      Termination of Borrower. The dissolution of Borrower (regardless of
whether election to continue is made), the withdrawal of any member of Borrower
from Borrower, the dissolution of any member of Borrower, or any other
termination of Borrower's existence as a going business.

(h)      Enforceability of Liens. If (i) this Agreement or any of the Loan
Documents ceases to be in full force and effect; or (ii) any lien or security
interest granted by Borrower to Lender in connection with the Loan is or becomes
invalid or unenforceable or is not, or ceases to be, a perfected first priority
lien or security interest in favor of Lender encumbering the asset to which it
is intended to encumber.

(i)       Creditor or Forfeiture Proceedings. Commencement of foreclosure or
forfeiture proceedings, whether by judicial proceeding, self-help, repossession
or any other method, by any creditor of Borrower or by any governmental agency,
including a garnishment of any of Borrower's accounts, including deposit
accounts, with Lender.

(j)        Guaranty. Any default under the Guaranty Agreement or the revocation
or attempted revocation or repudiation thereof, in whole or part, by the
Guarantor.

(k)           Reserved.

 

6284.98.499412.15 58 9/30/2010

 

--------------------------------------------------------------------------------



(l)       Bankruptcy. A petition under any Chapter of Title 11 of the United
States Code or any similar law or regulation is filed by or against Borrower,
Bluegreen Vacations Unlimited, Inc. or Guarantor (and in the case of an
involuntary petition in bankruptcy, such petition is not discharged within
forty-five (45) days of its filing), or a custodian, receiver or trustee for
Borrower, Guarantor, a Timeshare Project or any Collateral is appointed, or
Borrower or Guarantor makes an assignment for the benefit of creditors, or any
of them are adjudged insolvent by any state or federal court of competent
jurisdiction, or any of them admit their insolvency or inability to pay their
debts as they become due, or an attachment or execution is levied against a
Timeshare Project or any Collateral.

(m)     Attachment, Judgment, Tax Liens. The issuance, filing or levy or seizure
against Borrower of one or more attachments, executions, tax liens or judgments
for the payment of money in excess of $250,000 on an individual basis or
$1,000,000 in the aggregate, which is not discharged in full or stayed (through
appeal or otherwise) within thirty (30) days after issuance or filing, or the
issuance by a court of competent jurisdiction of an injunction or similar
restraint that is reasonably likely to result in a Material Adverse Change to
the Borrower, Guarantor or a Timeshare Project.

(n)      Material Adverse Change. Any Material Adverse Change as determined by
Lender in good faith occurs in the financial condition of Borrower, Guarantor, a
Timeshare Project or in the condition of the Collateral.

(o)      Criminal Proceedings. The indictment of Borrower or Guarantor under any
criminal statute, or the commencement of criminal or civil proceedings against
Borrower or Guarantor pursuant to which statute or proceedings the penalties or
remedies sought or available include forfeiture of any Collateral, or Borrower
or Guarantor engages or participates in any "check kiting" activity regardless
of whether a criminal investigation has been commenced.

(p)      Loss of License. The loss, revocation or failure to renew or file for
renewal of any material registration, approval, license, permit or franchise now
held or hereafter acquired by the Borrower or with respect to a Timeshare
Project, or the failure to pay any fee, which is necessary for the continued
operation of a Timeshare Project or the Borrower's business in the same manner
as it is being conducted at the time of such loss, revocation, failure to renew
or failure to pay, except, in any of the foregoing cases, where any such failure
would not reasonably be expected to result in a Material Adverse Change.

(q)      Suspension of Sales. The issuance of any stay order, cease and desist
order or similar judicial or nonjudicial sanction that materially adversely
limits or otherwise affects any Timeshare Interest sales or financing activities
or the ability of Borrower to own or operate the Timeshare Project, and, with
respect to any such sanction only, which sanction is not dismissed, terminated
or rescinded within thirty (30) calendar days, and as a consequence thereof
Borrower ceases its day-to-day timeshare business operations.

(r)        Reserved.

(s)       Timeshare Documents. If the Timeshare Declaration, any of the other
documents creating or governing a Timeshare Project, its timeshare regime, or
the Association, or

 

6284.98.499412.15 59 9/30/2010

 

--------------------------------------------------------------------------------



the restrictive covenants with respect to a Timeshare Project, shall be
terminated, amended or modified in any material adverse manner with respect to
the Lender’s Collateral or the ability of the Borrower to Perform its
Obligations.

(t)       Removal of Collateral. If Borrower conceals, removes, transfers,
conveys, assigns or permits to be concealed, removed, transferred, conveyed or
assigned, or interferes with Lender's rights in any of the Collateral in
violation of the terms of the Loan Documents or with the intent to hinder, delay
or defraud any of its creditors including Lender.

(u)       Operating Contracts. If any material default shall occur by Borrower
under material agreements or arrangements relating to the use, operation,
maintenance, service or enjoyment of a Timeshare Project, including with respect
to management, marketing and sales, in any material adverse manner with respect
to the Lender’s Collateral or the ability of the Borrower to Perform its
Obligations.

(v)       Vacation Club. (i) The Vacation Club Trust Agreement is modified in a
manner material and adverse to the interest of the Lender with respect to any of
its rights as an Interest Holder Beneficiary thereunder; (ii) the Vacation Club
Trustee violates or breaches any material agreement within the Vacation Club
Trust Agreement that is for the benefit of (a) the Lender with respect to any of
its rights as an Interest Holder Beneficiary thereunder or (b) an Owner
Beneficiary related to a Note Receivable pledged to the Lender pursuant to the
applicable Loan Documents; (iii) there occurs a loss, revocation or failure to
renew or failure to file a renewal of any necessary and proper registration,
approval, license, permit or franchise now held or hereafter held with respect
to the Vacation Club that materially and adversely affects Lender, as an
Interest Holder Beneficiary thereunder or materially and adversely affects any
Owner Beneficiary related to a Note Receivable pledged to Lender pursuant to the
applicable Loan Documents; (iv) there is issued any stay order, cease and desist
order, injunction, temporary restraining order or similar judicial or
nonjudicial sanction with respect to the Vacation Club that materially and
adversely affects Lender, as an Interest Holder Beneficiary thereunder or
materially and adversely affects any Owner Beneficiary related to a Note
Receivable pledged to Lender pursuant to the applicable Loan Documents; (v)
there occurs a termination or dissolution of the Vacation Club; or (vi) either
Timeshare Project ceases to be a component resort of the Vacation Club.

(w)       Other Defaults. The occurrence or nonoccurrence of any act or event
which pursuant to the specific provisions of any of the Loan Documents
constitutes an Event of Default.

7.2       Effect of an Event of Default; Remedies. At any time after an Event of
Default has occurred and while it is continuing, Lender may but without
obligation, in addition to the rights and powers granted elsewhere in the Loan
Documents and not in limitation thereof, do any one or more of the following:

 

(a)       declare the Note and all other sums owing by Borrower to Lender in
connection with the Loan, immediately due and payable without notice,
presentment, demand or protest, which are hereby waived by Borrower; except that
in the case of an Event of Default of the type described in Section 7.1(l), such
acceleration shall be automatic and not optional;

 

6284.98.499412.15 60 9/30/2010

 

--------------------------------------------------------------------------------



(b)       with respect to the Receivables Collateral, (i) after any applicable
delinquency on a Purchase Contract, institute collection, foreclosure and other
enforcement actions against Purchasers and other Persons obligated on the
Receivables Collateral, (ii) enter into modification agreements and make
extension agreements with respect to payments and other performances, (iii)
release Persons liable for performance, (iv) settle and compromise disputes with
respect to payments and performances claimed due, all without notice to
Borrower, without being called to account therefor by Borrower and without
relieving Borrower from Performance of the Obligations, (v) [omitted], (vi)
verify the validity and amount of or any other matter relating to the
Receivables Collateral, by mail, telephone, telegraph or otherwise, (vii) direct
all Purchasers to make payment of all Receivables Collateral directly to Lender
or a Person designated by Lender, forward invoices directly to such Purchasers
and receive and collect all monies due or to become due with respect to such
Receivables Collateral, (viii) take control in any manner of any cash or
non-cash items of payment or proceeds of the Receivables Collateral; and (ix)
enforce payment of and collect any of the Receivables Collateral assigned to
Lender pursuant to this Agreement, by legal proceedings or otherwise, and for
such purpose, Lender may: (A) demand payment of any of such Receivables
Collateral in accordance with the terms thereof; (B) settle, adjust, compromise,
extend, renew, discharge or release any of the Receivables Collateral; (C) sell
or assign any of the Receivables Collateral on such terms, for such amount and
at such times as Lender deems advisable; (D) prepare, file and sign Borrower's
name on any proof of claim or similar document in any proceeding filed under any
Debtor Relief Laws as to any of the Receivables Collateral; (E) endorse the name
of Borrower upon any documents, instruments or similar documents or agreements
relating to the Receivables Collateral or upon any checks or other media of
payment that may come into Lender's possession; or (F) take all other actions
necessary or desirable to protect Lender's interest in the Receivables
Collateral;

 

(c)       proceed to protect and enforce its rights and remedies under the Loan
Documents and to foreclose or otherwise realize upon its security for the
Performance of the Obligations, or to exercise any other rights and remedies
available to it at law, in equity or by statute;

 

(d)       request and have appointed a receiver with respect to Borrower and/or
the Collateral, and to that end, Borrower hereby consents to the appointment of
a receiver by Lender in any action initiated by Lender pursuant to this
Agreement, and Borrower waives any notice and posting of a bond in connection
therewith;

 

(e)       at its discretion, retain all or part of the Collateral in partial or
full satisfaction of the Obligations to the extent permitted by applicable law;
however, Lender will not be considered to have offered to retain the Collateral
in satisfaction of the Obligations, unless Lender has entered into a written
agreement with Borrower to that effect;

 

(f)        Reserved.

 

(g)       to the extent permitted by applicable law, exercise a right of setoff
in all Borrower's accounts with Lender (whether checking, savings, or some other
account), including all accounts Borrower holds jointly with someone else with
Lender and all accounts Borrower may open in the future with Lender
(collectively, the "Borrower Bank Accounts"); exclusive, however, of any IRA or
Keogh accounts, or any trust accounts for which setoff would be prohibited by
law;

 

6284.98.499412.15 61 9/30/2010

 

--------------------------------------------------------------------------------



(h)       increase the rate of interest accruing under the Loan to the Default
Rate; and/or

 

(i)        exercise any and all other remedies available at law or in equity.

 

For the purpose of carrying out the provisions and exercising the rights, powers
and privileges granted by Section 7.2(b), Borrower hereby unconditionally and
irrevocably constitutes and appoints Lender true and lawful attorney-in-fact to
enter into such contracts, perform such acts and incur such liabilities as are
referred to in said subsection in the name and on behalf of Borrower. This power
of attorney is coupled with an interest.

 

All remedies of Lender provided for herein and in any other Loan Documents are
cumulative and shall be in addition to all other rights and remedies provided by
law or in equity. The exercise of any right or remedy by Lender hereunder shall
not in any way constitute a cure or waiver of default hereunder or under any
other Loan Document or invalidate any act done pursuant to any notice of
default, or prejudice Lender in the exercise of any of its rights hereunder or
under any other Loan Document. If Lender exercises any of the rights or remedies
provided in this Article 7, that exercise shall not make Lender, or cause Lender
to be deemed to be, a partner or joint venturer of Borrower. No disbursement of
loan funds by Lender shall cure any default of Borrower, unless Lender agrees
otherwise in writing in each instance.

 

Upon the occurrence of any Event of Default, all of Borrower's obligations under
the Loan Documents may become immediately due and payable without notice of
default, presentment or demand for payment, protest or notice of nonpayment or
dishonor, or other notices or demands of any kind or character, at Lender's
option, exercisable in its sole discretion.

 

7.3       Application of Proceeds During an Event of Default. Notwithstanding
anything in the Loan Documents to the contrary, but subject to Section 7.5,
while an Event of Default exists, any cash received and retained by Lender in
connection with the Receivables Collateral or any other Collateral may be
applied to payment of such of the Obligations as Lender in its discretion may
determine.

 

7.4       Uniform Commercial Remedies; Sale; Assembly of Receivables Collateral.

 

(a)       UCC Remedies; Sale of Collateral. Lender shall have all of the rights
and remedies of a secured party under the applicable Uniform Commercial Code and
all other rights and remedies accorded to a secured party at equity or law. Any
notice of sale or other disposition of the Receivables Collateral given not less
than 10 days prior to such proposed action in connection with the exercise of
Lender's rights and remedies shall constitute reasonable and fair notice of such
action. Lender may postpone or adjourn any such sale from time to time by
announcement at the time and place of sale stated on the notice of sale or by
announcement of any adjourned sale, without being required to give a further
notice of sale. Any such sale may be for cash or, unless prohibited by
applicable law, upon such credit or installment as Lender may determine.
Borrower shall be credited with the net proceeds of such sale only when such
proceeds are actually received by Lender in good current funds. Despite the
consummation of any such sale, Borrower shall remain liable for any

 

6284.98.499412.15 62 9/30/2010

 

--------------------------------------------------------------------------------



deficiency on the Obligations which remains outstanding following such sale. All
net proceeds recovered pursuant to a sale shall be applied in accordance with
the provisions of Section 7.5.

 

(b)       Lender's Right to Execute Conveyances. Lender may, in the name of
Borrower or in its own name, make and execute all conveyances, assignments and
transfers of the Receivables Collateral sold in connection with the exercise of
Lender's rights and remedies; and Lender is hereby appointed Borrower's
attorney-in-fact for this purpose, which power of attorney is coupled with an
interest.

 

(c)       Obligation to Assemble Receivables Collateral. Upon request of Lender
when an Event of Default exists, Borrower shall assemble the Receivables
Collateral or any portion thereof (in its possession) and make it available to
Lender at a time and place designated by Lender, if it is not already in
Lender's possession.

 

(d)       Registration. Borrower recognizes that registration of certain of the
Receivables Collateral or other Collateral under the federal and state
securities laws may be impractical because of the expenses or delays involved in
the registration process and that in the absence of such registration, Lender
may be unable to effect a public sale of all or a part of the Collateral, but
may be compelled to resort to one or more private sales to a restricted group of
purchasers who will be obliged to agree, among other things, to acquire such
Collateral for their own account, for investment and not with a view to the
distribution or resale thereof. Borrower agrees that private sales so made may
be at prices and other terms less favorable to the seller than if such
Collateral were sold at public sales, and that Lender has no obligation to delay
sale of any such Collateral for a period of time necessary to permit such
Collateral to be registered for public sale under the Securities Act of 1933, as
amended, and any applicable Blue Sky or other state securities laws. Borrower
agrees that sales made under the foregoing circumstances shall not be deemed to
have been made in a commercially unreasonable manner by virtue of any terms less
favorable to the seller resulting from the private nature of such sales.

 

7.5       Application of Proceeds. The proceeds of any sale of all or any part
of the Collateral made in connection with the exercise of Lender's rights and
remedies shall be applied in the following order of priorities; first, to the
payment of all costs and expenses of such sale, including compensation to
Lender’s agents, reasonable attorneys' fees, and all other reasonable expenses,
liabilities and advances incurred or made by Lender, its agents and attorneys,
in connection with such sale, and any other unreimbursed expenses for which
Lender may be reimbursed pursuant to the Loan Documents; second, to the payment
of the Obligations in such order and manner as Lender may determine; and last,
to the payment to Borrower, its successors or assigns, or to whosoever may be
lawfully entitled to receive the same, or as a court of competent jurisdiction
may direct, of any surplus then remaining from such proceeds.

 

7.6       Lender's Right to Perform. Lender may, at its option, and without any
obligation to do so, pay, perform and discharge any and all obligations agreed
to be paid or Performed in the Loan Documents by Borrower or any surety for the
Performance of the Obligations if (a) such Person fails to do so and (b) (i) an
Event of Default exists and at least 5 Business Days' notice has been given to
such Person of Lender's intention to take such action, (ii) the action taken by
Lender involves obtaining insurance which such Person has failed to maintain in
accordance with the Loan

 

6284.98.499412.15 63 9/30/2010

 

--------------------------------------------------------------------------------



Documents or to deliver evidence thereof, or (iii) in the opinion of Lender,
such action must be taken because an emergency exists or to preserve any of the
Collateral or its value. For such purposes Lender may use the proceeds of the
Collateral. All amounts expended by Lender in so doing or in exercising its
remedies under the Loan Documents following an Event of Default shall become
part of the Obligations, shall be immediately due and payable by Borrower to
Lender upon demand, and shall bear interest at the Default Rate from the dates
of such expenditures until paid.

 

7.7       Waiver of Marshalling. Borrower, for itself and for all who may claim
through or under it, hereby expressly waives and releases all right to have the
Collateral, or any part of the Collateral, marshalled on any foreclosure, sale
or other enforcement of Lender's rights and remedies.

 

7.8       Waiver in Legal Actions. In connection with any proceedings related to
the enforcement of remedies under this Agreement or the documents collateral
hereto or the transactions contemplated hereunder, Borrower irrevocably waives:

 

(a)       All procedural errors, defects and imperfections in such proceedings;

 

(b)       Any requirement of bonds, and any surety or security relating thereto,
required by any statute, court rule or otherwise as incident to such possession;

 

(c)       Demand, presentment and protest, notice of demand, presentment or
protest of the Note, the Guaranty or any other Loan Document;

 

(d)       The benefit of any valuation, appraisal and exemption law; and

 

(e)       Any right to subrogation, reimbursement, contribution or indemnity.

 

7.9       Set-Off. Without limiting the rights of Lender under applicable law,
Lender has and may exercise a right of set-off, a lien against and a security
interest in all property of Borrower or Guarantor now or at any time in Lender's
possession in any capacity whatsoever, including but not limited to any balance
of any deposit, trust or agency account, or any other bank account with Lender,
as security for all Obligations. At any time and from time to time following the
occurrence of an Event of Default, or an event which with the giving of notice
or passage of time or both would constitute an Event of Default, Lender may
without notice or demand, set off and apply any and all deposits (general or
special, time or demand, provisional or final) at any time held and other
indebtedness at any time owing by Lender to or for the credit of Borrower or
Guarantor against any or all of the Obligations.

 

8.       COSTS AND EXPENSES; INDEMNIFICATION; DUTIES OF LENDER

 

8.1       Costs and Expenses. Borrower will pay on demand any and all reasonable
costs and expenses incurred by Lender (inclusive of Lender's employees'
reasonable travel expenses, including air fare, lodging, meals and other
transportation expenses) in connection with the initiation, negotiation,
documentation, administration, modification, closing, enforcement and collection
of the Loan, the performance of periodic inspections and audits, the making of
the Advance, the protection of the Collateral, the performing of due diligence
or the enforcement of the Obligations against

 

6284.98.499412.15 64 9/30/2010

 

--------------------------------------------------------------------------------



Borrower, and in connection with any bankruptcy, insolvency, liquidation,
reorganization, moratorium or other similar proceeding, or any refinancing or
restructuring in the nature of a "workout" of the Loan Documents and any other
documents delivered by Borrower and Guarantor related thereto including all
reasonable attorneys', inspecting architect's/engineer's, trustee's, notary's,
expert witness's, surveyor's, consultant's, brokers and other professional's
fees (including out-of-pocket expenses and normal charges of such attorneys and
other professionals for photocopy, document binding, courier services, postage,
exhibit preparation, telecopy and computer services and clerical overtime),
consumer credit reports, escrow and title insurance fees and revenue,
documentary stamp, transaction, transfer and intangible taxes, recording fees,
registration taxes, collection costs, environmental audit expenses, title
insurance fees, search costs, audit expenses and other fees and expenses of
Lender incurred in connection with the transaction contemplated hereunder.
Without limiting the generality of the foregoing, if a bankruptcy proceeding is
commenced by or against Borrower or otherwise involving the Collateral, Lender
shall, to the extent not already provided for herein, be entitled to recover,
and Borrower shall be obligated to pay, Lender's attorneys' fees and costs
incurred in connection with: any determination of the applicability of the
bankruptcy laws to the terms of the Loan Documents or Lender's rights
thereunder; any attempt by Lender to enforce or preserve its rights under the
bankruptcy laws or to prevent Borrower or any other Person from seeking to deny
Lender its rights thereunder; any effort by Lender to protect, preserve or
enforce its rights against the Collateral, or seeking authority to modify the
automatic stay of 11 U.S.C. Section 362 or otherwise seeking to engage in such
protection, preservation or enforcement; or any proceeding(s) arising under the
bankruptcy laws, or arising in or related to a case under the bankruptcy laws.

 

8.2       Indemnification. Borrower will INDEMNIFY, PROTECT, HOLD HARMLESS, and
defend Lender, its successors, assigns and shareholders (including corporate
shareholders), and the directors, officers, employees, servants and agents of
any of the foregoing, for, from and against: (a) any and all liability, damage,
penalties, or fines, loss, costs or expenses (including court costs and
attorneys' fees, whether incurred in a third party action or in an action to
enforce this Agreement), claims, demands, suits, proceedings (whether civil or
criminal), orders, judgments, penalties, fines and other sanctions whatsoever
asserted against it as a result of actions, claims, counterclaims, fines,
penalties or otherwise and arising from or brought in connection with a
Timeshare Project, the Collateral, Lender's status by virtue of the Loan
Documents, sales of Timeshare Interests or the financing of such sales, in
either case, in violation of or in noncompliance with any Legal Requirements,
the breach by Borrower of any terms and provisions of the Loan Documents, the
sale or financing of Timeshare Interests, the creation of liens and security
interests, the terms of the Loan Documents or the transactions related thereto,
any assertion that Lender is a partner or joint venturer of Borrower or any
other Person by virtue of the making of the Loan, or any act or omission of
Borrower or an Agent, or their respective employees or agents, whether actual or
alleged (“Losses”), except to the extent that any of the foregoing Losses
described in this clause (a) are caused by Lender's gross negligence or willful
misconduct; and (b) any and all brokers' commissions or finders' fees or other
costs of similar type by any party in connection with the Loan, other than those
owed to Ward Financial up to $100,000. On written request by a Person covered by
the above agreement of indemnity, Borrower will undertake, at its own cost and
expense, on behalf of such indemnitee, using counsel reasonably satisfactory to
the indemnitee, the defense of any legal action or proceeding to which such
Person shall be a party. At Lender's option, Lender may at Borrower's expense
prosecute or defend any action within the scope of the indemnification contained
in this

 

6284.98.499412.15 65 9/30/2010

 

--------------------------------------------------------------------------------



Section 8.2. No termination of this Agreement or the other Loan Documents shall
affect or impair the indemnification provisions contained in this Section 8.2
and all such provisions shall survive such termination.

 

8.3       Duties of Lender.  Lender shall not be liable or responsible in any
way for any loss or damage to the Notes Receivable or Receivables Collateral
caused by any warehouseman, carrier, forwarding agency, the Lockbox Agent (while
the Lockbox Agent is any Person other than Lender or any of its Affiliates),
Servicing Agent, Custodial Agent or any other Person whomsoever, excluding
damages or losses that occur as a result of Lender's gross negligence or willful
misconduct.

 

8.4       Delegation of Duties and Rights. Lender may execute any of its duties
and/or exercise any of its rights or remedies under the Loan Documents by or
through its officers, directors, employees, attorneys, agents, representatives
or through other Persons.

 

8.5       Foreign Assets Control. Lender may disclose any and all information
regarding Borrower and a Purchaser in connection with any regulatory examination
of Lender or to the extent Lender deems advisable to disclose such information
to such applicable regulatory agencies involving matters relating to the Trading
With the Enemy Act, the Foreign Assets Control Regulations or the Executive
Order; provided, however, that if Lender is legally permitted to do so, no such
disclosure shall be made prior to the Lender (x) giving the Borrower prior
written notification within one (1) Business Day after Lender's receipt of
notice of any such required disclosure or decision of the Lender to make such
disclosure, that explains in reasonable detail (if known to Lender), the basis
for such disclosure, which notification shall include the following: (i) the
contents of the disclosure, (ii) the Person to whom the disclosure must be made,
and (iii) if known to Lender, the legal basis for the disclosure; (y) using
commercially reasonable efforts to require that any recipient of such disclosure
maintain such information on a confidential basis in accordance with all Legal
Requirements, including all applicable consumer privacy laws; and (z) if Lender
is legally permitted to do so, providing Borrower with an opportunity to redact
all of the names, social security numbers and bank account numbers of, and all
non-public personal information pertaining to, any Purchasers.

9.       CONSTRUCTION AND GENERAL TERMS

 

9.1       Payment Location. All monies payable under the Loan Documents shall be
paid to Lender in lawful monies of the United States of America, through the
Lockbox Agent pursuant to the Lockbox Agreement, unless otherwise designated in
the Loan Documents or by Lender by notice.

 

9.2       Entire Agreement. The Loan Documents exclusively and completely state
the rights and obligations of Lender and Borrower with respect to the Loan. No
modification, variation, termination, discharge, abandonment or waiver of any of
the provisions or conditions of the Loan Documents shall be valid unless in
writing and signed by a duly authorized representative of the party sought to be
bound by such action. The Loan Documents supersede any and all prior
representations, warranties and/or inducements, written or oral, heretofore made
by Lender, Borrower and Guarantor concerning this transaction, including any
commitment for financing. To the extent there is a conflict or inconsistency
between any Timeshare Declaration (as it pertains to

 

6284.98.499412.15 66 9/30/2010

 

--------------------------------------------------------------------------------



the right of Borrower to affect the rights of mortgagees) and the Loan
Documents, then, as between Borrower and Lender, the provisions of the Loan
Documents shall prevail.

 

9.3       Powers Coupled with an Interest. The powers and agency hereby granted
by Borrower are coupled with an interest and are irrevocable until the
Obligations have been paid in full and are granted as cumulative to Lender's
other remedies for collection and enforcement of the Obligations.

 

9.4       Counterparts; Facsimile Signatures. Any Loan Document may be executed
in counterpart, and any number of copies of such Loan Document which have been
executed by all parties shall constitute one original. Delivery of an executed
counterpart of any Loan Document by telefacsimile or other electronic means
shall be equally as effective as delivery of a manually executed counterpart of
such Loan Document.

 

9.5       Notices. All notices, requests and demands to be made hereunder to the
parties hereto must be in writing (at the addresses set forth below) and may be
given by any of the following means:

 

 

(a)

personal delivery;

       

(b)

reputable overnight courier service;

       

(c)

telecopying (if confirmed in writing sent by registered or certified, first
class mail, return receipt requested); or

       

(d)

registered or certified, first class mail, return receipt requested.

 

Any notice, demand or request sent pursuant to the terms of this Agreement will
be deemed received (i) if sent pursuant subsection (a), upon such personal
delivery, (ii) if sent pursuant to subsection (b), on the next Business Day
following delivery to the courier service, (iii) if sent pursuant to subsection
(c), upon receipt if such receipt occurs between the hours of 9:00 a.m. and 5:00
p.m. (recipient's time zone) on a Business Day, and if such receipt occurs other
than during such hours, on the next Business Day following receipt and (iv) if
sent pursuant to subsection (d), 3 Business Days following deposit in the mail.

 

The addresses for notices are as follows:

 

To Lender:

National Bank of Arizona

6001 N. 24th Street, Building B

Phoenix, AZ 85016

Attention: Kristen Carreno

Telephone No.: (602) 212-5404

Telecopier No.: (602) 287-0722

 

With a copy to:

National Bank of Arizona

6001 N. 24th Street, Building B

Phoenix, AZ 85016

Attention: Legal Department

Telephone No.:(602) 212-5404

Telecopier No.:(602) 212-0722

 

 

6284.98.499412.15 67 9/30/2010

 

--------------------------------------------------------------------------------



With a copy to (which shall not constitute notice):

Gammage & Burnham

Two North Central Avenue

Eighteenth Floor

Phoenix, Arizona 85004

Attention: Randall S. Dalton

Telephone No.: (602) 256-4482

Telecopier No.: (602) 256-0566

 

To Borrower:

Bluegreen/Big Cedar Vacations, LLC

C/O Bluegreen Corporation

4960 Conference Way North, Suite 100

Boca Raton, Florida 33431

Attention: Anthony M. Puleo

Telephone No.: (561) 912-8270

Telecopier No.: (561) 912) 8123

 

With a courtesy copy to (but such notice shall not constitute notice to
Borrower):

Weinstock & Scavo

3405 Piedmont Road, N.E., Ste. 300

Atlanta, Georgia 30305

Attention: Mark I. Sanders

Telephone No.: (404) 231-3999, x353

Telecopier No.: (404) 591-6453; and

 

 

Bluegreen Corporation

4960 Conference Way North, Suite 100

Boca Raton, Florida 33431

Attention: Legal Department

Telephone No.: (561) 912-8000

Telecopier No.: (561) 912-8299

 

The failure to provide courtesy copies will not affect or impair Lender's rights
and remedies against Borrower. Such addresses may be changed by notice to the
other parties given in the same manner as provided above.

 

Notwithstanding the foregoing, the request for the Advance of the Loan pursuant
to Article 2 above will be deemed received only upon actual receipt.

 

9.6       Borrower's Representative. Borrower hereby designates the following
natural person as its representative for purposes of (i) making all decisions
with respect to the Loan and the Loan Documents, (ii) other than as permitted
pursuant to subsection 6.1(d)(v), delivering all notices, certificates, requests
for advance and other documents required by the terms of the Loan Documents or
requested by Borrower in connection with the Loan and (iii) taking all other
actions requested by Borrower in connection with the Loan and the Loan
Documents:

 

6284.98.499412.15 68 9/30/2010

 

--------------------------------------------------------------------------------



 

Bluegreen/Big Cedar Vacations, LLC

C/O Bluegreen Corporation

4960 Conference Way North, Suite 100

Boca Raton, Florida 33431

Attention: Anthony M. Puleo

Telephone No.: (561) 912-8270

Telecopier No.: (561) 912) 8123

 

In taking action pursuant to the terms of this Agreement and the other Loan
Documents, Lender shall be entitled to rely, without further investigation, upon
any notice, certificate, request for advance or other document delivered in
writing and executed or signed by such representative of Borrower. In addition,
Lender may, at its option, refuse to take action in the event a notice,
certificate, request for advance or other document is delivered to Lender which
has not been executed or delivered by such representative of Borrower (other
than as permitted pursuant to subsection 6.1(d)(v)).

 

9.7       General Submission Requirements. All documents, agreements, reports,
surveys, appraisal, insurance, references, financial information or other
submissions (collectively the "Submissions") required under the Loan Documents
shall be in form and content satisfactory to Lender and prepared and performed
at Borrower's expense. Lender shall have the prior right of approval of any
person, firm or entity responsible for preparing each Submission ("Preparer")
and may reject any Submission if Lender believes in its sole opinion that the
experience, skill, reputation or other aspect of the Preparer is unsatisfactory
in any respect.

9.8       Loan Participants. Lender has the ongoing right, without prior notice
to Borrower or Guarantor and without Borrower's or Guarantor's approval, to
designate or redesignate one or more participating lenders ("Participant(s)")
and to sell or grant to Participants participation interests in the Loan, in any
amounts or combinations, and with respect to any Loan Documents, and with
respect to any collateral for the Obligations, and upon terms or conditions as
may be acceptable to Lender in its sole discretion. Participants with respect to
the Loan, if any, may be the same or different than Lender's Participants with
respect to any other loan from Lender in favor of Borrower. In the event that
Lender so designates a Participant and sells or grants such Participant a
participation interest in some or all of the Loan, such Participant shall
communicate and deal only with Lender in respect to such Participant's interest
in the Loan, the Loan Documents and the collateral pledged to Lender, and
Borrower shall communicate and deal and shall cause Guarantor to communicate and
deal only with Lender and not with any Participant. Borrower shall reasonably
cooperate and shall cause Guarantor to reasonably cooperate with Lender in
connection with Lender's consummation and administration of any agreements with
one or more Participants or their successors and assigns ("Participation
Agreement"), and in complying with the terms of such Participation Agreements,
including with respect to periodic deliveries of accountings and reports with
respect to the Loan and the collateral pledged to Lender.

 

9.9       Successors and Assigns. All the covenants of Borrower and all the
rights and remedies of Lender contained in the Loan Documents shall bind
Borrower, and, subject to the restrictions on merger, consolidation and
assignment contained in the Loan Documents, its successors and assigns, and
shall inure to the benefit of Lender, its successors and assigns, whether so
expressed or not. Borrower may not assign its rights in the Loan Documents in
whole or in part. Except as may be expressly provided in a Loan Document, no
Person shall be deemed a third party

 

6284.98.499412.15 69 9/30/2010

 

--------------------------------------------------------------------------------



beneficiary of any provision of the Loan Documents. Lender shall have the right
to assign to another Person (either outright or by means of a pledge) Lender's
Loan Documents and an interest in the Loan, in whole or in part, without the
prior written consent or notice to Borrower or Guarantor.

 

9.10       Severability. If any provision of any Loan Document is held to be
invalid, illegal or unenforceable under present or future laws, the legality,
validity and enforceability of the remaining provisions of the Loan Documents
shall not in any way be affected or impaired thereby. In lieu of each such
illegal, invalid or unenforceable provision, there shall be added to the Loan
Document affected, a provision that is legal, valid and enforceable and as
similar in terms to such illegal, invalid and unenforceable provision as may be
possible.

 

9.11       Time of Essence. Time is of the essence in the Performance of the
Obligations.

 

9.12       Miscellaneous. All headings are inserted for convenience only and
shall not affect any construction or interpretation of the Loan Documents.
Unless otherwise indicated, all references in a Loan Document to clauses and
other subdivisions refer to the corresponding paragraphs, clauses and other
subdivisions of the Loan Document. All Schedules and Exhibits referred to in
this Agreement are incorporated in this Agreement by reference.

 

9.13       FORUM SELECTION; JURISDICTION; CHOICE OF LAW. THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF ARIZONA, THE PRIMARY PLACE OF BUSINESS OF LENDER, WITHOUT
GIVING EFFECT TO ITS CONFLICTS OF LAW PRINCIPLES. BORROWER ACKNOWLEDGES THAT
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS WERE SUBSTANTIALLY NEGOTIATED IN THE
STATE OF ARIZONA, THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS WERE DELIVERED BY
BORROWER IN THE STATE OF ARIZONA, EXECUTED BY LENDER IN THE STATE OF ARIZONA AND
ACCEPTED BY LENDER IN THE STATE OF ARIZONA AND THAT THERE ARE SUBSTANTIAL
CONTACTS BETWEEN THE PARTIES AND THE TRANSACTIONS CONTEMPLATED HEREIN AND THE
STATE OF ARIZONA. SUBJECT TO THE PROVISIONS OF SECTION 9.14, FOR PURPOSES OF ANY
ACTION OR PROCEEDING ARISING OUT OF THIS AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS, THE PARTIES HERETO HEREBY EXPRESSLY SUBMIT TO THE NON-EXCLUSIVE
JURISDICTION OF ALL FEDERAL AND STATE COURTS LOCATED IN THE STATE OF ARIZONA AND
BORROWER CONSENTS THAT IT MAY BE SERVED WITH ANY PROCESS OR PAPER BY REGISTERED
MAIL OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF ARIZONA IN ACCORDANCE
WITH APPLICABLE LAW. FURTHERMORE, BORROWER WAIVES AND AGREES NOT TO ASSERT IN
ANY SUCH ACTION, SUIT OR PROCEEDING THAT IT IS NOT PERSONALLY SUBJECT TO THE
JURISDICTION OF SUCH COURTS, THAT THE ACTION, SUIT OR PROCEEDING IS BROUGHT IN
AN INCONVENIENT FORUM OR THAT VENUE OF THE ACTION, SUIT OR PROCEEDING IS
IMPROPER. TO THE EXTENT THAT A COURT OF COMPETENT JURISDICTION FINDS ARIZONA LAW
INAPPLICABLE WITH RESPECT TO ANY PROVISIONS OF THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS, THEN, AS TO THOSE PROVISIONS ONLY, THE LAWS OF THE STATES WHERE THE
COLLATERAL IS LOCATED SHALL BE DEEMED TO APPLY. NOTHING IN THIS SECTION SHALL
LIMIT OR RESTRICT THE

 

6284.98.499412.15 70 9/30/2010

 

--------------------------------------------------------------------------------



RIGHT OF LENDER TO COMMENCE ANY PROCEEDING IN THE FEDERAL OR STATE COURTS
LOCATED IN THE STATES IN WHICH THE COLLATERAL IS LOCATED TO THE EXTENT LENDER
DEEMS SUCH PROCEEDING NECESSARY OR ADVISABLE TO EXERCISE REMEDIES AVAILABLE
UNDER THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS.

THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE INTERPRETED WITHOUT REGARD
TO ANY RULE OR CANON OF CONSTRUCTION WHICH INTERPRETS AGREEMENTS AGAINST A
DRAFTSMAN.

 

9.14       DISPUTE RESOLUTION. This section contains a jury waiver, arbitration
clause, and a class action waiver. READ IT CAREFULLY.

 

(A)       JURY TRIAL WAIVER; CLASS ACTION WAIVER. AS PERMITTED BY APPLICABLE
LAW, EACH PARTY WAIVES THEIR RESPECTIVE RIGHTS TO A TRIAL BEFORE A JURY IN
CONNECTION WITH ANY DISPUTE (AS "DISPUTE" IS HEREINAFTER DEFINED), AND DISPUTES
SHALL BE RESOLVED BY A JUDGE SITTING WITHOUT A JURY. IF A COURT DETERMINES THAT
THIS PROVISION IS NOT ENFORCEABLE FOR ANY REASON AND AT ANY TIME PRIOR TO TRIAL
OF THE DISPUTE, BUT NOT LATER THAN 30 DAYS AFTER ENTRY OF THE ORDER DETERMINING
THIS PROVISION IS UNENFORCEABLE, ANY PARTY SHALL BE ENTITLED TO MOVE THE COURT
FOR AN ORDER COMPELLING ARBITRATION AND STAYING OR DISMISSING SUCH LITIGATION
PENDING ARBITRATION ("ARBITRATION ORDER"). IF PERMITTED BY APPLICABLE LAW, EACH
PARTY ALSO WAIVES THE RIGHT TO LITIGATE IN COURT OR AN ARBITRATION PROCEEDING
ANY DISPUTE AS A CLASS ACTION, EITHER AS A MEMBER OF A CLASS OR AS A
REPRESENTATIVE, OR TO ACT AS A PRIVATE ATTORNEY GENERAL.

(B)       ARBITRATION. IF A CLAIM, DISPUTE, OR CONTROVERSY ARISES BETWEEN THE
PARTIES WITH RESPECT TO THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY OTHER
AGREEMENT OR BUSINESS RELATIONSHIP BETWEEN ANY OF THE PARTIES WHETHER OR NOT
RELATED TO THE SUBJECT MATTER OF THIS AGREEMENT (ALL OF THE FOREGOING, A
"DISPUTE"), AND ONLY IF A JURY TRIAL WAIVER IS NOT PERMITTED BY APPLICABLE LAW
OR RULING BY A COURT, ANY OF THE PARTIES MAY REQUIRE THAT THE DISPUTE BE
RESOLVED BY BINDING ARBITRATION BEFORE A MUTUALLY AGREED UPON SINGLE ARBITRATOR
AT THE REQUEST OF ANY PARTY. BY AGREEING TO ARBITRATE A DISPUTE, EACH PARTY
GIVES UP ANY RIGHT THAT PARTY MAY HAVE TO A JURY TRIAL, AS WELL AS OTHER RIGHTS
THAT PARTY WOULD HAVE IN COURT THAT ARE NOT AVAILABLE OR ARE MORE LIMITED IN
ARBITRATION, SUCH AS THE RIGHTS TO DISCOVERY AND TO APPEAL.

Arbitration shall be commenced by filing a petition with, and in accordance with
the applicable arbitration rules of, JAMS or National Arbitration Forum
("Administrator") as selected by the initiating party. If the parties agree,
arbitration may be commenced by appointment of a licensed attorney who is
mutually selected by the parties and who agrees to conduct the arbitration
without an Administrator.

 

6284.98.499412.15 71 9/30/2010

 

--------------------------------------------------------------------------------



Disputes include matters (i) relating to a deposit account, application for or
denial of credit, enforcement of any of the obligations the parties have to each
other, compliance with applicable laws and/or regulations, performance or
services provided under any agreement by any party, (ii) based on or arising
from an alleged tort, or (iii) involving a party's employees, agents,
affiliates, or assigns of a party. However, Disputes do not include the
validity, enforceability, meaning, or scope of this arbitration provision and
such matters may be determined only by a court. If a third party is a party to a
Dispute, the parties will consent to including the third party in the
arbitration proceeding for resolving the Dispute with the third party. Venue for
the arbitration proceeding shall be at a location determined by mutual agreement
of the parties or, if no agreement, in the city and state where Lender is
headquartered.

After entry of an Arbitration Order, the non-moving party shall commence
arbitration (but shall not be required to commence arbitration in the event of
the moving party’s decision not to do so as set forth in the next sentence). The
moving party shall, at its discretion, also be entitled to commence arbitration
but is under no obligation to do so, and the moving party shall not in any way
be adversely prejudiced by electing not to commence arbitration. The arbitrator:
(i) will hear and rule on appropriate dispositive motions for judgment on the
pleadings, for failure to state a claim, or for full or partial summary
judgment; (ii) will render a decision and any award applying applicable law;
(iii) will give effect to any limitations period in determining any Dispute or
defense; (iv) shall enforce the doctrines of compulsory counterclaim, res
judicata, and collateral estoppel, if applicable; (v) with regard to motions and
the arbitration hearing, shall apply rules of evidence governing civil cases;
and (vi) will apply the law of the state specified in the agreement giving rise
to the Dispute. Filing of a petition for arbitration shall not prevent any party
from (i) seeking and obtaining from a court of competent jurisdiction
(notwithstanding ongoing arbitration) provisional or ancillary remedies
including but not limited to injunctive relief, property preservation orders,
foreclosure, eviction, attachment, replevin, garnishment, and/or the appointment
of a receiver, (ii) pursuing non-judicial foreclosure, or (iii) availing itself
of any self-help remedies such as setoff and repossession. The exercise of such
rights shall not constitute a waiver of the right to submit any Dispute to
arbitration.

Judgment upon an arbitration award may be entered in any court having
jurisdiction except that, if the arbitration award exceeds $4,000,000, any party
shall be entitled to a de novo appeal of the award before a panel of three
arbitrators. To allow for such appeal, if the award (including Administrator,
arbitrator, and attorney's fees and costs) exceeds $4,000,000, the arbitrator
will issue a written, reasoned decision supporting the award, including a
statement of authority and its application to the Dispute. A request for de novo
appeal must be filed with the arbitrator within 30 days following the date of
the arbitration award; if such a request is not made within that time period,
the arbitration decision shall become final and binding. On appeal, the
arbitrators shall review the award de novo, meaning that they shall reach their
own findings of fact and conclusions of law rather than deferring in any manner
to the original arbitrator. Appeal of an arbitration award shall be pursuant to
the rules of the Administrator or, if the Administrator has no such rules, then
the JAMS arbitration appellate rules shall apply.

Arbitration under this provision concerns a transaction involving interstate
commerce and shall be governed by the Federal Arbitration Act, 9 U.S.C. § 1 et
seq. This arbitration provision shall survive any termination, amendment, or
expiration of this Agreement. If the terms of this provision vary from the
Administrator's rules, this arbitration provision shall control.

 

6284.98.499412.15 72 9/30/2010

 

--------------------------------------------------------------------------------



(c)       Reliance. Each party (i) certifies that no one has represented to such
party that the other party would not seek to enforce jury and class action
waivers in the event of suit, and (ii) acknowledges that it and the other party
have been induced to enter into this Agreement by, among other things, the
mutual waivers, agreements, and certifications in this section.

9.15       Interpretation. This Agreement and the other Loan Documents will not
be construed against Lender merely because of Lender's involvement in the
preparation of such documents and agreements.

 

9.16       Destruction of Note; Substitute Note. In the event the Note is
mutilated or destroyed by any cause whatsoever, or otherwise lost or stolen and
regardless of whether due to the act or neglect of Lender, Borrower will execute
and deliver to Lender in substitution therefor a duplicate promissory note
containing the same terms and conditions as the promissory note so mutilated,
destroyed, lost or stolen, within 10 days after Lender notifies Borrower of any
such mutilation, destruction, loss or theft of such note. Upon Borrower's
delivery of such duplicate promissory note, Borrower will be relieved of all
obligations under the original promissory note so mutilated, destroyed, lost or
stolen and will thereafter be bound solely by the provisions of such duplicate
promissory note. The Lender shall be entitled to have the Note subdivided into
notes of lesser denominations or substituted for new notes, all containing the
same terms as the original Note being substituted or subdivided, in connection
with an assignment of all or any portion of the Loan pursuant to the terms of
Section 9.10 hereof.

 

9.17       Compliance With Applicable Usury Law. It is the intent of the parties
hereto to comply with the Applicable Usury Law. Accordingly, notwithstanding any
provisions to the contrary in the Loan Documents, in no event shall the Loan
Documents require the payment or permit the collection of interest in excess of
the maximum contract rate permitted by the Applicable Usury Law.

 

9.18       NO RELATIONSHIP WITH PURCHASERS. LENDER DOES NOT HEREBY ASSUME AND
SHALL HAVE NO RESPONSIBILITY, OBLIGATION OR LIABILITY TO PURCHASERS, LENDER'S
RELATIONSHIP BEING THAT ONLY OF A CREDITOR WHO HAS TAKEN AN ASSIGNMENT FROM
BORROWER OF THE NOTES RECEIVABLE IN ORDER TO FACILITATE PERFORMANCE OF THE
OBLIGATIONS. EXCEPT AS REQUIRED BY LAW AND FOR FILINGS MADE WITH THE SECURITIES
& EXCHANGE COMMISSION OR ANY STOCK EXCHANGE ON WHICH BORROWER'S STOCK OR OTHER
OWNERSHIP INTEREST IS OR MAY BE TRADED, BORROWER WILL NOT, AT ANY TIME, USE THE
NAME OF OR MAKE REFERENCE TO LENDER WITH RESPECT TO A TIMESHARE PROJECT, THE
SALE OF TIMESHARE INTERESTS OR OTHERWISE, WITHOUT THE EXPRESS WRITTEN CONSENT OF
LENDER.

 

9.19       NO JOINT VENTURE. THE RELATIONSHIP OF BORROWER AND LENDER IS THAT OF
DEBTOR AND CREDITOR, AND IT IS NOT THE INTENTION OF EITHER OF SUCH PARTIES BY
THIS OR ANY OTHER LOAN DOCUMENT BEING EXECUTED IN CONNECTION WITH THE LOAN TO
ESTABLISH A PARTNERSHIP OR JOINT VENTURE WITH BORROWER OR ANY OTHER PERSON, AND
THE PARTIES HERETO SHALL NOT UNDER ANY CIRCUMSTANCES BE CONSTRUED TO BE PARTNERS
OR JOINT VENTURERS.

 

6284.98.499412.15 73 9/30/2010

 

--------------------------------------------------------------------------------



9.20       Scope of Reimbursable Attorney's Fees. As used in the Loan Documents,
the term "attorneys' fees" includes the reasonable fees of attorneys licensed to
practice law in any jurisdiction, law clerks, paralegals, investigators and
others not admitted to the bar but performing services under the supervision of
a licensed attorney. As used in the Loan Documents, attorneys' fees incurred by
Lender in the enforcement of any remedy or covenant include attorneys' fees
incurred in any foreclosure of the Loan Documents, in enforcing any rights of
indemnification under the Loan Documents, in protecting or sustaining the lien
or priority of the Collateral, or in any proceeding arising from or connected
with any such matter, including any bankruptcy, receivership, injunction or
other similar proceeding, or any appeal from or petition for review of any such
matter, and with or without litigation.

 

9.21       Confidentiality. Borrower and Lender shall mutually agree on the
contents of any press release, public announcement or other public disclosure
regarding this Agreement and the transactions contemplated hereunder to be made
following the mutual execution and delivery of this Agreement; provided that,
(a) the Lender may disclose the terms hereof and give copies of the Loan
Documents to assignees and participants and to prospective assignees and
participants, and (b) Lender acknowledges that Guarantor may disclose the terms
hereof in its periodic filings with the United States Securities and Exchange
Commission. If either party fails to respond to the other party in writing with
either an approval or a disapproval within five (5) Business Days of a party's
receipt of the other party's request for consent or approval as expressly
contemplated pursuant to this Section 9.21, then such consent or approval will
be deemed to have been given, provided that such five (5) Business Day period
will not commence to run unless and until the other party has received all
information, materials, documents and other matters required to be submitted to
it hereunder, with respect to such consent or approval and all other
information, materials, documents and other matters reasonably essential to its
decision process.

 

9.22       Relief from Automatic Stay, Etc. To the fullest extent permitted by
law, in the event Borrower shall make application for or seek relief or
protection under the federal bankruptcy code ("Bankruptcy Code") or other Debtor
Relief Laws, or in the event that any involuntary petition is filed against the
Borrower under such Code or other Debtor Relief Laws, and not dismissed with
prejudice within 45 days, the automatic stay provisions of Section 362 of the
Bankruptcy Code are hereby modified as to Lender to the extent necessary to
implement the provisions hereof permitting set-off and the filing of financing
statements or other instruments or documents; and Lender shall automatically and
without demand or notice (each of which is hereby waived) be entitled to
immediate relief from any automatic stay imposed by Section 362 of the
Bankruptcy Code or otherwise, on or against the exercise of the rights and
remedies otherwise available to Lender as provided in the Loan Documents.

 

9.23       Reliance. Lender's examination, inspection, or receipt of information
pertaining to Borrower, any Guarantor, the Collateral or a Timeshare Project
shall not in any way be deemed to reduce the full scope and protection of the
warranties, representations and Obligations contained in the Loan Documents.

 

9.24       Limitation of Damages. Neither Lender nor any of its Affiliates or
successors shall be liable for any indirect, special, incidental, consequential
or punitive damages in connection with

 

6284.98.499412.15 74 9/30/2010

 

--------------------------------------------------------------------------------



any breach of contract, tort or other wrong relating to the Loan Documents
(including with limitation damages for loss of profits, business interruption or
the like), whether such damages are foreseeable or unforeseeable, unless any of
such damages arise out of or the gross negligence or willful misconduct of the
Lender or any of its Affiliates. Furthermore, as between Borrower and Lender,
Borrower shall be responsible for and Lender is hereby released from any claim
or liability in connection with:

 

(a)    safekeeping any Collateral;

 

(b)   any loss or damage to any Collateral;

 

(c)    any diminution in value of the Collateral; or

 

(d)   any act or default of another Person (other than Lender or its
Affiliates).

 

Lender shall only be liable for any act or omission on its part constituting
willful misconduct. In the event Borrower brings suit against Lender in
connection with the transactions contemplated hereunder and Lender is found not
to be liable, Borrower agrees to indemnify and hold Lender harmless from all
costs and expenses, including attorneys' fees, incurred by Lender in connection
with such suit. This Agreement is not intended to obligate Lender to take any
action with respect to the Collateral or to incur expenses or perform any
obligation or duty of Borrower. Borrower's obligations under this Section shall
survive termination of this Agreement and repayment of the Loan.

 

9.25       Waiver of Right of First Refusal. Borrower (on behalf of itself and
its Affiliates) hereby irrevocably waives any right of first refusal it may have
to purchase Timeshare Interests (including without limitation the right of first
refusal contained in any Timeshare Declaration in favor of Borrower, as
declarant) with respect to any Timeshare Interests acquired by Lender, or its
nominee or assignee, through the exercise or enforcement of the Lender’s rights
related to the Collateral under this Agreement or the other Loan Documents.
Borrower agrees that in the event that Lender, or its nominee or assignee,
acquires title to any such Timeshare Interests under the circumstances described
in the foregoing sentence, such Timeshare Interests may be assigned, transferred
or sold free and clear of any right of first refusal in favor of Borrower.

 

9.26       Consents, Approvals and Discretion. Whenever Lender's consent or
approval is required or permitted, or any documents or other items are required
to be acceptable to Lender, such consent, approval or acceptability shall be at
the sole and absolute discretion of Lender, which shall not be unreasonably
withheld, delayed or conditioned. Whenever any determination or act is at
Lender's discretion, such determination or act shall be at the sole and absolute
discretion of the Lender, which shall not be unreasonably withheld, delayed or
conditioned.

 

9.27       USA Patriot Act Notice. Lender hereby notifies Borrower that,
pursuant to the requirements of the USA Patriot Act, Lender may be required to
obtain, verify and record information that identifies Borrower and Guarantor,
which information includes the name and address of Borrower and Guarantor and
other information that will allow Lender to identify Borrower and Guarantor in
accordance with the USA Patriot Act.

 

6284.98.499412.15 75 9/30/2010

 

--------------------------------------------------------------------------------



9.28       Errors and Omissions. Borrower hereby agrees that it will, within ten
(10) days of a request by Lender, comply with any request by Lender to correct
documentation errors, omissions or oversights, if any, that occur in any
documentation relating to the Loan.

 

9.29       Background Statements. The recitals set forth above are hereby
incorporated into the operative provisions of this Agreement.

 

9.30       Waiver of Defenses and Release of Claims. The undersigned hereby (i)
represents that, as of the Effective Date, neither the undersigned nor the
Guarantor has any defenses to or setoffs against any Obligations to Lender or
Lender’s Affiliates (the "Owed Obligations"), nor any claims against Lender or
Lender’s Affiliates for any matter whatsoever, related or unrelated to the
Obligations, and (ii) releases Lender and Lender’s Affiliates, officers,
directors, employees and agents from all claims, causes of action, and costs, in
law or equity, known or unknown, whether or not matured or contingent, existing
as of the Effective Date that the undersigned has or may have by reason of any
matter of any conceivable kind or character whatsoever, related or unrelated to
the Owed Obligations, including the subject matter of this Agreement. The
foregoing release does not apply, however, to any other claims, including,
without limitation, any claims for future performance of express contractual
obligations that mature after the Effective Date that are owing to the
undersigned by Lender or Lender’s Affiliates. As used in this paragraph, the
word “undersigned” does not include Lender or any individual signing on behalf
of Lender. The undersigned acknowledges that Lender has been induced to enter
into or continue the Owed Obligations by, among other things, the waivers and
releases in this Section 9.30.

 

[The remainder of this page is intentionally left blank]

 

6284.98.499412.15 76 9/30/2010

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement or have
caused the same to be executed by their duly authorized representatives, and
delivered, as of the date first above written.

 

 

BORROWER:

 

BLUEGREEN/BIG CEDAR VACATIONS, LLC,
a Delaware limited liability company

 

By:______________________________

Name:  Anthony M. Puleo

Title:    Vice President and Treasurer

 

 

 

6284.98.499412.15 77 9/30/2010

 

--------------------------------------------------------------------------------



[Counterpart Signature Page]

IN WITNESS WHEREOF, the parties hereto have executed this Agreement or have
caused the same to be executed by their duly authorized representatives, and
delivered, as of the date first above written.

 

 

LENDER:

 

NATIONAL BANK OF ARIZONA,
a national banking association

 

By:_________________________________

Name: ______________________________

Title: _______________________________

 

 

6284.98.499412.15 78 9/30/2010

 

--------------------------------------------------------------------------------



CONSENT AND AGREEMENT

The undersigned Guarantor consents to the foregoing Loan and Security Agreement
and recognizes and acknowledges the terms, covenants, conditions and provisions
thereof.

 

 

BLUEGREEN CORPORATION,
a Massachusetts corporation

By: _________________________________

Name:           Anthony M. Puleo

Title:              Senior Vice President, CFO and Treasurer

 

6284.98.499412.15 79 9/30/2010

 

--------------------------------------------------------------------------------



LIST OF EXHIBITS/SCHEDULE

 

Exhibit A-1

Form of Collateral Assignment of Notes Receivable and Purchaser Mortgages (Big
Cedar)

Exhibit A-2

Form of Collateral Assignment of Notes Receivable and Purchaser Mortgages (Long
Creek)

Exhibit B-1

Additional Permitted Encumbrances (Big Cedar)

Exhibit B-2

Additional Permitted Encumbrances (Long Creek)

Exhibit C-1

Forms of Timeshare Program Consumer Documents (Big Cedar)

Exhibit C-2

Forms of Timeshare Program Consumer Documents (Long Creek)

Exhibit D-1

Form of Title Policy and Endorsement (Big Cedar)

Exhibit D-2

Form of Title Policy and Endorsement (Long Creek)

Exhibit E

Borrower's Certificate

Exhibit F-1

Form of Reassignment of Notes Receivable and Purchaser Mortgages (Big Cedar)

Exhibit F-2

Form of Reassignment of Notes Receivable and Purchaser Mortgages (Long Creek)

Exhibit G

Form of Notice to Purchasers (Big Cedar or Long Creek Ranch)

Exhibit H

Closing Checklist

Exhibit I

Request for Loan Advance

Exhibit J

Form of Endorsement

Exhibit K

Form of Confirmation of Recording

Exhibit L

Litigation Summary

Exhibit M-1

Management Agreement (Big Cedar)

Exhibit M-2

Management Agreement (Long Creek)

Exhibit N

Members of Borrower

Exhibit O-1

Reserved

Exhibit O-2

Reserved

Exhibit O-3

Reserved

Exhibit P-1

Description of Timeshare Program Governing Documents (Big Cedar)

Exhibit P-2

Description of Timeshare Program Governing Documents (Long Creek)

Exhibit P-3

Description of Timeshare Program Governing Documents (Vacation Club)

Exhibit Q

Reserved

Exhibit R

Form of Compliance Certificate

 

6284.98.499412.15 80 9/30/2010

 

--------------------------------------------------------------------------------



Exhibit S

Form of Borrowing Base Certificate

Schedule 5.17

Form of Non-Exclusive License to Use Reservation System

Schedule 5.30

Borrower Organizational Chart and Approved Transactions

 

6284.98.499412.15 81 9/30/2010

 

--------------------------------------------------------------------------------



EXHIBIT A-1

 

Form of Collateral Assignment of Notes Receivable and Purchaser Mortgages

(Big Cedar)

 

COLLATERAL ASSIGNMENT OF NOTES RECEIVABLE AND

DEEDS OF TRUST

(Timeshare Interests at Big Cedar)

FOR VALUABLE CONSIDERATION, intending to be legally bound hereby, BLUEGREEN/BIG
CEDAR VACATIONS, LLC, a Delaware limited liability company ("Borrower"), hereby
collaterally assigns and transfers to NATIONAL BANK OF ARIZONA, a national
banking association, having an office at 6001 N. 24th Street, Building B,
Phoenix, AZ 85016 ("Lender") all of Borrower's interest in, to and under those
Deeds of Trust described on Exhibit "A" attached hereto, recorded in the Office
of the County Recorder in and for the County of Taney, Missouri, together with
the Notes Receivable secured by such Deeds of Trust, all other documents
executed and delivered in connection with such Deeds of Trust and Notes
Receivable, including the other Timeshare Program Consumer Documents, as such
term is defined in that certain Loan and Security Agreement dated as of
September 30, 2010, between Borrower and Lender, as it may from time to time be
amended, modified or restated (the "Loan Agreement"), all monies due and to
become due on account of such Deeds of Trust, Notes Receivable, Timeshare
Program Consumer Documents and other documents, and all rights accrued or to
accrue under such Deeds of Trust, Notes Receivable, Timeshare Program Consumer
Documents and other documents.

This Assignment has been made and delivered pursuant to the provisions of the
Loan Agreement and secures the payment of:

1.         All amounts at any time owing by Borrower to Lender on account of the
promissory note of the Borrower payable to the order of Lender, dated as of
September 30, 2010 in the face amount of TWENTY MILLION DOLLARS ($20,000,000.00)
and delivered to Lender pursuant to the Loan Agreement and all amendments,
modifications, increases and reductions thereof and any replacement or
substitute notes issued therefor;

2.         All amounts at any time owing by Borrower to Lender under any
provisions of the Loan Agreement or any documents collateral thereto and all
Obligations (as defined under the Loan Agreement); and

3.   All costs of collecting said amounts, including reasonable attorneys' fees.

Borrower does hereby agree to warrant and forever defend the title to such Deeds
of Trust, Notes Receivable and other Timeshare Program Consumer Documents unto
Lender, its successors and assigns against any claims of any person whatsoever,
other than with respect to Permitted Encumbrances (as defined in the Loan
Agreement). The Deeds of Trust described on "Exhibit A" may not be amended,
modified or restated without the prior written consent of Lender.

Borrower represents and warrants to Lender, its successors and assigns that such
Notes Receivable, Deeds of Trust and other Timeshare Program Consumer Documents
are collaterally

 

6284.98.499412.15 82 9/30/2010

 

--------------------------------------------------------------------------------



assigned and transferred hereunder, free and clear of any lien, claim or
encumbrances of any nature, other than Permitted Encumbrances (as defined in the
Loan Agreement).

IN WITNESS WHEREOF, Borrower has executed this Assignment, effective as of
September 30, 2010.

 

 

BLUEGREEN/BIG CEDAR VACATIONS, LLC,
a Delaware limited liability company

 

By: _______________________________

Name/Title:      Martha L. Storey

Assistant Treasurer

 

STATE OF Florida ________________)

                                                                        ) SS:

COUNTY OF Palm Beach ___________)

On September 30, 2010, before me, Martha L. Storey, Assistant Treasurer,
Bluegreen/Big Cedar Vacations, LLC personally appeared, personally known to me
(or proved to me on the basis of satisfactory evidence) to be the person whose
name is subscribed to the within instrument and acknowledged to me that he
executed the same in his authorized capacity, and that by his signature on the
instrument the person, or the entity upon behalf of which the person acted,
executed the instrument.

Witness my hand and official seal.

 

 

___________________________________

 

Notary Public

 

(SEAL)

 

6284.98.499412.15 83 9/30/2010

 

--------------------------------------------------------------------------------



EXHIBIT "A"

to Collateral Assignment of Notes Receivable and Deeds of Trust

(Big Cedar)

 

The following described real property, to wit:

Timeshare Interest(s) consisting of an undivided 1/52nd (if Annual) OR 1/104th
(if Biennial) interest(s) one fifty-second (1/52) tenant in common, undivided
interest, as a fee simple estate, in each of the below-described Condominium
Unit(s), in the Big Cedar Wilderness Club Condominium, according to the
Declaration of Condominium and Bylaws for The Big Cedar Wilderness Club
Condominium, as recorded in Book 396, Page 3727-3828 of the Office of the
Recorder of Deeds, Taney County, Missouri, as such Declaration may now or
hereafter be amended (the “Declaration”); together with the right to occupy in
the respective season in every calendar year (if Annual)OR every other calendar
year (if Biennial), pursuant to the Declaration, the foregoing Condominium
Unit(s), and each comparable Unit which is subject to the Flexible Use Plan,
during any Flexible Unit Week(s) within that same season, and subject to the
provisions of the Flexible Use Plan, the then-current Rules and Regulations for
the Resort and the Declaration; the foregoing being conveyed together with a one
fifty-second (1/52) tenant in common interest in the Allocated Interests of such
Unit(s) (the same being the undivided interest in the Common Elements, the
Common Expense Liability, and votes in the Association as allocated to the
Unit(s) pursuant to the terms of the Declaration).

The aforesaid Unit Week is designated an Annual OR Biennial Unit Week. An Annual
Unit Week allows occupancy and use of a Unit each and every calendar year. An
Annual Vacation Week is designated with an “F,” indicating a Full Timeshare
Interest. A Biennial Unit Week allows occupancy and use of a Unit only every
other calendar year. A Biennial Vacation Week, indicating one-half of a Full
Timeshare Interest, allows occupancy only during Odd Numbered Years (and such
Vacation Week is designated with an “O”) or only during Even Numbered Years (and
such Vacation Week is designated with an “E”).

[See attached]

 

6284.98.499412.15 84 9/30/2010

 

--------------------------------------------------------------------------------



EXHIBIT A-2

 

Form of Collateral Assignment of Notes Receivable and Purchaser Mortgages

(Long Creek)

 

COLLATERAL ASSIGNMENT OF NOTES RECEIVABLE AND DEEDS OF TRUST

(Timeshare Interests at Long Creek)

FOR VALUABLE CONSIDERATION, intending to be legally bound hereby, BLUEGREEN/BIG
CEDAR VACATIONS, LLC, a Delaware limited liability company ("Borrower"), hereby
collaterally assigns and transfers to NATIONAL BANK OF ARIZONA, a national
banking association, having an office at 6001 N. 24th Street, Building B,
Phoenix, AZ 85016 ("Lender") all of Borrower's interest in, to and under those
Deeds of Trust described on Exhibit "A" attached hereto, recorded in the Office
of the County Recorder in and for the County of Taney, Missouri, together with
the Notes Receivable secured by such Deeds of Trust, all other documents
executed and delivered in connection with such Deeds of Trust and Notes
Receivable, including the other Timeshare Program Consumer Documents, as such
term is defined in that certain Loan and Security Agreement dated as of
September 30, 2010, between Borrower and Lender, as it may from time to time be
amended, modified or restated (the "Loan Agreement"), all monies due and to
become due on account of such Deeds of Trust, Notes Receivable, Timeshare
Program Consumer Documents and other documents, and all rights accrued or to
accrue under such Deeds of Trust, Notes Receivable, Timeshare Program Consumer
Documents and other documents.

This Assignment has been made and delivered pursuant to the provisions of the
Loan Agreement and secures the payment of:

1.         All amounts at any time owing by Borrower to Lender on account of the
promissory note of the Borrower payable to the order of Lender, dated as of
September 30, 2010 in the face amount of TWENTY MILLION DOLLARS ($20,000,000.00)
and delivered to Lender pursuant to the Loan Agreement and all amendments,
modifications, increases and reductions thereof and any replacement or
substitute notes issued therefor;

2.         All amounts at any time owing by Borrower to Lender under any
provisions of the Loan Agreement or any documents collateral thereto and all
Obligations (as defined under the Loan Agreement); and

3.   All costs of collecting said amounts, including reasonable attorneys' fees.

Borrower does hereby agree to warrant and forever defend the title to such Deeds
of Trust, Notes Receivable and other Timeshare Program Consumer Documents unto
Lender, its successors and assigns against any claims of any person whatsoever,
other than with respect to Permitted Encumbrances (as defined in the Loan
Agreement). The Deeds of Trust described on "Exhibit A" may not be amended,
modified or restated without the prior written consent of Lender.

Borrower represents and warrants to Lender, its successors and assigns that such
Notes Receivable, Deeds of Trust and other Timeshare Program Consumer Documents
are collaterally

 

6284.98.499412.15 85 9/30/2010

 

--------------------------------------------------------------------------------



assigned and transferred hereunder, free and clear of any lien, claim or
encumbrances of any nature, other than Permitted Encumbrances (as defined in the
Loan Agreement).

IN WITNESS WHEREOF, Borrower has executed this Assignment, effective as of
September 30, 2010.

 

 

BLUEGREEN/BIG CEDAR VACATIONS, LLC,
a Delaware limited liability company

 

By: _______________________________

Name/Title:       Martha L. Storey

Assistant Treasurer

 

STATE OF Florida ________________)

                                                                        ) SS:

COUNTY OF Palm Beach ___________)

On September 30, 2010, before me, Martha L. Storey, Assistant Treasurer,
Bluegreen/Big Cedar Vacations, LLC personally appeared, personally known to me
(or proved to me on the basis of satisfactory evidence) to be the person whose
name is subscribed to the within instrument and acknowledged to me that he
executed the same in his authorized capacity, and that by his signature on the
instrument the person, or the entity upon behalf of which the person acted,
executed the instrument.

Witness my hand and official seal.

 

 

___________________________________

 

 Notary Public

 

(SEAL)

 

6284.98.499412.15 86 9/30/2010

 

--------------------------------------------------------------------------------



EXHIBIT "A"

to Collateral Assignment of Notes Receivable and Deeds of Trust

(Long Creek)

 

Timeshare Interest(s) consisting of an undivided interest(s) as tenant in
common, undivided interest, as a fee simple estate, in each of applicable
Condominium Unit(s) No.(s), in the applicable Unit Week(s) , in Bluegreen
Wilderness Club at Long Creek Ranch, a Condominium, according to the First
Amendment to Declaration of Condominium for Bluegreen Wilderness Club at Long
Creek Ranch a Condominium, as recorded in Book 2008L, Page 34602 of the Office
of the Recorder of Deeds, Taney County, Missouri, which amended and restated
that certain Declaration of Condominium for Bluegreen Wilderness Club at Long
Creek Ranch, a Condominium, recorded in Book 2007L, Page 51474, et seq., in the
Office of the Recorder of Deeds, Taney County, Missouri, as such Declaration may
hereafter be amended (the “Declaration”); together with the right to occupy in
the respective season in and calendar year, pursuant to the Declaration, the
foregoing Condominium Unit(s), and each comparable Unit which is subject to the
Flexible Use Plan, during any Flexible Unit Week(s) within that same season, and
subject to the provisions of the Flexible Use Plan, the then-current Rules and
Regulations for the Resort and the Declaration; the foregoing being conveyed
together with an undivided interest as tenant in common interest in the
Allocated Interests of such Unit(s) (the same being the undivided interest in
the Common Elements, the Common Expense Liability, and votes in the Association
as allocated to the Unit(s) pursuant to the terms of the Declaration).

[See attached]

 

6284.98.499412.15 87 9/30/2010

 

--------------------------------------------------------------------------------



EXHIBIT B-1

 

ADDITIONAL PERMITTED ENCUMBRANCES

(Big Cedar)

 

1.

Covenants and Restrictions recorded July 14, 1967 in Book 181, Page 27, Taney
County, Missouri Recorder's Office.

 

 

2.

Covenants and Restrictions recorded June 24, 1971 in Book 202, Page 61, Taney
County, Missouri Recorder's Office.

 

 

3.

Covenants and Restrictions recorded June 24, 1971 in Book 202, Page 62, Taney
County, Missouri Recorder's Office.

 

 

4.

Covenants and Restrictions recorded June 24, 1971 in Book 202, Page 63, Taney
County, Missouri Recorder's Office.

 

 

5.

Covenants and Restrictions recorded July 15, 1971 in Book 202, Page 127, Taney
County, Missouri Recorder's Office.

 

 

6.

Covenants and Restrictions recorded August 31, 1971 in Book 202, Page 241, Taney
County, Missouri Recorder's Office.

 

 

7.

Covenants and Restrictions recorded August 31, 1971 in Book 202, Page 330, Taney
County, Missouri Recorder's Office.

 

 

8.

Covenants and Restrictions recorded July 1, 1980 in Book 251, Page 1520, Taney
County, Missouri Recorder's Office.

 

 

9.

Covenants and Restrictions recorded June 23, 2000 in Book 371, Page 2829, Taney
County, Missouri Recorder's Office.

 

 

10.

Terms and provisions of the Subordination and Non-Disturbance Agreement recorded
August 17, 2000 in Book 373, Page 3340, Taney County, Missouri Recorder's
Office.

 

 

11.

Easement agreement recorded August 3, 2000 in Book 371, Page 2834, Taney County,
Missouri Recorder's Office.

 

 

12.

Easement agreement recorded August 3, 2000 in Book 372, Page 6840, Taney County,
Missouri Recorder's Office.

 

 

13.

Terms, provisions, restrictive covenants, conditions, reservations, rights,
duties and easements contained in the Amended and Restated Declaration of
Condominium and Bylaws for the BIG CEDAR WILDERNESS CLUB CONDOMINIUM, and any
Exhibits annexed thereto, including but not limited to, provisions for a private
charge or assessments and a right of first refusal or the prior approval of a
future purchaser or occupant, as recorded in Book 478, Pages 7189-7322, of the
Taney County Recorder's Office, and any amendments thereto,

 

6284.98.499412.15 88 9/30/2010

 

--------------------------------------------------------------------------------



 

together with the corresponding percentage interest in the common elements and
limited common elements appurtenant thereto.

 

In addition, Permitted Encumbrances shall mean and include:

 

(i)

Liens for state, municipal and other local taxes if such taxes shall not at the
time be due and payable;

 

 

 

 

(ii)

Liens in favor of Lender pursuant to the Loan and Security Agreement;

 

 

 

 

(iii)

Materialmen's, warehousemen's, mechanics' and other liens arising by operation
of law in the ordinary course of business for sums not due;

 

 

 

 

(iv)

The Purchaser's interest in the Timeshare Interest relating to a Note Receivable
pledged to Lender, whether pursuant to the Club Trust Agreement or otherwise;
and

 

 

 

 

(v)

Any Owner Beneficiary Rights.

 

6284.98.499412.15 89 9/30/2010

 

--------------------------------------------------------------------------------



EXHIBIT B-2

 

ADDITIONAL PERMITTED ENCUMBRANCES

(Long Creek Ranch)

 

1.

Utility easements for Sewer in favor of Table Rock Lake Community Services.,
d/b/a Table Rock Lake Water Quality, Inc., as recorded in Book 489, Pages 2152
through 2155, in the Public Records of Taney County, Missouri.

 

 

2.

Utility easements for Sewer in favor of Ozarks Clean Water Company as recorded
in Book 491, Pages 4583 through 4586, in the Public Records of Taney County,
Missouri.

 

 

3.

Agreement to provide sewer services by and between Missouri Partners, Inc., and
Ozarks Clean Water Company, as recorded in Book 489, Pages 2156 through 2165, in
the Public Records of Taney County, Missouri.

 

 

4.

Covenants, conditions, provisions, restrictions and easements, including any
assessment levied thereunder, also including, but not limited to, an unrecorded
easement in favor of White River Valley Electric Cooperative, as shown on that
ALTA/ACSM Land Title Survey dated 7/11/07, by Wolfe Surveying, Inc., W.O. #1077.

 

 

5.

Easement in favor of United States of America as recorded in Book 154, Pages 26
(Bushy Creek Public Use Area access road); and Book 154, pages 183 through 184,
in the Public Records of Taney County, Missouri.

 

 

6.

Easement in favor of White River Valley Electric Cooperative as recorded in
Book154, Page 345, in the Public Records of Taney County, Missouri.

 

 

7.

Covenants, conditions, provisions, restrictions and easements, including any
assessment levied thereunder, as recorded in Plat Book 8, Page 50; Book 154,
Page 525; Book 165, Page 245; Book 175, Page 601; Book 181, Pages 26 and 27;
Book 217, Page 16; Book 202, Pages 61, 62, 63, 67, 127 and 241; Book 238, Pages
1357 and 2104; Book 214, Pages 23 & 78; Book 245, Page 464; Book 248, Page 1675;
Book 251, Pages 206, 1520 and 1854; Book 263, Page 226 and Book 344, Pages 3061
through 3063, all in the Public Records of Taney County, Missouri.

 

 

8.

Easement in Favor of White River Valley Electric Cooperative as recorded in Book
165, Page 479, and Book 169, Page 607, both in the Public Records of Taney
County, Missouri.

 

 

9.

Terms, provisions, restrictive covenants, conditions, reservations, rights,
duties and easements contained in the Declaration of Condominium and Bylaws for
BLUEGREEN WILDERNESS CLUB AT LONG CREEK RANCH, a Condominium, and any Exhibits
annexed thereto, including, but not limited to, provisions for a private charge
or assessments and a right of first refusal or the prior approval of a future
purchaser or occupant, as recorded in Book 2007, Pages L51474, of the Taney
County Recorder's Office, and any amendments thereto, together with the
corresponding percentage interest in the common element and limited common
elements appurtenant thereto.

 

6284.98.499412.15 90 9/30/2010

 

--------------------------------------------------------------------------------



In addition, Permitted Encumbrances shall mean and include:

 

(i)

Liens for state, municipal and other local taxes if such taxes shall not at the
time be due and payable;

 

 

 

 

(ii)

Liens in favor of Lender pursuant to the Loan and Security Agreement;

 

 

 

 

(iii)

Materialmen's, warehousemen's, mechanics' and other liens arising by operation
of law in the ordinary course of business for sums not due;

 

 

 

 

(iv)

The Purchaser's interest in the Timeshare Interest relating to a Note Receivable
pledged to Lender, whether pursuant to the Club Trust Agreement or otherwise;
and

 

 

 

 

(v)

Any Owner Beneficiary Rights.

 

6284.98.499412.15 91 9/30/2010

 

--------------------------------------------------------------------------------



EXHIBIT C-1

 

FORMS OF TIMESHARE PROGRAM CONSUMER DOCUMENTS

(Big Cedar)

 

6284.98.499412.15 92 9/30/2010

 

--------------------------------------------------------------------------------



EXHIBIT C-2

 

FORMS OF TIMESHARE PROGRAM CONSUMER DOCUMENTS

(Long Creek Ranch)

 

6284.98.499412.15 93 9/30/2010

 

--------------------------------------------------------------------------------



EXHIBIT D-1

 

FORM OF TITLE POLICY AND ENDORSEMENT

(Big Cedar)

 

6284.98.499412.15 94 9/30/2010

 

--------------------------------------------------------------------------------



EXHIBIT D-2

 

FORM OF TITLE POLICY AND ENDORSEMENT

(Long Creek Ranch)

 

6284.98.499412.15 95 9/30/2010

 

--------------------------------------------------------------------------------



EXHIBIT E

BORROWER'S CERTIFICATE

______________, 20____

National Bank of Arizona

6001 N. 24th Street

Building B

Phoenix, AZ 85016

 

Re:

Loan and Security Agreement dated as of September 30, 2010 between Bluegreen/Big
Cedar Vacations, LLC, a Delaware limited liability company, and National Bank of
Arizona

Gentlemen and Ladies:

This certificate is being delivered to you pursuant to Section 2.7 of the
above-referenced Loan and Security Agreement (as it may from time to time be
amended, modified or restated the "Loan Agreement"). Capitalized terms not
otherwise defined herein shall have the meanings set forth therefor in the Loan
Agreement.

Enclosed or previously delivered to you or your custodian with respect to each
such Note Receivable are true and correct copies or originals as indicated of:

 

(a)

Note Receivable (original duly endorsed to Lender's order with recourse);

 

 

 

 

(b)

Deed of Trust (recorded original, if available, otherwise recorded Deed of Trust
to be provided promptly after receipt);

 

 

 

 

(c)

General Warranty Deed (original or copy);

 

 

 

 

(d)

Service Disclosure Statement (original or copy);

 

 

 

 

(e)

Good Faith Estimate of Settlement Charges (original or copy);

 

 

 

 

(f)

HUD-1 Settlement Statement (original or copy);

 

 

 

 

(g)

Truth-in-Lending Disclosure Statement (original or copy);

 

 

 

 

(h)

Bluegreen Owner Beneficiary Agreement (original or copy);

 

 

(1)

California Addendum to Owner Beneficiary Agreement (if Purchaser is a resident
of California) (original or copy), if any;

 

 

 

 

(2)

Nebraska Addendum to Owner Beneficiary Agreement (if Purchaser is a resident of
Nebraska) (original or copy), if any;

 

 

(i)

Assent to Execution of Documents (original or copy), if applicable;

 

 

 

 

6284.98.499412.15 96 9/30/2010

 

--------------------------------------------------------------------------------



 

(j)

Certificate of Purchase of Owner Beneficiary Rights (if such purchase occurred
after January 31, 2006) (original or copy);

 

 

 

 

(k)

Owner Confirmation Interview (or Biennial Owner Confirmation Interview)
(original or copy);

 

 

 

 

(l)

Receipt for Timeshare Documents (original or copy);

 

 

 

 

(m)

Compliance Agreement (original or copy);

 

 

 

 

(n)

Credit Application (original or copy);

 

 

 

 

(o)

Evidence of FICO Score (original or copy) in the form set forth in Exhibit E to
the Custodial Agreement;

 

 

 

 

(p)

Illinois Public Offering Statement receipt (original or copy), if any; and

 

 

 

 

(q)

Iowa Public Offering Statement receipt (original or copy), if any.

 

Borrower hereby certifies the following as of the date hereof:

 

(a)

All of the representations and warranties set forth in the Loan Agreement are
true as of the date made;

 

 

 

 

(b)

Borrower is in compliance with each and every one of its covenants, agreements
and obligations under the Loan Agreement and the other Loan Documents;

 

 

 

 

(c)

There is no Event of Default or Incipient Default with respect to any obligation
of the Borrower under the Loan Agreement;

 

 

 

 

(d)

Each of the Notes Receivable described in Schedule "A" is an Eligible Note
Receivable;

 

 

 

 

(e)

Borrower or the Custodial Agent has in its possession a complete Loan File for
all Notes Receivable described in Schedule "A";

 

 

 

 

(f)

Borrower is the owner of the Notes Receivable (and the Purchase Contracts and
Purchaser Mortgages and other documents related thereto) listed on Schedule "A",
free of all liens, encumbrances and claims of third parties whatsoever, except
for Permitted Encumbrances, and has full right and lawful authority to assign,
transfer and set over the same to Lender;

 

 

 

 

(g)

The original principal amounts and outstanding principal balances of the Notes
Receivable shown on Schedule "A" hereto, are in all cases true and correct and
no installment payment thereunder is more than 30 days contractually past due;

 

 

 

 

6284.98.499412.15 97 9/30/2010

 

--------------------------------------------------------------------------------



 

(h)

All regulatory approvals necessary for the ownership and operation of each
Timeshare Project as a timeshare project, for the sale and financing of the
Timeshare Interests and for all other matters related to the ownership and
operation of each Timeshare Project and the transactions contemplated under the
Loan Documents have been obtained.

 

  Very truly yours,      

BLUEGREEN/BIG CEDAR VACATIONS, LLC,
a Delaware limited liability company

 

By: _______________________________

Name/Title: _________________________

 

 

Attach: Schedule "A"

 

6284.98.499412.15 98 9/30/2010

 

--------------------------------------------------------------------------------



EXHIBIT F-1

Form of Reassignment of Notes Receivable and Purchaser Mortgages

(Big Cedar)

 

REASSIGNMENT OF NOTES RECEIVABLE AND PURCHASER MORTGAGES

(Big Cedar)

FOR VALUABLE CONSIDERATION, NATIONAL BANK OF ARIZONA, a national banking
association ("Lender"), hereby assigns and transfers to BLUEGREEN/BIG CEDAR
VACATIONS, LLC, a Delaware limited liability company ("Borrower"), all of
Lender's interest in, to and under those Deeds of Trust described on Exhibit "A"
attached hereto, recorded in the Office of the County Recorder in and for the
County of Taney, Missouri, together with the Notes Receivable secured by such
Deeds of Trust, all other documents executed and delivered in connection with
such Deeds of Trust and Notes Receivable, including the other Timeshare Program
Consumer Documents, as such term is defined in that certain Loan and Security
Agreement dated as of September 30, 2010, between Borrower and Lender, as it may
from time to time be amended, modified or restated (the "Loan Agreement"), all
monies due and to become due on account of such Deeds of Trust, Notes
Receivable, Timeshare Program Consumer Documents and other documents, and all
rights accrued or to accrue under such Deeds of Trust, Notes Receivable,
Timeshare Program Consumer Documents and other documents.

This Assignment has been made without recourse and without representations or
warranty of any kind, express or implied.

IN WITNESS WHEREOF, Lender has executed this Reassignment, effective as of
__________.

 

 

NATIONAL BANK OF ARIZONA,
a national banking association

 

 

By: _______________________________

Name/Title: _________________________

 

6284.98.499412.15 99 9/30/2010

 

--------------------------------------------------------------------------------



STATE OF ARIZONA                  )

                                                                               
) SS:

COUNTY OF MARICOPA        )

On ______________________, 20___, before me, ___________________________
personally appeared ___________________________________, personally known to me
(or proved to me on the basis of satisfactory evidence) to be the person whose
name is subscribed to the within instrument and acknowledged to me that he
executed the same in his authorized capacity, and that by his signature on the
instrument the person, or the entity upon behalf of which the person acted,
executed the instrument.

Witness my hand and official seal.

 

___________________________________

 

Notary Public

 

(SEAL)

 

6284.98.499412.15 100 9/30/2010

 

--------------------------------------------------------------------------------



EXHIBIT "A"

to Reassignment of Notes Receivable and Purchaser Mortgages

(Big Cedar)

 

The following described real property, to wit:

Timeshare Interest(s) consisting of an undivided 1/52nd (if Annual) OR 1/104th
(if Biennial) interest(s) one fifty-second (1/52) tenant in common, undivided
interest, as a fee simple estate, in each of the below-described Condominium
Unit(s), in the Big Cedar Wilderness Club Condominium, according to the
Declaration of Condominium and Bylaws for The Big Cedar Wilderness Club
Condominium, as recorded in Book 396, Page 3727-3828 of the Office of the
Recorder of Deeds, Taney County, Missouri, as such Declaration may now or
hereafter be amended (the “Declaration”); together with the right to occupy in
the respective season in every calendar year (if Annual)OR every other calendar
year (if Biennial), pursuant to the Declaration, the foregoing Condominium
Unit(s), and each comparable Unit which is subject to the Flexible Use Plan,
during any Flexible Unit Week(s) within that same season, and subject to the
provisions of the Flexible Use Plan, the then-current Rules and Regulations for
the Resort and the Declaration; the foregoing being conveyed together with a one
fifty-second (1/52) tenant in common interest in the Allocated Interests of such
Unit(s) (the same being the undivided interest in the Common Elements, the
Common Expense Liability, and votes in the Association as allocated to the
Unit(s) pursuant to the terms of the Declaration).

The aforesaid Unit Week is designated an Annual OR Biennial Unit Week. An Annual
Unit Week allows occupancy and use of a Unit each and every calendar year. An
Annual Vacation Week is designated with an “F,” indicating a Full Timeshare
Interest. A Biennial Unit Week allows occupancy and use of a Unit only every
other calendar year. A Biennial Vacation Week, indicating one-half of a Full
Timeshare Interest, allows occupancy only during Odd Numbered Years (and such
Vacation Week is designated with an “O”) or only during Even Numbered Years (and
such Vacation Week is designated with an “E”).

[See attached]

[See attached]

 

6284.98.499412.15 101 9/30/2010

 

--------------------------------------------------------------------------------



EXHIBIT F-2

Form of Reassignment of Notes Receivable and Purchaser Mortgages

(Long Creek Ranch)

 

REASSIGNMENT OF NOTES RECEIVABLE AND PURCHASER MORTGAGES

(Long Creek Ranch)

FOR VALUABLE CONSIDERATION, NATIONAL BANK OF ARIZONA, a national banking
association ("Lender"), hereby assigns and transfers to BLUEGREEN/BIG CEDAR
VACATIONS, LLC, a Delaware limited liability company ("Borrower"), all of
Lender's interest in, to and under those Deeds of Trust described on Exhibit "A"
attached hereto, recorded in the Office of the County Recorder in and for the
County of Taney, Missouri, together with the Notes Receivable secured by such
Deeds of Trust, all other documents executed and delivered in connection with
such Deeds of Trust and Notes Receivable, including the other Timeshare Program
Consumer Documents, as such term is defined in that certain Loan and Security
Agreement dated as of September 30, 2010, between Borrower and Lender, as it may
from time to time be amended, modified or restated (the "Loan Agreement"), all
monies due and to become due on account of such Deeds of Trust, Notes
Receivable, Timeshare Program Consumer Documents and other documents, and all
rights accrued or to accrue under such Deeds of Trust, Notes Receivable,
Timeshare Program Consumer Documents and other documents.

This Assignment has been made without recourse and without representations or
warranty of any kind, express or implied.

IN WITNESS WHEREOF, Lender has executed this Reassignment, effective as of
__________.

 

 

NATIONAL BANK OF ARIZONA,
a national banking association

 

 

By: _______________________________

Name/Title: _________________________

 

6284.98.499412.15 102 9/30/2010

 

--------------------------------------------------------------------------------



STATE OF ARIZONA                  )

                                                                               
) SS:

COUNTY OF MARICOPA        )

On ______________________, 20___, before me, ___________________________
personally appeared ___________________________________, personally known to me
(or proved to me on the basis of satisfactory evidence) to be the person whose
name is subscribed to the within instrument and acknowledged to me that he
executed the same in his authorized capacity, and that by his signature on the
instrument the person, or the entity upon behalf of which the person acted,
executed the instrument.

Witness my hand and official seal.

 

___________________________________

 

Notary Public

 

(SEAL)

 

6284.98.499412.15 103 9/30/2010

 

--------------------------------------------------------------------------------



EXHIBIT "A"

to Reassignment of Notes Receivable and Purchaser Mortgages

(Long Creek Ranch)

 

Timeshare Interest(s) consisting of an undivided interest(s) as tenant in
common, undivided interest, as a fee simple estate, in each of applicable
Condominium Unit(s) No.(s), in the applicable Unit Week(s) , in Bluegreen
Wilderness Club at Long Creek Ranch, a Condominium, according to the First
Amendment to Declaration of Condominium for Bluegreen Wilderness Club at Long
Creek Ranch a Condominium, as recorded in Book 2008L, Page 34602 of the Office
of the Recorder of Deeds, Taney County, Missouri, which amended and restated
that certain Declaration of Condominium for Bluegreen Wilderness Club at Long
Creek Ranch, a Condominium, recorded in Book 2007L, Page 51474, et seq., in the
Office of the Recorder of Deeds, Taney County, Missouri, as such Declaration may
hereafter be amended (the “Declaration”); together with the right to occupy in
the respective season in and calendar year, pursuant to the Declaration, the
foregoing Condominium Unit(s), and each comparable Unit which is subject to the
Flexible Use Plan, during any Flexible Unit Week(s) within that same season, and
subject to the provisions of the Flexible Use Plan, the then-current Rules and
Regulations for the Resort and the Declaration; the foregoing being conveyed
together with an undivided interest as tenant in common interest in the
Allocated Interests of such Unit(s) (the same being the undivided interest in
the Common Elements, the Common Expense Liability, and votes in the Association
as allocated to the Unit(s) pursuant to the terms of the Declaration).

[See attached]

 

6284.98.499412.15 104 9/30/2010

 

--------------------------------------------------------------------------------



EXHIBIT G

 

FORM OF NOTICE TO PURCHASERS

(Big Cedar or Long Creek Ranch)

 

 

NOTICE OF ASSIGNMENT

 

DATE

 

CUSTOMER NAME

STREET ADDRESS

CITY, ST ZIP

 

Re: Loan Number:

Dear Mortgage Customer:

This is to notify you that the purchase money loan which you obtained from
Bluegreen/Big Cedar Vacations, LLC (the “Timeshare Loan”) in connection with
your credit purchase of a timeshare interest in the Bluegreen Vacation Club has
been assigned to National Bank of Arizona, 6001 N. 24th Street, Building B,
Phoenix, Arizona 85016.

Bluegreen Corporation will continue to service your Timeshare Loan and all terms
and conditions of your loan will remain the same.

If you are currently paying your Timeshare Loan by check, your permanent payment
coupons will arrive under separate cover within the next few weeks. You are
directed to make all payments on account of the Timeshare Loan directly to
Bluegreen Corporation and mail to: National Bank of Arizona/Bluegreen/Big Cedar
Vacations, LLC, P.O. Box 4296, Dept 1000, Houston, TX 77210-4296.

If you are currently paying your loan by automated draft, Bluegreen Corporation
will continue to automatically debit by means of electronic transfer.

Very truly yours,

Bluegreen Corporation

Customer Service Department

1-800-456-2582

 

6284.98.499412.15 105 9/30/2010

 

--------------------------------------------------------------------------------



EXHIBIT H

 

CLOSING CHECKLIST

 

6284.98.499412.15 106 9/30/2010

 

--------------------------------------------------------------------------------



EXHIBIT I

 

REQUEST FOR LOAN ADVANCE

______________, 2010

National Bank of Arizona

6001 N. 24th Street

Building B

Phoenix, AZ 85016

 

Re:

Loan and Security Agreement dated as of September 30, 2010 between Bluegreen/Big
Cedar Vacations, LLC, and National Bank of Arizona

Gentlemen and Ladies:

This is to request an advance under the Loan pursuant to the above-referenced
Loan and Security Agreement (as it may from time to time be amended, modified or
restated the "Loan Agreement"), in an amount equal to $_________, which is 85%
of the current unpaid principal balances of such of the Notes Receivable
described in Schedule "A" attached hereto which are Eligible Notes Receivable.
Capitalized terms not otherwise defined herein shall have the meanings set forth
therefor in the Loan Agreement.

Enclosed or previously delivered to you or your custodian with respect to each
such Note Receivable are true and correct copies or originals as indicated of:

 

(a)

Note Receivable (original duly endorsed to Lender's order with recourse);

 

 

 

 

(b)

Deed of Trust (recorded original, if available, otherwise recorded Deed of Trust
to be provided promptly after receipt);

 

 

 

 

(c)

General Warranty Deed (original or copy);

 

 

 

 

(d)

Service Disclosure Statement (original or copy);

 

 

 

 

(e)

Good Faith Estimate of Settlement Charges (original or copy);

 

 

 

 

(f)

HUD-1 Settlement Statement (original or copy);

 

 

 

 

(g)

Truth-in-Lending Disclosure Statement (original or copy);

 

 

 

 

(h)

Bluegreen Owner Beneficiary Agreement (original or copy);

 

 

(1)

California Addendum to Owner Beneficiary Agreement (if Purchaser is a resident
of California) (original or copy), if any;

 

 

 

 

(2)

Nebraska Addendum to Owner Beneficiary Agreement (if Purchaser is a resident of
Nebraska) (original or copy), if any;

 

6284.98.499412.15 107 9/30/2010

 

--------------------------------------------------------------------------------



 

(i)

Assent to Execution of Documents (original or copy), if applicable;

 

 

 

 

(j)

Certificate of Purchase of Owner Beneficiary Rights (if such purchase occurred
after January 31, 2006) (original or copy);

 

 

 

 

(k)

Owner Confirmation Interview (or Biennial Owner Confirmation Interview)
(original or copy);

 

 

 

 

(l)

Receipt for Timeshare Documents (original or copy);

 

 

 

 

(m)

Compliance Agreement (original or copy);

 

 

 

 

(n)

Credit Application (original or copy);

 

 

 

 

(o)

Evidence of FICO Score (original or copy) in the form set forth in Exhibit E to
the Custodial Agreement;

 

 

 

 

(p)

Illinois Public Offering Statement receipt (original or copy), if any; and

 

 

 

 

(q)

Iowa Public Offering Statement receipt (original or copy), if any.

 

Borrower hereby certifies the following as of the date hereof:

 

(a)

All of the representations and warranties set forth in the Loan Agreement are
true as of the date made;

 

 

 

 

(b)

Borrower is in compliance with each and every one of its covenants, agreements
and obligations under the Loan Agreement and the other Loan Documents;

 

 

 

 

(c)

There is no Event of Default or Incipient Default with respect to any obligation
of the Borrower under the Loan Agreement;

 

 

 

 

(d)

Each of the Notes Receivable described in Schedule "A" is an Eligible Note
Receivable;

 

 

 

 

(e)

Borrower or the Custodial Agent has in its possession a complete Loan File for
all Notes Receivable described in Schedule "A";

 

 

 

 

(f)

Borrower is entitled to the requested Advance pursuant to the Loan Agreement;

 

 

 

 

(g)

Borrower is the owner of the Notes Receivable (and the Purchase Contracts and
Purchaser Mortgages and other documents related thereto) listed on Schedule "A",
free of all liens, encumbrances and claims of third parties whatsoever, except
for Permitted Encumbrances, and has full right and lawful authority to assign,
transfer and set over the same to Lender;

 

 

 

 

(h)

The original principal amounts and outstanding principal balances of the Notes
Receivable shown on Schedule "A" hereto, are in all cases true and correct and
no installment payment thereunder is more than 30 days contractually past due;

 

 

 

 

6284.98.499412.15 108 9/30/2010

 

--------------------------------------------------------------------------------



 

(i)

All regulatory approvals necessary for the ownership and operation of each
Timeshare Project as a timeshare project, for the sale and financing of the
Timeshare Interests and for all other matters related to the ownership and
operation of each Timeshare Project and the transactions contemplated under the
Loan Documents have been obtained.

 

  Very truly yours,      

BLUEGREEN/BIG CEDAR VACATIONS, LLC,
a Delaware limited liability company

 

 

By:_________________________________________

Name/Title:___________________________________

 

 

Attach: Schedule "A"

 

6284.98.499412.15 109 9/30/2010

 

--------------------------------------------------------------------------------



EXHIBIT J

 

FORM OF ENDORSEMENT

 

Pay to the order of National Bank of Arizona with full recourse and warranty.

 

 

BORROWER:

 

 

 

BLUEGREEN/BIG CEDAR VACATIONS, LLC,
a Delaware limited liability company

 

 

 

 

 

By: _____________________________________

Name: ___________________________________

Title: ____________________________________

 

6284.98.499412.15 110 9/30/2010

 

--------------------------------------------------------------------------------



EXHIBIT K

 

FORM OF CONFIRMATION OF RECORDING

 

[Print on Letterhead of Agent for Title Company]

_____________, 2010

National Bank of Arizona

6001 N. 24th Street

Building B

Phoenix, AZ 85016

 

Attention: Kristen Carreno

Re:

Loan and Security Agreement dated as of September 30, 2010, by and between
Bluegreen/Big Cedar Vacations, LLC, and National Bank of Arizona (the "Loan
Agreement")

Ladies and Gentlemen:

As agent on behalf of _______________________ (the "Title Company"), I am
enclosing a copy of:

(i)

the Collateral Assignment of Notes Receivable and Purchaser Mortgages (the "Big
Cedar Assignment") by Bluegreen/Big Cedar Vacations, LLC, a Delaware limited
liability company ("Borrower")to National Bank of Arizona, covering Timeshare
Interests at the project known as Bluegreen Wilderness Club at Big Cedar; and

(ii)

the Collateral Assignment of Notes Receivable and Purchaser Mortgages (the "Long
Creek Assignment") by Borrower to National Bank of Arizona, covering Timeshare
Interests at the project known as Long Creek Ranch at Big Cedar.

The Big Cedar Assignment and Long Creek Assignment enclosed herewith are in
precisely the form recorded today in the Official Public Records for the County
of Taney, State of Missouri.

On behalf of the Title Company, I confirm that at the time of the recording of
the Assignment, (a) each of the deeds of trust described on Schedule A attached
hereto was of record a first deed of trust, prior in lien to all other monetary
liens and encumbrances whatsoever, other than Permitted Encumbrances (as defined
in the Loan Agreement; (b) ownership of the Timeshare Interests described in
Schedule A was vested in the purchasers described on Schedule A pursuant to a
properly recorded deed; (c) the applicable purchaser had duly executed the deed
of trust related to the Timeshare Interest owned by such purchaser; (d) Borrower
was of record the owner and beneficiary of each of the deeds of trust described
in Schedule A attached hereto and the notes secured by such deeds of trust free
of all liens, encumbrances and claims of third parties whatsoever, other than
Permitted Encumbrances; and (e) all recording fees for such deeds, deeds of
trust and the Assignment has been paid in full.

 

6284.98.499412.15 111 9/30/2010

 

--------------------------------------------------------------------------------



On behalf of the Title Company, I agree to send to you or to your custodian, at
your request, copies of the recording officer's receipts for the recording fees
for the Assignment within five (5) business days after the date of this letter.

On behalf of the Title Company, I agree to send to you or to your custodian, at
your request, the original Assignment promptly upon them becoming available from
the recording office, but no later than thirty (30) days after the date of this
letter. On behalf of the Title Company, I commit to issuing and forwarding to
you or to your custodian, at your request, within the earlier to occur of (a)
thirty (30) days after the date of this letter or (b) prior to the expiration of
the title insurance commitment in connection therewith, if applicable, the
original title insurance policy, as endorsed to within one second of the
recording of the Assignment, insuring the assigned deeds of trust described on
Schedule A in favor of Lender and as further endorsed to delete the following
item from Schedule B of the original title insurance policy: "Financing
Statement filed August 3, 2000, in Book 372, Page 6833, executed by Big Cedar
L.L.C. to Bluegreen Vacations Unlimited, Inc. affecting the items therein
described, which have become affixed to the premises in question."

 

Very truly yours,

__________________________

By: ________________________________________________

Name/Title: _______________________________________

 

Attach: Schedule A

 

6284.98.499412.15 112 9/30/2010

 

--------------------------------------------------------------------------------



EXHIBIT L

 

LITIGATION SUMMARY

 

In 2005, the State of Tennessee Audit Division (the “Division”) audited certain
subsidiaries within Bluegreen Resorts for the period from December 1, 2001
through December 31, 2004. On September 23, 2006, the Division issued a notice
of assessment for approximately $652,000 of accommodations tax based on the use
of Bluegreen Vacation Club accommodations by Bluegreen Vacation Club members who
became members through the purchase of non-Tennessee property. Bluegreen
believes the attempt to impose such a tax is contrary to Tennessee law, and has
vigorously opposed, and intends to continue to vigorously oppose, such
assessment by the Division. An informal conference was held in December 2007 to
discuss this matter with representatives of the Division. No formal resolution
of the issue was reached during the conference and no further action has to date
been initiated by the State of Tennessee. While the timeshare industry has been
successful in challenging the imposition of sales taxes on the use of
accommodations by timeshare owners, there is no assurance that Bluegreen will be
successful in contesting the current assessment.

 

On October 28, 2008, the Commonwealth of Pennsylvania acting through its
Attorney General filed a lawsuit against Bluegreen, and its wholly owned
subsidiaries, Bluegreen Vacations Unlimited, Inc. (“Bluegreen Vacations”) and
Great Vacation Destinations, Inc. alleging violations of Pennsylvania’s Unfair
Trade Practices and Consumer Protection Laws. The lawsuit alleged that Bluegreen
used sales and marketing methods or practices that were unlawful under
Pennsylvania law and seeks a permanent injunction preventing Bluegreen from
using such methods and practices in the future. The lawsuit also sought civil
penalties and restitution on behalf of Pennsylvania consumers. The lawsuit does
not seek to permanently restrain Bluegreen or any of Bluegreen’s affiliates from
doing business in the Commonwealth of Pennsylvania. The parties reached a
settlement of this matter and a consent was signed which received court approval
on May 26, 2010. Pursuant to the terms of the settlement, Bluegreen paid
$200,000 to the Attorney General’s Office and agreed to a 30-day tail period
within which additional consumers who meet certain eligibility requirements can
apply for relief. This period has now ended with no material changes in the
amounts payable by Bluegreen.

 

In 2006, an interpleader action was brought against Bluegreen Vacations seeking
a determination as to whether Bluegreen Vacations, as purchaser, or the
plaintiffs, as seller, were entitled to a $1.4 million escrow deposit being
maintained with the escrow agent pursuant to a purchase and sale contract for
real property located in Destin, Florida. Both Bluegreen Vacations and the
seller have brought cross-claims for breach of the underlying purchase and sale
contract. The seller alleges Bluegreen failed to perform under the terms of the
purchase and sale contract and thus they are entitled to retain the escrow
deposit. Bluegreen maintains that its decision not to close on the purchase of
the subject real property was proper under the terms of the purchase and sale
contract and therefore Bluegreen is entitled to a return of the full escrow
deposit. The seller amended its complaint to include a fraud count. Bluegreen
believes the fraud allegations are without merit and intends to vigorously
defend this claim.

 

Bluegreen Southwest One, L.P., (“Southwest”), a subsidiary of Bluegreen, is the
developer of the Mountain Lakes subdivision in Texas. A declaratory judgment
action was filed against

 

6284.98.499412.15 113 9/30/2010

 

--------------------------------------------------------------------------------



Southwest in Texas state court through which the plaintiffs seek to develop
their reserved mineral interests in, on and under the Mountain Lakes
subdivision. The property owners association and some of the individual
landowners have filed cross actions against Bluegreen, Southwest and individual
directors of the property owners association related to the mineral rights and
related to certain amenities in the subdivision as described below. On January
17, 2007, the court ruled that the restrictions placed on the development that
prohibited oil and gas production and development were invalid and not
enforceable as a matter of law, that such restrictions did not prohibit the
development of the plaintiffs’ prior reserved mineral interests and that
Southwest breached its duty to lease the minerals to third parties for
development. The court further ruled that Southwest was the sole holder of the
right to lease the minerals to third parties. Southwest appealed the trial
court’s ruling. On January 22, 2009, the appellate court reversed the trial
court’s decision and ruled in Southwest’s favor and determined that all
executive rights were owned by Southwest and then transferred to the individual
property owners in connection with the sales of land. All property owner claims
were decided in favor of Southwest. It was also decided that Southwest did not
breach a fiduciary duty to the plaintiffs as an executive rights holder. As a
result of this decision, no damages or attorneys’ fees are owed to the
plaintiffs. On May 14, 2009, the plaintiffs filed an appeal with the Texas
Supreme Court asking the Court to reverse the Appellate Court’s decision in
favor of Bluegreen. The Court heard oral arguments from the parties on whether
the Court should accept the plaintiffs’ appeal on September 15, 2010. No
information is available as to when the Texas Supreme Court will render a
decision. Separately, one of the amenity lakes in the Mountain Lakes development
did not reach the expected level after construction was completed. Owners of
homesites within the Mountain Lakes subdivision and the Property Owners
Association of Mountain Lakes have asserted claims against Southwest and
Bluegreen regarding such failure. This case has been settled and the entire $3.4
million settlement was paid in March of 2010. Additional claims may be pursued
in the future by certain individual lot owners within the Mountain Lakes
subdivision in connection with these matters, but it is not possible at this
time to estimate the likelihood of loss or amount of potential exposure with
respect to any such matters, including the likelihood that any such loss may
exceed the amount accrued.

                

On October 2, 2008, the Catawba Falls Preserve Homeowners Association (the
“Catawba Association”) demanded payment from Bluegreen for (i) construction of
pedestrian pathways and certain equestrian stables allegedly promised by
Bluegreen but never constructed, (ii) repairs to roads and culverts within the
community, and (iii) landscaping improvements to the community’s gated entrance.
The parties reached settlement with Bluegreen agreeing to pay the Catawba
Association a nominal sum and convey to the Catawba Association title to two
lots within the Catawba Falls subdivision.

On September 14, 2009, plaintiffs brought suit against Southwest, Bluegreen
Southwest Land, Inc. and Bluegreen Communities of Texas, L.P., subsidiaries of
Bluegreen, alleging fraud, negligent misrepresentation, breach of contract, and
negligence with regards to the Ridgelake Shores subdivision developed in
Montgomery County, Texas, specifically, the usability of the lakes within the
community for fishing and sporting and the general level of quality of the
community. The lawsuit seeks material damages and the payment of costs to
remediate the lake. At mediation on September 10, 2010, the parties reached
settlement of all matters related to this action.    

                        On September 18, 2008, plaintiffs brought suit against
Bluegreen Communities of Georgia, LLC, a Bluegreen subsidiary, and Bluegreen
alleging fraud and misrepresentation with

 

6284.98.499412.15 114 9/30/2010

 

--------------------------------------------------------------------------------



regards to the construction of a marina at the Sanctuary Cove subdivision
located in Camden County, Georgia. Plaintiffs subsequently withdrew the fraud
and misrepresentation counts and replaced them with a count alleging violation
of racketeering laws, including mail fraud and wire fraud. On January 25, 2010,
plaintiffs filed a second complaint seeking approval to proceed with the lawsuit
as a class action on behalf of more than 100 persons claimed to have been harmed
by the alleged activities in a similar manner. Bluegreen has filed a response
with the court in opposition to class certification. No decision has yet been
made by the court as to whether they will certify a class. Bluegreen denies the
allegations and intends to vigorously defend the lawsuit.

 

6284.98.499412.15 115 9/30/2010

 

--------------------------------------------------------------------------------



EXHIBIT M-1

 

MANAGEMENT AGREEMENT

(Big Cedar)

 

6284.98.499412.15 116 9/30/2010

 

--------------------------------------------------------------------------------



EXHIBIT M-2

 

MANAGEMENT AGREEMENT

(Long Creek Ranch)

 

6284.98.499412.15 117 9/30/2010

 

--------------------------------------------------------------------------------



EXHIBIT N

 

MEMBERS OF BORROWER

 

1.

Bluegreen Vacations Unlimited, Inc., a Florida corporation

   

2.

Big Cedar, L.L.C., a Missouri limited liability company

 

6284.98.499412.15 118 9/30/2010

 

--------------------------------------------------------------------------------



EXHIBIT O-1

 

Reserved

 

6284.98.499412.15 119 9/30/2010

 

--------------------------------------------------------------------------------



EXHIBIT O-2

 

Reserved

 

6284.98.499412.15 120 9/30/2010

 

--------------------------------------------------------------------------------



EXHIBIT O-3

 

Reserved

 

6284.98.499412.15 121 9/30/2010

 

--------------------------------------------------------------------------------



EXHIBIT P-1

 

DESCRIPTION OF TIMESHARE PROGRAM GOVERNING DOCUMENTS

(Big Cedar)

 

1.

Amended and Restated Declaration of Condominium for Big Cedar Wilderness Club
Condominium recorded on December 9, 2005 in Book 478, Page 7189 et. seq., of the
Recorder’s Office of Taney County, Missouri, as amended.

 

 

2.

First Amendment to the Amended and Restated Declaration of Condominium for Big
Cedar Wilderness Club Condominium recorded on June 2, 2006 in Book 491, Page
6785 et. seq., of the Recorder’s Office of Taney County, Missouri.

 

 

3.

Second Amendment to the Amended and Restated Declaration of Condominium for Big
Cedar Wilderness Club Condominium recorded on October 10, 2006 in Book 500, Page
2845 et. seq., of the Recorder’s Office of Taney County, Missouri.

 

 

4.

Third Amendment to the Amended and Restated Declaration of Condominium for Big
Cedar Wilderness Club Condominium recorded on March 3, 2007 in Book 2007L, Page
11641 et. seq., of the Recorder’s Office of Taney County, Missouri.

 

 

5.

Articles of Incorporation of Big Cedar Wilderness Club Condominium Association,
Inc., as amended.

 

 

6.

Bylaws of Big Cedar Wilderness Club Condominium Association, Inc., as amended.

 

 

7.

Rules and Regulations of Big Cedar Wilderness Club Condominium Association,
Inc., as amended.

 

 

8.

Original Sales Certificate for Big Cedar Wilderness Club Condominium.

 

 

9.

Management Agreement by and between Big Cedar Wilderness Club Condominium
Association, Inc. and Bluegreen Resorts Management, Inc., dated as of January 1,
2002.

 

6284.98.499412.15 122 9/30/2010

 

--------------------------------------------------------------------------------



EXHIBIT P-2

 

DESCRIPTION OF TIMESHARE PROGRAM GOVERNING DOCUMENTS

(Long Creek Ranch)

 

1.

Declaration of Condominium for Bluegreen Wilderness Club at Long Creek Ranch, a
Condominium recorded on September 21, 2007 in Book 2007L, Page 51474 et. seq.,
of the Recorder’s Office of Taney County, Missouri, as amended.

 

 

2.

Articles of Incorporation of Bluegreen Wilderness Club at Long Creek Ranch
Condominium Association, Inc., as amended.

 

 

3.

Bylaws of Bluegreen Wilderness Club at Long Creek Ranch Condominium Association,
Inc., as amended.

 

 

4.

Rules and Regulations of Bluegreen Wilderness Club at Long Creek Ranch
Condominium Association, Inc., as amended.

 

 

5.

Original Sales Certificate for Bluegreen Wilderness Club at Long Creek Ranch.

 

 

6.

Management Agreement by and between Bluegreen Wilderness Club at Long Creek
Ranch Condominium Association, Inc. and Bluegreen Resorts Management, Inc.,
dated as of September 21, 2007.

 

6284.98.499412.15 123 9/30/2010

 

--------------------------------------------------------------------------------



EXHIBIT P-3

 

DESCRIPTION OF TIMESHARE PROGRAM GOVERNING DOCUMENTS

(Bluegreen Vacation Club)

 

1.

Bluegreen Vacation Club Amended and Restated Trust Agreement dated as of May 18,
1994.

 

 

2.

Articles of Incorporation of Bluegreen Vacation Club, Inc., as amended.

 

 

3.

Amended and Restated By-Laws of Bluegreen Vacation Club, Inc., as amended.

 

 

4.

Multi-Site Public Offering Statement for the Bluegreen Vacation Club and all
exhibits thereto, as supplemented.

 

 

5.

Amended and Restated Management Agreement by and among Bluegreen Resorts
Management, Inc., Vacation Trust, Inc. and Bluegreen Vacation Club, Inc., dated
as of May 18, 1994.

 

6284.98.499412.15 124 9/30/2010

 

--------------------------------------------------------------------------------



EXHIBIT Q

 

Reserved

 

6284.98.499412.15 125 9/30/2010

 

--------------------------------------------------------------------------------



EXHIBIT R

 

Form of Compliance Certificate

Testing Date: _________________

COMPLIANCE CERTIFICATE

In accordance with Section 6.1(d)(iv) of the Loan and Security Agreement dated
as of _________________, 2010 by and between Bluegreen/Big Cedar Vacations, LLC
("Borrower") and National Bank of Arizona ("Lender") (as it may be amended,
modified, supplemented or restated, the "Loan Agreement"), the undersigned
hereby certifies to Lender that as of the Testing Date described above:

1.         The undersigned is the ________________ of Borrower.

2.         Borrower has observed, performed and complied with each and every
undertaking contained in the Loan Agreement and the Loan Documents.

3.         The calculation of Borrower's and Guarantor's compliance with the
financial covenants in Section 6.1(o) of the Loan Agreement is set forth on
Exhibit A attached hereto.

4.         There does not exist any Incipient Default or Event of Default.

Capitalized terms shall have the meanings set forth therefor in the Loan
Agreement. The certifications in this Compliance Certificate are made by the
undersigned, in his/her capacity as the _______________ of Borrower, from the
undersigned's own personal knowledge, after due inquiry and with full knowledge
that Lender will rely upon this Compliance Certificate.

BLUEGREEN/BIG CEDAR VACATIONS, LLC,

a Delaware limited liability company

 

By: ____________________________________

Name/Title:______________________________

 

 

Dated: ___________________________

 

6284.98.499412.15 126 9/30/2010

 

--------------------------------------------------------------------------------



EXHIBIT S

 

Form of Borrowing Base Certificate

 

MONTHLY BORROWING BASE CERTIFICATE

As of ____________

Beginning Notes Receivable Loan Balance

$

 

ADD: New Eligible Notes Receivable

$

 

LESS: Principal Collections

$

 

LESS: Prepayments

$

 

LESS: Cancellations

$

 

LESS: Defaults

$

 

LESS: Upgrades

$

 

ADD/LESS: Adjustments

$

 

Ending Notes Receivable Loan Balance

$

 

 

 

 

Ineligible Notes Receivable: (without duplication)

 

 

 

 

 

Weighted average FICO score less than 690*

$

 

FICO score less than 620 (subject to 5% allowance for

$

 

620/575 FICO Score Notes Receivable)

 

 

Weighted average interest rate less than 15.0%

$

 

Jumbo Notes Receivable greater than 5%

$

 

Term greater than 120 months

$

 

U.S. Resident with No FICO Score greater than 1%

$

 

Non-Resident Notes Receivable greater than 10%

$

 

Down payment or paid in equity less than 10%

$

 

Over 60 days delinquent after Advance

$

 

Non-US dollar notes

$

 

Notes Receivable in excess of $35,000

 

 

that do not qualify as Jumbo Notes Receivable

$

 

Notes Receivable from a Purchaser or Affiliate in excess of $50,000

$

 

Total Ineligible Notes Receivable

$

 

 

 

 

Total Eligible Notes Receivable

$

 

 

[*Excludes Non-Resident Notes Receivable, 620/575 Notes Receivable and No Fico
Score Notes Receivable]

 

Loan Balance Calculations:

 

 

Eligible Notes Receivable

$

 

Gross Availability: [85%/___%/___%/___%]

$

 

LESS: Loan Balance

$

 

Excess (Deficit)

$

 

 

6284.98.499412.15 127 9/30/2010

 

--------------------------------------------------------------------------------



SCHEDULE 5.17

 

[See Attached Form of Non-Exclusive License to Use Reservation System]

 

6284.98.499412.15 128 9/30/2010

 

--------------------------------------------------------------------------------



NON-EXCLUSIVE LICENSE TO USE RESERVATION SYSTEM

 

This Non-Exclusive License to Use Reservation System (this “License”) dated as
of September 30, 2010 is from Bluegreen Resorts Management, Inc. (the “Club
Managing Entity”) in favor of National Bank of Arizona (the “Lender”).

RECITALS

A.        Bluegreen/Big Cedar Vacations, LLC (“BBCV”) and Lender are parties to
that certain Loan and Security Agreement dated as of the date hereof (as amended
from time to time, the “Loan Agreement”).

B.        BBCV is an indirect subsidiary of Bluegreen Corporation (“Guarantor”)
which has entered into a Full Guaranty dated as of the date hereof in favor of
Lender, and which owns all of the outstanding capital stock of the Club Managing
Entity.

C.        The Club Managing Entity has entered into and may from time to time
enter into certain contracts and other agreements which facilitate the making of
reservations for Guarantor and its Affiliates, including BBCV (collectively, the
“Reservation System”).

D.        As an inducement to Lender to enter into the Loan Agreement, BBCV has
agreed to cause the Club Managing Entity to grant to the Lender a non-exclusive
right to use the Reservation System.

E.        Capitalized terms used but not otherwise defined herein shall have the
meanings ascribed thereto in the Loan Agreement.

Non-Exclusive License

In consideration of the foregoing recitals and for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
solely for the purpose of allowing the Lender to exercise its rights and
remedies under the Loan Agreement (including in order to take possession of,
hold, preserve, process, assemble, prepare for sale, market for sale, sell or
otherwise dispose of Collateral) at such time as the Lender shall be lawfully
entitled to exercise such rights and remedies, the Club Managing Entity hereby
grants to the Lender an irrevocable, non-exclusive license (exercisable without
payment of royalty or other compensation (solely in respect of this
non-exclusive license) to the Club Managing Entity, any of its Affiliates or any
other Person) to use, license or sublicense any rights under the Reservation
System together with all books, records, writings, data bases, information and
other property relating to, used or useful in connection with, or evidencing,
embodying, incorporating or referring to any of the foregoing, and all proceeds,
products, offspring, rents, issues, profits and returns of and from any of the
foregoing, whether now owned or hereafter acquired by the Club Managing Entity,
and wherever the same may be located, and including in such license access to
all media in which any of the licensed items may be recorded or stored and to
all computer software and programs used for the compilation or printout thereof;
provided that to the extent that the provisions of any lease or license of
computer hardware and software or intellectual property or other contract or
agreement relating to the Reservation System expressly prohibit the
non-exclusive license granted herein, the Club Managing Entity’s rights in

 

6284.98.499412.15 129 9/30/2010

 

--------------------------------------------------------------------------------



such lease, license, contract or agreement shall be excluded from the foregoing
non-exclusive license for so long as such prohibition continues, it being
understood that the Club Managing Entity will in good faith use reasonable
efforts to obtain consent for the creation of a non-exclusive license in favor
of the Lender in the Club Managing Entity’s rights under such lease, license,
contract or agreement. Club Managing Entity warrants and represents to Lender
that, as of the date hereof, no current lease or license of computer hardware
and software or intellectual property or other contract or agreement relating to
the Reservation System currently prohibits the non-exclusive license granted
herein.

Club Managing Entity represents to Lender, warrants to Lender and covenants with
Lender that Club Managing Entity (i) other than as indicated above, holds the
Reservation System free and clear of any liens and other encumbrances; (ii) has
not granted to anyone an exclusive license to use, license or sublicense any
rights under the Reservation System; and (iii) will not, at any time while the
Loan is still outstanding, permit the Reservation System to be the subject of
any liens or encumbrances (other than as indicated above), or grant to anyone an
exclusive license to use, license or sublicense any rights under the Reservation
System.

Neither this non-exclusive license nor the Lender’s exercise of its rights
hereunder shall: (i) restrict the Club Managing Entity’s right to amend or
terminate any lease, license, contract or agreement included as part of the
Reservation System or (ii) interfere with the Club Managing Entity’s (or any
Affiliate thereof) use of the Reservation System.

The rights and privileges of the Lender hereunder and the license granted to
Lender hereunder (i) are assignable by Lender to a successor to Lender under the
Loan Agreement in connection with a transfer of Lender's interest in the Loan to
such successor under the transfer provisions contained in the Loan Agreement;
and (ii) shall terminate automatically upon the repayment in full of the Loan.

 

[signature page follows]

 

6284.98.499412.15 130 9/30/2010

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned has signed this Non-Exclusive License to Use
Reservation System as of the date first set forth above.

BLUEGREEN RESORTS MANAGEMENT, INC.

By:______________________________________

Name:____________________________________

Title:_____________________________________

 

6284.98.499412.15 131 9/30/2010

 

--------------------------------------------------------------------------------



Schedule 5.30

ORGANIZATIONAL CHART OF BORROWER

 

 

 

(GRAPHIC) [ex10100chart.jpg]



Bluegreen Corporation, a Massachusetts corporation Bass Pro Group, LLC, a
Delaware limited liability company 100% Bluegreen Vacations Unlimited, Inc., a
Florida corporation 51% Big Cedar, L.L.C., a Missouri limited liability company
49% Borrower Big Cedar JV Interiors, LLC, a Delaware limited liability company



 

6284.98.499412.15 132 9/30/2010

 

--------------------------------------------------------------------------------



Contracts with Affiliates/Approved Transactions

1.

Amended and Restated Marketing and Promotions Agreement, dated as of December
31, 2007, by and among Big Cedar, L.L.C., Bass Pro, Inc., Bass Pro Outdoor
World, L.L.C., Bass Pro Trademarks, L.L.C. (n/k/a Bass Pro Intellectual
Property, L.L.C.), World Wide Sportsman, Inc., Bass Pro Shops Canada, Inc., Bass
Pro Shops Canada (Calgary), Inc., Bass Pro Shops (Montreal), Inc., BPIP, LLC,
Tracker Marine, L.L.C., Bluegreen Vacations Unlimited, Inc., BPS Direct, LLC,
and Bluegreen/Big Cedar Vacations, LLC, as the same has been or may be amended
from time to time.

 

 

2.

Amended and Restated Administrative Services Agreement, dated as of December 31,
2007, by and among Bluegreen/Big Cedar Vacations, LLC, Bluegreen Vacations
Unlimited, Inc. and Big Cedar, L.L.C., as the same may be amended from time to
time.

 

 

3.

Easement Agreement, dated as of June 15, 2000, by and among Big Cedar, L.L.C.,
Three Johns Company (n/k/a American Sportsman Holdings Co.) as Grantors,
Bluegreen/Big Cedar Vacations, LLC. and Big Cedar Resort Club Owners
Association, Inc. (n/k/a Big Cedar Wilderness Club Association, Inc.) as
Grantees, as the same may be amended from time to time.

 

 

4.

Amended and Restated Operational Services and Integration Agreement, dated as of
December 31, 2007, by and among Bluegreen/Big Cedar Vacations, LLC., Big Cedar
Wilderness Club Condominium Association, Inc., Bluegreen Wilderness Club at Long
Creek Ranch Condominium Association, Inc. and Big Cedar, L.L.C., as the same may
be amended from time to time.

 

 

5.

Amended and Restated Servicing Agreement, dated as of December 31, 2007, by and
among Bluegreen Corporation, Bluegreen/Big Cedar Vacations, LLC and Big Cedar,
L.L.C., as the same may be amended from time to time.

 

 

6.

Tour Agreement, dated 2005, by and between Big Cedar, L.L.C., Bluegreen
Vacations Unlimited, Inc. and Bluegreen/Big Cedar Vacations, LLC, as the same
may be amended from time to time.

 

 

7.

Agreement and Limited Waiver, entered into as of February 18, 2010 but effective
as of May 1, 2009, by and among Bluegreen Vacations Unlimited, Inc., Big Cedar,
L.L.C., and Bluegreen/Big Cedar Vacations, LLC, as the same may be amended from
time to time.

 

 

8.

Operational Services and Integration Agreement by and among Big Cedar, L.L.C.,
Bluegreen/Big Cedar Vacations, LLC and 109 Acres Timeshare Owners Association
Inc., dated as of [_________], 2010, as the same may be amended from time to
time.

 

 

9.

Construction and Project Management Agreement, by and among the Bluegreen/Big
Cedar Vacations, LLC, Bass Pro, Inc. or its assignee, as Construction Manager,
and Bluegreen Vacations Unlimited, Inc. or its assignee, as Project Manager,
dated as of [_________], 2010, as the same may be amended from time to time.

 

6284.98.499412.15 133 9/30/2010

 

--------------------------------------------------------------------------------